[exhibit101passportcredit001.jpg]
EXHIBIT 10.1 CREDIT AGREEMENT by and among EVOLENT HEALTH LLC, as Borrower,
EVOLENT HEALTH, INC., as Parent Certain Subsidiaries thereof, as Guarantors, The
Lenders from Time to Time Party Hereto, and ARES CAPITAL CORPORATION, as
Administrative Agent, Dated as of December 30, 2019
___________________________________



--------------------------------------------------------------------------------



 
[exhibit101passportcredit002.jpg]
TABLE OF CONTENTS Page Article I
Definitions..............................................................................................................
1 Section 1.01 Defined Terms
...............................................................................
1 Section 1.02 Other Interpretive Provisions
....................................................... 33 Section 1.03
Accounting Terms and Determination ......................................... 34
Section 1.04 Rounding
......................................................................................
34 Section 1.05 References to Agreements, Laws, etc
.......................................... 34 Section 1.06 Times of
Day................................................................................
34 Section 1.07 Timing of Payment of Performance
............................................. 34 Section 1.08 Corporate
Terminology ................................................................ 35
Section 1.09 UCC Definitions
.......................................................................... 35
Article II Amount and Terms of Credit Facilities
............................................................... 35 Section 2.01
Loans
............................................................................................
35 Section 2.02 Minimum Amount of Each Borrowing; Maximum Number of Borrowings
..............................................................................
37 Section 2.03 Notice of Borrowing
.................................................................... 37 Section
2.04 Disbursement of Funds
................................................................ 38 Section 2.05
Payment of Loans; Evidence of Debt .......................................... 39
Section 2.06 Conversions and Continuations
................................................... 39 Section 2.07 Pro Rata
Borrowings ....................................................................
40 Section 2.08
Interest..........................................................................................
40 Section 2.09 Interest
Periods.............................................................................
41 Section 2.10 Increased Costs, Illegality, etc
..................................................... 42 Section 2.11
Compensation
..............................................................................
44 Section 2.12 Change of Lending Office
........................................................... 45 Section 2.13
Notice of Certain Costs
................................................................ 45 Section 2.14
[Reserved]
....................................................................................
45 Section 2.15 Defaulting
Lenders.......................................................................
45 Article III [RESERVED]
......................................................................................................
46 Article IV Fees and Commitment Terminations
................................................................... 47 Section
4.01 Fees
..............................................................................................
47 Section 4.02 Mandatory Termination of Commitments
................................... 47 Article V Payments
..............................................................................................................
47 Section 5.01 Voluntary Prepayments
................................................................ 47 Section 5.02
Mandatory Prepayments
.............................................................. 48 Section 5.03
Payment of Obligations; Method and Place of Payment ............. 51 Section
5.04 Net Payments
...............................................................................
51 Section 5.05 Computations of Interest and Fees
............................................... 54 Article VI Conditions
Precedent
...........................................................................................
54 Section 6.01 Conditions Precedent to Initial Credit Extension
......................... 54 Section 6.02 Conditions Precedent to all Credit
Extensions............................. 59 i



--------------------------------------------------------------------------------



 
[exhibit101passportcredit003.jpg]
TABLE OF CONTENTS (continued) Page Article VII Representations, Warranties and
Agreements ..................................................... 59 Section 7.01
Corporate Status
........................................................................... 60
Section 7.02 Corporate Power and Authority
................................................... 60 Section 7.03 No
Violation.................................................................................
60 Section 7.04 Litigation, Labor Controversies, etc
............................................ 60 Section 7.05 Use of Proceeds;
Regulations U and X ........................................ 61 Section 7.06
Approvals, Consents,
etc.............................................................. 61 Section
7.07 Investment Company Act
............................................................ 61 Section 7.08
Full Disclosure
............................................................................. 61
Section 7.09 Financial Condition; No Material Adverse Effect
....................... 62 Section 7.10 Tax Returns and
Payments........................................................... 62 Section
7.11 Compliance with
ERISA.............................................................. 62 Section
7.12 Capitalization and Subsidiaries
.................................................... 63 Section 7.13
Intellectual Property; Licenses, etc
.............................................. 64 Section 7.14 Environmental
..............................................................................
64 Section 7.15 Ownership of Properties
.............................................................. 65 Section 7.16
No Default
....................................................................................
65 Section 7.17 Solvency
.......................................................................................
65 Section 7.18 Licensed Insurance Entities
......................................................... 65 Section 7.19
Compliance with Laws; Authorizations ....................................... 65
Section 7.20 Contractual or Other Restrictions
................................................ 66 Section 7.21 Transaction
Documents ............................................................... 66
Section 7.22 Collective Bargaining Agreements
.............................................. 66 Section 7.23 Insurance
......................................................................................
66 Section 7.24 Evidence of Other Indebtedness
.................................................. 66 Section 7.25 Deposit
Accounts and Securities Accounts ................................. 67 Section
7.26 Foreign Assets Control Regulations; Anti-Money Laundering and
Anti-Corruption Practices .................................. 67 Section 7.27
Patriot Act
....................................................................................
67 Section 7.28 Holding Company Status
............................................................. 68 Section 7.29
Flood Insurance
............................................................................ 68
Section 7.30 Location of Collateral; Equipment List
....................................... 68 Section 7.31 Health Care Matters
..................................................................... 68 Article
VIII Affirmative Covenants
.........................................................................................
71 Section 8.01 Financial Information, Reports, Notices and Information
........... 71 Section 8.02 Books, Records and Inspections
.................................................. 75 Section 8.03 Maintenance
of Insurance ............................................................ 76
Section 8.04 Payment of Taxes
......................................................................... 76
Section 8.05 Maintenance of Existence; Compliance with Laws, etc ..............
76 Section 8.06 Environmental Compliance
......................................................... 77 Section 8.07 ERISA
..........................................................................................
78 Section 8.08 Maintenance of Property and
Assets............................................ 79 Section 8.09 End of Fiscal
Years; Fiscal Quarters ........................................... 79 Section
8.10 Use of
Proceeds............................................................................
79 ii



--------------------------------------------------------------------------------



 
[exhibit101passportcredit004.jpg]
TABLE OF CONTENTS (continued) Page Section 8.11 Further Assurances; Additional
Guarantors and Grantors ........... 80 Section 8.12 Bank Accounts
............................................................................. 81
Section 8.13 Compliance with Health Care Laws
............................................ 82 Section 8.14 Intellectual
Property .....................................................................
82 Section 8.15 Post-Closing
.................................................................................
82 Article IX Negative Covenants
.............................................................................................
83 Section 9.01 Limitation on Indebtedness
.......................................................... 83 Section 9.02
Limitation on Liens
...................................................................... 84
Section 9.03 Consolidation, Merger, etc
........................................................... 86 Section 9.04
Permitted Dispositions
................................................................. 86 Section
9.05 Investments
..................................................................................
87 Section 9.06 Restricted Payments, etc
.............................................................. 89 Section 9.07
Modification of Certain Agreements ...........................................
89 Section 9.08 Sale and Leaseback
...................................................................... 89
Section 9.09 Transactions with Affiliates
......................................................... 90 Section 9.10
Restrictive Agreements, etc
......................................................... 90 Section 9.11
Hedging Transactions
.................................................................. 90 Section
9.12 Changes in Business
.................................................................... 91 Section
9.13 Financial Performance Covenant
................................................. 91 Section 9.14 Disqualified
Capital Stock ........................................................... 91
Section 9.15 Removal of Collateral
.................................................................. 92 Section
9.16 Holdings
Covenant.......................................................................
92 Article X Events of Default
.................................................................................................
93 Section 10.01 Listing of Events of Default
......................................................... 93 Section 10.02
Remedies Upon Event of Default ................................................
96 Article XI The Administrative
Agent....................................................................................
96 Section 11.01 Appointment
................................................................................
96 Section 11.02 Delegation of Duties
.................................................................... 97 Section
11.03 Exculpatory Provisions
................................................................ 97 Section
11.04 Reliance by Administrative Agent
............................................... 97 Section 11.05 Notice of
Default..........................................................................
98 Section 11.06 Non-Reliance on Administrative Agent and Other Lenders ........
98 Section 11.07 Indemnification
............................................................................ 99
Section 11.08 Agent in Its Individual Capacity
.................................................. 99 Section 11.09 Successor
Agents .........................................................................
99 Section 11.10 Agents Generally
....................................................................... 100
Section 11.11 Restrictions on Actions by Lenders; Sharing of Payments ........
100 Section 11.12 Agency for Perfection
................................................................ 101 Section
11.13 Authorization to File Proof of Claim
......................................... 101 Section 11.14 Credit Bids
.................................................................................
101 Section 11.15 Binding Effect
............................................................................ 102
iii



--------------------------------------------------------------------------------



 
[exhibit101passportcredit005.jpg]
TABLE OF CONTENTS (continued) Page Article XII Miscellaneous
....................................................................................................
102 Section 12.01 Amendments and Waivers
......................................................... 102 Section 12.02
Notices and Other Communications; Facsimile Copies ............ 104 Section
12.03 No Waiver; Cumulative Remedies
............................................ 105 Section 12.04 Survival of
Representations and Warranties .............................. 105 Section 12.05
Payment of Expenses; Indemnification ..................................... 105
Section 12.06 Successors and Assigns; Participations and Assignments .........
106 Section 12.07 Replacements of Lenders Under Certain Circumstances
........... 110 Section 12.08 Securitization
.............................................................................
110 Section 12.09 Adjustments; Set-off
.................................................................. 111 Section
12.10 Counterparts
...............................................................................
112 Section 12.11 Severability
................................................................................
112 Section 12.12 Integration
..................................................................................
112 Section 12.13 GOVERNING LAW
.................................................................. 112 Section
12.14 Submission to Jurisdiction; Waivers
.......................................... 112 Section 12.15
Acknowledgments......................................................................
113 Section 12.16 WAIVERS OF JURY TRIAL
................................................... 114 Section 12.17
Confidentiality
........................................................................... 114
Section 12.18 Press Releases, etc
..................................................................... 115
Section 12.19 Releases of Guarantees and Liens
.............................................. 116 Section 12.20 USA Patriot Act
......................................................................... 116
Section 12.21 No Fiduciary Duty
..................................................................... 117
Section 12.22 Authorized Officers
................................................................... 117 Section
12.23 Acknowledgement and Consent to Bail-In of EEA Financial Institutions
.................................................................. 117 SCHEDULES
Schedule 1.01(a) Commitments Schedule 1.01(b) Licensed Insurance Entities
Schedule 1.01(c) Material Contracts Schedule 7.04 Litigation Schedule 7.12
Subsidiaries and Joint Ventures/Partnerships Schedule 7.15 Real Property
Schedule 7.18 Licensed Insurance Entities Schedule 7.22 Collective Bargaining
Agreements Schedule 7.23 Insurance Schedule 7.24 Evidence of Indebtedness
Schedule 7.25 Deposit Accounts and Securities Accounts Schedule 7.30 Location of
Collateral; Equipment List Schedule 7.31 Health Care Matters Schedule 9.02 Liens
iv



--------------------------------------------------------------------------------



 
[exhibit101passportcredit006.jpg]
TABLE OF CONTENTS (continued) Page Schedule 9.04 Dispositions Schedule 9.05(g)
Investments Schedule 9.09 Transactions with Affiliates Schedule 9.10 Restrictive
Agreements Schedule 12.02 Addresses for Notices EXHIBITS Exhibit A-1 Form of
Assignment and Acceptance Exhibit C-1 Form of Compliance Certificate Exhibit D-1
Form of DDTL Note Exhibit N-1 Form of Notice of Borrowing Exhibit N-2 Form of
Notice of Conversion or Continuation Exhibit T-1 Form of Term Loan Note v



--------------------------------------------------------------------------------



 
[exhibit101passportcredit007.jpg]
CREDIT AGREEMENT THIS CREDIT AGREEMENT, dated as of December 30, 2019, is among
EVOLENT HEALTH, INC., a Delaware corporation (“Parent”), EVOLENT HEALTH LLC, a
Delaware limited liability company (the “Borrower”), its Subsidiaries signatory
hereto as guarantors or hereafter designated as Guarantors pursuant to Section
8.11, the lenders from time to time party hereto (each, a “Lender” and,
collectively, the “Lenders”), and ARES CAPITAL CORPORATION, a Maryland
corporation (“Ares”), as administrative agent and collateral agent for the
Lenders (in such capacity, together with its successors and assigns in such
capacity, the “Administrative Agent”). RECITALS WHEREAS, the Borrower has
requested that the Lenders extend credit to the Borrower in the form of (a) an
initial term loan in the aggregate principal amount of $75,000,000 on the
Closing Date (the “Initial Term Loan Facility”) and (b) a delayed draw term loan
facility (the “DDTL Facility”) in the aggregate principal amount of up to
$50,000,000; and WHEREAS, (a) the proceeds of the Initial Term Loan Facility
will be used (i) to finance the Passport Health Acquisition (as defined herein),
(ii) to pay fees and expenses incurred in connection with the transactions
contemplated hereby (including the Passport Health Acquisition) and (iii) fund
ongoing working capital needs and other growth capital expenditure investments
(to the extent permitted hereunder) and (b) the proceeds of the DDTL Facility
will be used solely (i) to finance the 2021 Convertible Notes Repurchase, (ii)
fund Permitted Acquisitions and other growth capital expenditure investments (to
the extent permitted hereunder) and (iii) to pay fees and expenses incurred in
connection with the transactions contemplated thereby and the 2021 Convertible
Notes Repurchase. AGREEMENT NOW, THEREFORE, in consideration of the premises and
the agreements, provisions and covenants herein contained, the parties hereto
agree as follows: ARTICLE I Definitions SECTION 1.01 Defined Terms. As used
herein, the following terms shall have the meanings specified in this Section
1.01, unless the context otherwise requires: “2021 Convertible Notes” shall mean
Parent’s 2.00% Convertible Senior Notes due December 1, 2021 in favor of U.S.
Bank National Association, as trustee (the “Trustee”) and any refinancing and
extension thereof to the extent such refinancing or extension complies with
clause (y) of the definition of Additional Notes. “2021 Convertible Notes
Repurchase” shall mean Parent’s repurchase or redemption of all or any portion
of the 2021 Convertible Notes, whether by tender offer, open-market purchases or
otherwise.



--------------------------------------------------------------------------------



 
[exhibit101passportcredit008.jpg]
“2025 Convertible Notes” shall mean Parent’s 1.50% Convertible Senior Notes due
October 15, 2025, in favor of Trustee. “ABR” shall mean, for any day, the
highest of (a) the prime rate (as determined by reference to the Wall Street
Journal), (b) the federal funds rate plus 0.50%, (c) the sum of the Eurodollar
Rate for an interest period of three (3) months plus the excess of the
Applicable Margin for Eurodollar Loans over the Applicable Margin for Base Rate
Loans and (d) 2.00% per annum. Changes in the rate of interest on that portion
of any Loans maintained as ABR Loans will take effect simultaneously with each
change in the ABR. “ABR Interest Payment Date” shall have the meaning set forth
in Section 2.08(d). “ABR Loan” shall mean each Loan bearing interest at ABR, as
provided in Section 2.08. “Additional Notes” shall mean unsecured convertible
senior notes issued by Parent after the Closing Date; provided, that, (x) such
Indebtedness shall not mature, amortize or be mandatorily redeemable (other than
solely for Qualified Capital Stock), pursuant to a sinking fund obligation or
otherwise (except as a result of a Change of Control or asset sale event so long
as any rights of the holders thereof upon the occurrence of a Change of Control
or asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments) earlier than the date that is ninety-one (91) days after the
Maturity Date (as determined under clause (a) of the definition thereof) and (y)
the cash interest rate payable thereon does not exceed 4% per annum (it being
agreed there shall be no maximum rate with respect to paid-in-kind interest
payments or on the conversion price of such Additional Notes). “Administrative
Agent” shall have the meaning set forth in the preamble to this Agreement.
“Administrative Questionnaire” shall mean a questionnaire completed by each
Lender, in a form approved by the Administrative Agent, in which such Lender,
among other things, (a) designates one or more credit contacts to whom all
syndicate-level information (which may contain material nonpublic information
about the Credit Parties and their Related Parties or their respective
securities) will be made available and who may receive such information in
accordance with such Lender’s compliance procedures and Applicable Laws,
including federal and state securities laws and (b) designates an address,
facsimile number, electronic mail address and/or telephone number for notices
and communications with such Lender. “Affiliate” shall mean, with respect to any
Person, any other Person that, directly or indirectly, through one or more
intermediaries, Controls or is Controlled by or is under common Control with the
Person specified; provided, that, no Secured Party shall be an Affiliate of any
Credit Party solely by reason of the provisions of the Credit Documents. The
term “Control” means either (a) the power to vote, or the beneficial ownership
of, ten (10%) or more of the Voting Stock of such Person or (b) the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise. The terms “Controlling” and “Controlled”
have meanings correlative thereto. 2



--------------------------------------------------------------------------------



 
[exhibit101passportcredit009.jpg]
“Agreement” shall mean this Credit Agreement, as the same may be amended,
amended and restated, supplemented or otherwise modified from time to time.
“Anti-Corruption Laws” shall mean any and all laws, rules or regulations
relating to corruption or bribery, including, but not limited to, the FCPA and
the U.K. Bribery Act 2010. “Anti-Money Laundering Laws” shall mean any and all
laws, rules or regulations relating to money laundering or terrorism financing,
including (a) 18 U.S.C. §§ 1956 and 1957; and (b) the Bank Secrecy Act, 31
U.S.C. §§ 5311 et seq., as amended by the PATRIOT Act, and its implementing
regulations. “Anti-Terrorism Laws” shall mean any laws relating to terrorism,
trade sanctions programs and embargoes, import/export licensing, money
laundering or bribery, all as amended, supplemented or replaced from time to
time. “Applicable Laws” shall mean, with respect to any Person, the common law
and any federal, state, local, foreign, multinational or international laws,
statutes, codes, treaties, standards, rules and regulations, guidelines,
ordinances, orders, judgments, writs, injunctions, decrees (including
administrative or judicial precedents or authorities) and the interpretation or
administration thereof by, and other determinations, directives, requirements or
requests of, any Governmental Authority, in each case whether or not having the
force of law and that are applicable to or binding upon such Person or any of
its property or Products or to which such Person or any of its property or
Products is subject. For the avoidance of doubt, the term “Applicable Laws”
shall include FATCA and any intergovernmental agreements with respect thereto
between the United States and another jurisdiction. “Applicable Margin” shall
mean a percentage per annum equal to, with respect to Loans, (i) that are
Eurodollar Loans, 8.00 percentage points and (ii) that are ABR Loans, 7.00
percentage points. “Approved Fund” shall mean any Person (other than a natural
person) that is engaged in making, purchasing, holding or investing in bank
loans and similar extensions of credit in the ordinary course and that is
administered, advised or managed by (a) a Lender, (b) an Affiliate of a Lender
or (c) an entity or an Affiliate of an entity that administers, advises or
manages a Lender. “Ares” shall have the meaning set forth in the recitals to
this Agreement. “Assignment and Acceptance” shall mean an assignment and
acceptance substantially in the form of Exhibit A-1. “Attributable Indebtedness”
shall mean, on any date, in respect of any Capitalized Lease of any Person, the
capitalized amount thereof that would appear on a balance sheet of such Person
prepared as of such date in accordance with GAAP. “Authorized Officer” shall
mean, with respect to any Credit Party, the Chief Executive Officer, the Chief
Financial Officer, secretary or any other senior financial officer (to the
extent that such senior financial officer is designated as such in writing to
the Administrative Agent by such Credit Party) of such Credit Party. 3



--------------------------------------------------------------------------------



 
[exhibit101passportcredit010.jpg]
“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution. “Bail-In Legislation” shall mean, with respect to any EEA
Member Country implementing Article 55 of Directive 2014/59/EU of the European
Parliament and of the Council of the European Union, the implementing law for
such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule. “Bankruptcy Code” shall mean the Federal Bankruptcy Reform
Act of 1978. “Benefited Lender” shall have the meaning set forth in Section
12.09. “Board” shall mean the Board of Governors of the Federal Reserve System
of the United States (or any successor). “Board of Directors” shall mean, as to
any Person, the board of directors (or comparable managers) of such Person, or
any committee thereof duly authorized to act on behalf of the board of directors
(or comparable managers). “Borrower” shall have the meaning set forth in the
preamble to this Agreement. “Borrowing” shall mean and include the incurrence of
one Type of Loan on a given date (or resulting from conversions on a given date)
having, in the case of Eurodollar Loans, the same Interest Period. “Budget”
shall have the meaning set forth in Section 8.01(f). “Business Day” shall mean
(a) any day excluding Saturday, Sunday and any day that shall be in the City of
New York a legal holiday or a day on which banking institutions are authorized
by law or other governmental actions to close, and (b) any day that is also a
day for trading by and between banks in Dollar deposits in the interbank
Eurodollar market. “Capital Stock” shall mean any and all shares, interests,
participations, units or other equivalents (however designated) of capital stock
of a corporation, membership interests in a limited liability company,
partnership interests of a limited partnership, any and all equivalent ownership
interests in a Person and any and all warrants, rights or options to purchase
any of the foregoing. “Capitalized Lease Obligations” shall mean, as applied to
any Person, all obligations under Capitalized Leases of such Person or any of
its Subsidiaries, in each case taken at the amount thereof accounted for as
liabilities on the balance sheet (excluding the footnotes thereto) of such
Person in accordance with GAAP. “Capitalized Leases” shall mean, as applied to
any Person, all leases of property that have been or should be, in accordance
with GAAP, recorded as capitalized leases on the balance sheet of such Person or
any of its Subsidiaries, on a consolidated basis; provided, that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability on the balance sheet
(excluding the footnotes thereto) of such Person 4



--------------------------------------------------------------------------------



 
[exhibit101passportcredit011.jpg]
in accordance with GAAP; provided, that, any lease classified as an operating
lease on the Closing Date shall continue to be treated as an operating lease
regardless of its treatment under GAAP. For the avoidance of doubt, “Capitalized
Leases” shall not include obligations or liabilities of any Person to pay rent
or other amounts under any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, which obligations
would be required to be classified and accounted for as an operating lease under
GAAP as existing on the Closing Date; provided, that financial reporting
obligations shall not be affected by this sentence. “Cash Equivalents” shall
mean: (a) any direct obligation of (or unconditional guarantee by) the United
States (or any agency or political subdivision thereof, to the extent such
obligations are supported by the full faith and credit of the United States)
maturing not more than one (1) year after the date of acquisition thereof; (b)
commercial paper maturing not more than one hundred eighty (180) days from the
date of issue and issued by (i) a corporation (other than an Affiliate of any
Credit Party) organized under the laws of any state of the United States or of
the District of Columbia and, at the time of acquisition thereof, rated A-1 or
higher by S&P or P-1 or higher by Moody’s, or (ii) any Lender (or its holding
company); (c) any certificate of deposit, time deposit or bankers’ acceptance,
maturing not more than one hundred eighty (180) days after its date of issuance,
which is issued by either: (i) a bank organized under the laws of the United
States (or any state thereof) which has, at the time of acquisition thereof, (A)
a credit rating of P2 or higher from Moody’s or A or higher from S&P and (B) a
combined capital and surplus greater than $500,000,000, or (ii) a Lender; (d)
any repurchase agreement having a term of thirty (30) days or less entered into
with any Lender or any commercial banking institution satisfying, at the time of
acquisition thereof, the criteria set forth in clause (c)(i) which (i) is
secured by a fully perfected security interest in any obligation of the type
described in clause (a), and (ii) has a market value at the time such repurchase
agreement is entered into of not less than one hundred percent (100%) of the
repurchase obligation of such Lender or commercial banking institution
thereunder; (e) Cash Equivalents set forth on Schedule 9.05(g); and (f) money
market and mutual funds investing primarily in assets described in clauses (a)
through (d) of this definition. “Casualty Event” shall mean the damage,
destruction or condemnation, as the case may be, of property of any Credit
Party. “CERCLA” shall mean the Comprehensive Environmental Response,
Compensation and Liability Act of 1980. “Change of Control” shall mean an event
or series of events by which: (a) (1) any Person or group within the meaning of
the Exchange Act and the rules of the SEC thereunder (other than the Borrower
and its wholly-owned Subsidiaries, the Warrant Holder and its affiliates and the
5



--------------------------------------------------------------------------------



 
[exhibit101passportcredit012.jpg]
employee benefit plans of the Borrower and its wholly-owned Subsidiaries) shall
acquire ownership, directly or indirectly, beneficially or of record, of Capital
Stock of the Parent representing more than fifty percent (50%) or, in the case
of the Permitted Holders collectively, more than sixty percent (60%), of the
aggregate ordinary voting power represented by the issued and outstanding
Capital Stock of Parent; provided, however, that a Person or group shall not be
deemed a beneficial owner of, or to own beneficially, (x) any securities
tendered pursuant to a tender or exchange offer made by or on behalf of such
Person or group pursuant to a Schedule TO (or any successor form) until such
tendered securities are accepted for purchase or exchange thereunder or (y) any
securities to the extent such beneficial ownership (i) arises solely as a result
of a revocable proxy delivered to such Person or group by a shareholder that is
not, for the avoidance of doubt, a member of such “group” in response to a proxy
or consent solicitation made pursuant to, and disclosed in accordance with, the
applicable rules and regulations under the Exchange Act and (ii) is not also
then reportable on Schedule 13D or Schedule 13G (or any successor schedule)
under the Exchange Act; and (2) any Person or group (within the meaning of the
Exchange Act and the rules of the SEC thereunder) other than the Warrant Holder
and its affiliates files, or the Parent files, a Schedule TO or any schedule,
form or report under the Exchange Act disclosing that such an event described in
the immediately preceding clause (1) has occurred; (b) the consummation of (A)
any recapitalization, reclassification or change of the Class A common stock of
the Parent (other than changes resulting from a subdivision or combination) as a
result of which the Class A common stock of the Parent would be converted into,
or exchanged for, stock, other securities, other property or assets; (B) any
share exchange, consolidation or merger of Parent pursuant to which the Class A
common stock of Parent will be converted into cash, securities or other property
or assets; or (C) any sale, lease or other transfer in one transaction or a
series of transactions of all or substantially all of the consolidated assets of
Parent and its Subsidiaries, taken as a whole, to any Person other than one of
Parent’s Subsidiaries; provided, however, that a transaction described in clause
(B) in which the holders of all classes of Parent’s Capital Stock immediately
prior to such transaction hold, directly or indirectly, more than 50% of the
voting power of all classes of Capital Stock of the continuing or surviving
corporation or transferee or the parent thereof immediately after such
transaction in substantially the same proportions as such holders held, directly
or indirectly, immediately prior to such transaction shall not be a Change of
Control pursuant to this clause (b); (c) the Class A common stock (or other
common stock) of the Parent ceases to be listed or quoted on any of The New York
Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or
any of their respective successors); (d) Parent ceases to own one hundred
percent (100%) of the issued and outstanding voting Capital Stock of Borrower;
(e) Borrower ceases to own directly or indirectly one hundred percent (100%) of
the issued and outstanding Capital Stock of each Guarantor (other than Parent),
free and clear of all Liens, rights, options, warrants or other similar
agreements or understandings, other than Liens in favor of Administrative Agent
or non-consensual Permitted Liens arising by operation of applicable law; or (f)
a “Fundamental Change” (as defined in the Convertible Senior Notes) shall occur.
“Claims” shall have the meaning set forth in the definition of “Environmental
Claims”. “Closing Date” shall mean December 30, 2019. “Code” shall mean the
Internal Revenue Code of 1986, as amended from time to time, and the regulations
promulgated and rulings issued thereunder. Section references to the Code are to
6



--------------------------------------------------------------------------------



 
[exhibit101passportcredit013.jpg]
the Code, as in effect at the date of this Agreement, and any subsequent
provisions of the Code, amendatory thereof, supplemental thereto or substituted
therefor. “Collateral” shall mean any assets of any Credit Party or other
collateral upon which Administrative Agent has been granted a Lien in connection
with this Agreement. “Collateral Documents” shall mean the Security Agreement
and each other document or agreement that creates or perfects any security
interests granted by any of the Credit Parties to the Administrative Agent on
behalf of the Secured Parties. “Collateral Sale” shall have the meaning set
forth in Section 11.14. “Collections” shall mean all cash, checks, credit card
slips or receipts, notes, instruments, and other items of payment (including
insurance proceeds, proceeds of cash sales, rental proceeds and tax refunds) of
the Credit Parties. “Commitment” shall mean any of the Initial Term Loan
Commitment or DDTL Commitment. The aggregate amount of the Commitments as of the
Closing Date is $125,000,000, as set forth on Schedule 1.01(a). “Competitor”
means any Person that is an operating company engaged in substantially similar
business operations as the Borrower. “Compliance Certificate” shall mean a
certificate duly completed and executed by an Authorized Officer of the Borrower
substantially in the form of Exhibit C-1. “Confidential Information” shall have
the meaning set forth in Section 12.17. “Connection Income Taxes” shall mean
Other Connection Taxes that are imposed on or measured by net income (however
denominated) or that are franchise Taxes or branch profits Taxes. “Consolidated
Adjusted EBITDA” shall mean, for a specified Test Period, an amount determined
for Parent and its Subsidiaries on a consolidated basis equal to (a)
Consolidated Net Income, plus (b) to the extent deducted in calculating
Consolidated Net Income for such period (other than with respect to clause
(b)(xiii) below), the sum of, without duplication, amounts for: (i) Consolidated
Interest Expense (net of interest income); (ii) (a) provisions for Taxes based
on income and (b) any payments actually made pursuant to the TRA; (iii) total
depreciation expense; 7



--------------------------------------------------------------------------------



 
[exhibit101passportcredit014.jpg]
(iv) total amortization expense; (v) other non-cash charges reducing
Consolidated Net Income (excluding any such non-cash item (x) to the extent that
it represents an accrual or reserve for potential cash items in any future
period or amortization of a prepaid cash item that was paid in a prior period or
(y) relating to a write-down, write off or reserve with respect to receivables
or inventory); (vi) losses, costs and expenses on asset sales, disposals or
abandonments (other than (i) of current assets and (ii) asset sales, disposals
or abandonments in the ordinary course of business); (vii) fees and expenses
incurred in connection with a Permitted Acquisition, other Investments permitted
hereunder, Dispositions (other than in the ordinary course of business)
permitted hereunder, Restricted Payments permitted hereunder or the refinancing
or redemption of Indebtedness permitted hereunder; provided, that, to the extent
such transactions have not been consummated, such costs, fees and expenses shall
not exceed an amount not greater than $1,500,000 in any Test Period; (viii) fees
and expenses incurred in connection with the consummation of the Transactions on
the Closing Date in an aggregate amount not to exceed $5,200,000, and to the
extent disclosed to Administrative Agent; (ix) non-cash adjustments pursuant to
any management equity or equity- based plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
stockholders agreement; (x) (1) the effects of adjustments in the Parent’s and
its Subsidiaries’ consolidated financial statements pursuant to GAAP (including
in the property and equipment, software, goodwill, intangible assets, deferred
revenue and debt line items thereof) resulting from the application of
recapitalization accounting or purchase accounting, as the case may be, in
relation to the Transactions or any consummated acquisition or the amortization
of any amounts thereof, (2) any non-cash losses, charges or adjustments
resulting from the application of Accounting Standards Codification 606 and (3)
earnout obligations and other similar contingent consideration; (xi) costs, fees
and expenses relating to restructuring, severance, recruiting, retentions and
relocations, signing and stay bonuses, payments made to employees or producers
who are subject to non-compete agreements, and curtailments or modifications to
pension and post-retirement employee benefits plans; provided, that, the
aggregate amount included in this clause (xi) during any Test Period shall not
exceed $7,500,000; (xii) charges, losses or expenses to the extent paid for,
reimbursed or indemnified by a Person other than Parent and its Subsidiaries or
reimbursed through insurance by a Person other than Parent and its Subsidiaries,
in each case to the extent such expenses are actually paid or refunded to Parent
or any of its Subsidiaries (to the extent such payments or refunds are included
in Consolidated Net Income); 8



--------------------------------------------------------------------------------



 
[exhibit101passportcredit015.jpg]
(xiii) proceeds received from business interruption insurance; (xiv) to the
extent included in Consolidated Net Income, losses attributable to
non-controlling interests; and (xv) extraordinary, unusual and non-recurring
costs, expenses and losses in any Test Period; provided, that, the aggregate
amount included in this clause (xv) during any Test Period shall not exceed the
greater of (x) $2,500,000 and (y) 20% of Consolidated Adjusted EBITDA as of the
end of the most recently ended Test Period as calculated before giving effect to
the add-back in this clause (xv); minus (c) to the extent included in
calculating Consolidated Net Income for such period (other than with respect to
clause (c)(iv)), the sum of, without duplication, amounts for: (i) other
non-cash gains increasing Consolidated Net Income for such period (excluding any
such non-cash item to the extent it represents the reversal of an accrual or
reserve for a potential cash item in any prior period), (ii) extraordinary,
unusual and non-recurring gains and income; (iii) gains on asset sales,
disposals or abandonments (other than (A) of current assets and (B) asset sales,
disposals or abandonments in the ordinary course of business); and (iv) any
software development costs to the extent capitalized during such period.
provided; however, for purposes of determining the Total Secured Leverage Ratio,
Consolidated Adjusted EBITDA shall be determined on a Pro Forma Basis.
“Consolidated Interest Expense” shall mean, for any specified Test Period, for
the Parent and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP, the sum of: (a) all interest in respect of Indebtedness
(including, without limitation, the interest component of any payments in
respect of Capitalized Lease Obligations) accrued or capitalized during such
period (whether or not actually paid during such period) plus (b) the net amount
payable (or minus the net amount receivable) in respect of Hedging Obligations
relating to interest during such period (whether or not actually paid or
received during such period). “Consolidated Net Income” shall mean, for any
specified Test Period, the consolidated net income (or loss) of Parent and its
Subsidiaries determined in accordance with GAAP; provided that there shall be
excluded (i) the income (or loss) of any Person (other than consolidated
Subsidiaries of Parent) in which any Person (other than Parent or any of its
consolidated Subsidiaries) has a joint ownership interest or that is accounted
for by the equity method of accounting, except to the extent of the amount of
dividends or other distributions actually paid to Parent or any of its
consolidated Subsidiaries by such Person during such specified Test Period, (ii)
the income (or loss) of any Person accrued prior to the date it becomes a
consolidated 9



--------------------------------------------------------------------------------



 
[exhibit101passportcredit016.jpg]
Subsidiary of Parent or is merged into or consolidated with Parent or any of its
consolidated Subsidiaries or such Person’s assets are acquired by Parent or any
of its consolidated Subsidiaries, and (iii) the income of any consolidated
Subsidiary of Parent (other than a Credit Party) to the extent that the
declaration or payment of dividends or similar distributions by that
consolidated Subsidiary of that income is not at the time permitted by operation
of the terms of its charter or any agreement, instrument, judgment, decree,
order, statute, rule, governmental regulation applicable to that consolidated
Subsidiary or would require governmental (including regulatory) consent;
provided, that, the income (or loss) of any consolidated Subsidiary of Parent
(other than a Credit Party) shall not be excluded from this definition to the
extent governmental (including regulatory) consent has been received for the
declaration or payment of dividends or similar distributions by that
consolidated Subsidiary of its income. “Consolidated Secured Debt” shall mean,
as of any date of determination, the outstanding principal amount of all Funded
Debt that is secured, in whole or part, by a Lien on any asset of Parent or any
of its Subsidiaries. “Convertible Senior Notes” shall mean (i) the 2021
Convertible Notes, (ii) the 2025 Convertible Notes and (iii) any Additional
Notes. “Contingent Liability” shall mean, for any Person, any agreement,
undertaking or arrangement by which such Person guarantees, endorses or
otherwise becomes or is contingently liable upon (by direct or indirect
agreement, contingent or otherwise, to provide funds for payment, to supply
funds to, or otherwise to invest in, a debtor, or otherwise to assure a creditor
against loss) the Indebtedness of any other Person (other than by endorsements
of instruments in the course of collection), or guarantees the payment of
dividends or other distributions upon the Capital Stock of any other Person. The
amount of any Person’s obligation under any Contingent Liability shall (subject
to any limitation set forth therein) be deemed to be the outstanding principal
amount of the debt, obligation or other liability guaranteed thereby. “Control”
shall have the meaning set forth in the definition of “Affiliate.” “Controlling
and Controlled” shall have the meaning set forth in the definition of
“Affiliate.” “Control Agreement” shall mean a control agreement, in form and
substance reasonably satisfactory to Administrative Agent, executed and
delivered by the applicable Credit Party, Administrative Agent, and the
applicable securities intermediary or bank, which agreement is sufficient to
give the Administrative Agent “control” under the UCC over each of such Credit
Party’s securities accounts, deposit accounts or investment property, as the
case may be. “Credit Documents” shall mean this Agreement, the Control
Agreements, the Fee Letter, the Guarantee Agreement, the Security Documents, the
Intercompany Subordination Agreement, any Notes issued by the Borrower
hereunder, any intercreditor or subordination agreements in favor of the
Administrative Agent with respect to this Agreement, and any other agreement
entered into now, or in the future, by any Credit Party, on the one hand, and
the Administrative Agent or Lender, on the other hand, in connection with this
Agreement; provided, that, the Warrants shall not be Credit Documents. 10



--------------------------------------------------------------------------------



 
[exhibit101passportcredit017.jpg]
“Credit Extension” shall mean and include the making (but not the conversion or
continuation) of a Loan. “Credit Facility” shall mean any of the Initial Term
Loan Facility or DDTL Facility, as applicable, and, collectively, the Initial
Term Loan Facility and DDTL Facility. “Credit Party” shall mean the Borrower,
each of the Guarantors and each other Person that becomes a Credit Party
hereafter pursuant to the execution of joinder documents. “DDTL Commitment”
shall mean, (a) in the case of each Lender that is a Lender on the date hereof,
the amount set forth opposite such Lender’s name on Schedule 1.01(a) as such
Lender’s “DDTL Commitment” and (b) in the case of any Lender that becomes a
Lender after the date hereof, the amount specified as such Lender’s “DDTL
Commitment” in the Assignment and Acceptance pursuant to which such Lender
assumed a portion of the DDTL Commitment, in each case as, the same (x) shall be
permanently reduced each time there is a Delayed Draw Term Loan draw by the
amount of such Delayed Draw Term Loan draw that such Lender funds and (y) may be
otherwise changed from time to time pursuant to the terms hereof. “DDTL
Commitment Expiration Date” shall mean December 30, 2021. “DDTL Facility” shall
have the meaning set forth in the recitals to this Agreement. “DDTL Note” shall
mean a promissory note substantially in the form of Exhibit D-1. “Declined
Proceeds” shall have the meaning set forth in Section 5.02(j). “Default” shall
mean any event, act or condition that with notice or lapse of time, or both,
would constitute an Event of Default. “Default Rate” shall have the meaning set
forth in Section 2.08(c). “Defaulting Lender” shall mean, subject to Section
2.15, any Lender that, as determined by the Administrative Agent, (a) has failed
to (i) fund any portion of the Term Loans required to be funded by it hereunder
for three (3) or more Business Days unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent, any other Lender any other amount required to be
paid by it hereunder, (b) has notified the Borrower, or the Administrative Agent
in writing that it does not intend to comply with its funding obligations or has
made a public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it commits to extend credit (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) or more Business Days after written request by the Administrative Agent or
the Borrower, to confirm in writing in a manner satisfactory to the
Administrative Agent that it will comply with its prospective funding
obligations hereunder 11



--------------------------------------------------------------------------------



 
[exhibit101passportcredit018.jpg]
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a bankruptcy or insolvency proceeding, (ii) had a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such
capacity, (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment or (iv) become
the subject of a Bail-in Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error. “Delayed Draw Term Loan” shall
have the meaning set forth in Section 2.01(e). “Disposition” shall mean, with
respect to any Person, any sale, transfer, lease, contribution, division or
other conveyance (including by way of merger) of, or the granting of options,
warrants or other rights to, any of such Person’s or their respective
Subsidiaries’ assets (including receivables and Capital Stock of Subsidiaries)
to any other Person in a single transaction or series of transactions.
“Disqualified Capital Stock” shall mean any Capital Stock, other than the
Warrants and the 2021 Convertible Notes, that, by its terms (or by the terms of
any security or other Capital Stock into which it is convertible or for which it
is exchangeable) or upon the happening of any event or condition, (a) matures or
is mandatorily redeemable (other than solely for Qualified Capital Stock),
pursuant to a sinking fund obligation or otherwise (except as a result of a
Change of Control or asset sale so long as any rights of the holders thereof
upon the occurrence of a Change of Control or asset sale event shall be subject
to the prior repayment in full of the Loans and all other Obligations that are
accrued and payable and the termination of the Commitments), (b) is redeemable
at the option of the holder thereof (other than solely for Qualified Capital
Stock) (except as a result of a Change of Control or asset sale so long as any
rights of the holders thereof upon the occurrence of a Change of Control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), in whole or in part, (c) provides for the scheduled payment of
dividends in cash or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Capital Stock that would constitute Disqualified
Capital Stock, in each case, prior to the date that is ninety-one (91) days
after the Maturity Date (as determined under clause (a) of the definition
thereof); provided, that if such Capital Stock is issued pursuant to a plan for
the benefit of employees of the Borrower or its Subsidiaries or by any such plan
to such employees, such Capital Stock shall not constitute Disqualified Capital
Stock solely because it may be required to be repurchased by the Borrower or its
Subsidiaries in order to satisfy applicable statutory or regulatory obligations.
12



--------------------------------------------------------------------------------



 
[exhibit101passportcredit019.jpg]
“Disqualified Institution” means any Person that is (a) designated by the
Borrower, by written notice delivered to Administrative Agent on or prior to the
Closing Date, as a (i) disqualified institution or (ii) Competitor or (b)
clearly identifiable, solely on the basis of such Person’s name, as an Affiliate
of any Person referred to in clause (a)(i) or (a)(ii) above; provided, however,
Disqualified Institutions shall (A) exclude any Person that the Borrower
Representative has designated as no longer being a Disqualified Institution by
written notice delivered to the Administrative Agent from time to time, (B)
exclude any bona fide debt fund, investment vehicle, regulated bank entity or
unregulated lending entity (other than any person separately identified as a
Disqualified Institution in accordance with clause (a)(ii) above or any
Affiliate of a Person identified under clause (b) above) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans or
similar extensions of credit in the ordinary course of business and (C) include
(I) any Person that is added as a Competitor and (II) any Person that is clearly
identifiable, solely on the basis of such Person’s name, as an Affiliate of any
Person referred to in clause (C)(I), pursuant to a written supplement to the
list of Competitors that are Disqualified Institutions, that is delivered by the
Borrower after the date hereof to the Administrative Agent. Such supplement
shall become effective two (2) Business Days after the date that such written
supplement is delivered to Administrative Agent, but which shall not apply
retroactively to disqualify any Persons that have previously acquired an
assignment or participation interest in the Loans and/or Commitments as
permitted herein “Distributable Cash” shall have the meaning set forth in
Section 10.01(m). “Dollars” and “$” shall mean dollars in lawful currency of the
United States of America. “Domestic Holding Company” shall mean a Domestic
Subsidiary that has no material assets other than Capital Stock (or Capital
Stock and indebtedness) of one or more Foreign Subsidiaries. “Domestic
Subsidiary” shall mean each Subsidiary of the Borrower that is organized under
the Applicable Laws of the United States, any state, territory, protectorate or
commonwealth thereof or the District of Columbia. “EEA Financial Institution”
shall mean (a) any credit institution or investment firm established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition or (c) any
financial institution established in an EEA Member Country which is a subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision with its parent; “EEA Member Country” shall
mean any of the member states of the European Union, Iceland, Liechtenstein and
Norway. “EEA Resolution Authority” shall mean any public administrative
authority or any Person entrusted with public administrative authority of any
EEA Member Country (including any delegee) having responsibility for the
resolution of any EEA Financial Institution. “Eligible Assignee” shall have
meaning set forth in Section 12.06(b). 13



--------------------------------------------------------------------------------



 
[exhibit101passportcredit020.jpg]
“Environmental Claims” shall mean any and all administrative, regulatory,
adjudicatory or judicial actions, suits, demands, demand letters, claims, liens,
fines, penalties, requests for information, inquiries, notices of noncompliance
or violation, investigations (other than internal reports prepared by the Credit
Parties in the ordinary course of such Person’s business) or proceedings
relating in any way to any Environmental Law, any Hazardous Material (including
any exposure to any Hazardous Material), or any permit issued, or any approval
given, under any such Environmental Law (“Claims”), including (i) any and all
Claims by governmental or regulatory authorities for enforcement, cleanup,
removal, response, remedial, investigation, monitoring or other actions or
damages pursuant to any Environmental Law and (ii) any and all Claims by any
Person seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from the presence, Release of, or
threat of Release of, Hazardous Materials or arising from alleged injury or
threat of injury to human health, public safety or the environment, pursuant to
any Environmental Law. “Environmental Law” shall mean any federal, state,
foreign, regional, county or local statute, law, rule, regulation, ordinance and
code now or hereafter in effect and, in each case, as amended, and any binding
judicial or administrative interpretation thereof, including any binding
judicial or administrative order, decree or judgment, relating to the protection
of human health, safety or the environment or natural resources, including laws
relating to the Release, threat of Release, manufacture, processing,
distribution, use, presence, production, treatment, storage, disposal,
transport, labeling or handling of, or exposure to, Hazardous Materials,
including the Federal Water Pollution Control Act, the Resource Conservation and
Recovery Act, the Safe Drinking Water Act, the Toxic Substances Control Act, the
Clean Air Act and CERCLA, and other similar state and local statutes and any
regulations promulgated thereto. “ERISA” shall mean the Employee Retirement
Income Security Act of 1974, as amended from time to time, and the regulations
promulgated thereunder. Section references to ERISA are to ERISA as in effect at
the date of this Agreement and any subsequent provisions of ERISA amendatory
thereof, supplemental thereto or substituted therefor. “ERISA Affiliate” shall
mean each person (as defined in Section 3(9) of ERISA) that, together with any
Credit Party or a Subsidiary thereof, is, or within the last six (6) years was,
treated as a “single employer” within the meaning of Section 414(b), (c), (m) or
(o) of the Code. “ERISA Event” shall mean (a) the occurrence of any Reportable
Event with respect to a Plan, (b) any failure by any Plan to satisfy the minimum
funding standard (within the meaning of Section 412 of the Code or Section 302
of ERISA) applicable to such Plan, in each case whether or not waived, (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, (d) a determination that any Plan is, or is reasonably expected to be, in
“at-risk” status (as defined in Section 303 of ERISA or Section 430 of the
Code), (e) the incurrence by any Credit Party or any ERISA Affiliate of any
liability under Title IV of ERISA with respect to the non-standard termination
of any Pension Plan, (f) the receipt by any Credit Party from the PBGC of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan under Section 4042 of ERISA, (g) the incurrence
by any Credit Party or any ERISA Affiliate of any liability with respect to its
withdrawal or partial withdrawal from any Multiemployer Plan or (i) the receipt
by any Credit Party or any ERISA Affiliate of any notice concerning the
imposition 14



--------------------------------------------------------------------------------



 
[exhibit101passportcredit021.jpg]
of Withdrawal Liability on it or a determination that a Multiemployer Plan is,
or is reasonably expected to be, insolvent, within the meaning of Title IV of
ERISA or in “endangered” or “critical” status, within the meaning of Section 305
of ERISA. “EU Bail-In Legislation Schedule” shall mean the EU Bail-In
Legislation Schedule published by the Loan Market Association (or any successor
person), as in effect from time to time. “Eurodollar Loan” shall mean any Loan
bearing interest at a rate determined by reference to the Eurodollar Rate.
“Eurodollar Rate” shall mean, with respect to any Eurodollar Loan for any
Interest Period, a rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) equal to the greater of (a) 1.00% per annum and (b) an amount equal
to (i) the rate per annum appearing on Bloomberg Professional Service Page BBAM1
offered rate for deposits in Dollars at approximately 11:00 a.m. (London time)
two (2) business days prior to the first day of such interest period for a three
(3) month term; multiplied by (ii) the Statutory Reserve Rate. If for any reason
the rate referred to in clause (b)(i) is not available, for any such interest
period, such rate will be a comparable successor or alternative interbank rate
for deposits in Dollars that it, at such time, broadly accepted by the loan
market in lieu of the Eurodollar Rate and is reasonably acceptable to the
Administrative Agent in consultation with the Borrower; provided that, to the
extent a successor or alternative index rate cannot be agreed upon within five
(5) Business Days after the Eurodollar Rate becomes unavailable, all Loans
hereunder will be deemed to be ABR Loans (and shall bear interest accordingly)
for purposes of the definition of “Applicable Margin” and Section 2.08, until
such time as an alternative rate can be agreed upon in accordance with clause
(x) or (y). “Event of Default” shall have the meaning set forth in Article X.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder. “Excluded Account” means each
deposit or securities accounts constituting (a) a zero balance account that
sweeps on a daily basis into a deposit account subject to a Control Agreement,
(b) a deposit account used solely to fund payroll obligations, health benefit or
employee benefit obligations, Tax obligations, escrow arrangements, trust
accounts or holding third-party insurance funds or funds owned by (or held
solely for the benefit of) Persons other than the Credit Parties or holding any
funds to be used for the purpose of paying claims to satisfy statutory or
regulatory requirements, (c) any other deposit or securities account so long as
with respect to this clause (c), the aggregate amount on deposit in all such
accounts does not exceed $1,000,000 at any one time, (d) a deposit account into
which an Account Debtor makes payment under Medicare, Medicaid, TRICARE or any
other health program operated by or financed in whole or in part by any foreign
or domestic federal, state or local government so long as funds on deposit in
such deposit account are transferred within two (2) Business Days to an account
subject to a Control Agreement or (e) a deposit account holding solely funds
pledged as cash collateral to the extent permitted under Section 9.02(b) or
Section 9.02(m). 15



--------------------------------------------------------------------------------



 
[exhibit101passportcredit022.jpg]
“Excluded Subsidiary” shall mean any Subsidiary (1) for which guarantees at any
time are prohibited or restricted by Applicable Laws (including financial
assistance, fraudulent conveyance, preference, capitalization or any other
Applicable Laws or regulations) (or contractually prohibited on the Closing Date
(in the case of existing Subsidiaries) or on the date of acquisition or
formation thereof (in the case of acquired or formed Subsidiaries), so long as
such prohibition is not created in contemplation of such transaction) from
guaranteeing the Obligations, or if guaranteeing the Obligations would require
governmental (including regulatory) consent, non-disapproval, approval, filing,
license or authorization (unless such consent, approval, license or
authorization has been received), (2) not-for-profit subsidiaries, captive
insurance companies and special purpose entities, (3) any non-wholly owned
Subsidiary (x) in existence on the Closing Date or (y) to the extent a guaranty
by such Subsidiary is prohibited by the terms of such person’s organizational or
joint venture documents (to the extent the prohibition is existing on the
Closing Date or at the time any subsidiary is acquired, formed or established
(and which prohibition is not created in contemplation of such transaction)),
(4) any Subsidiary where the cost of providing a guarantee, taken as a whole,
outweighs the benefit to the Lenders, as determined in the reasonable discretion
of the Administrative Agent and Borrower, (5) any subsidiary to the extent a
guarantee by such entity will result in material adverse tax or regulatory
consequences, taken as a whole, to Parent and its Subsidiaries and (6) any
Foreign Subsidiary, Domestic Holding Company and Licensed Insurance Entity
(solely, in the case of any Licensed Insurance Entity, to the extent
guaranteeing the Obligations would require governmental (including regulatory)
consent, notification, non-disapproval, approval, filing, license or
authorization or would otherwise be prohibited or restricted by Applicable
Laws). “Excluded Taxes” shall mean with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
Obligation of the Borrower hereunder, (a) income, franchise or similar Taxes
imposed on (or measured by) its net income (i) by the United States of America,
or by the jurisdiction under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located or (ii) that are Other Connection
Taxes, (b) any branch profits Taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which the Borrower is
located, (c) in the case of a Non-U.S. Lender, any withholding tax that is
imposed on amounts payable to such Non-U.S. Lender at the time such Non-U.S.
Lender becomes a party to this Agreement (or designates a new lending office,
unless such designation was at the request of the Borrower), except to the
extent that such Non-U.S. Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 5.04(a), (d) Taxes imposed by reason of the failure of the
Administrative Agent or such Lender to comply with its obligations under Section
5.04(b) and Section 5.04(c), or to the extent that such documentation fails to
establish a complete exemption from applicable withholding Taxes, other than, in
either case, due to a change in Applicable Laws after the Closing Date and (e)
U.S. federal withholding Taxes imposed under FATCA. “Existing Earnouts” shall
mean (a) the “Earnout Consideration” as defined under that certain Agreement and
Plan of Merger, dated as of September 7, 2018, by and among NCIS Holdings, Inc.,
Parent, Borrower, Element Merger Sub, Inc. and the representative named therein,
as amended, restated, supplemented or modified from time to time, in an amount
not to exceed $10,800,000 and (b) the earn-out obligations set forth in Section
1.9 of that certain Strategic 16



--------------------------------------------------------------------------------



 
[exhibit101passportcredit023.jpg]
Growth Agreement, dated as of December 16, 2015, by and among Parent, Borrower
and University Health Care, Inc., as amended, restated, supplemented or modified
from time to time, in an amount not to exceed $3,700,000; provided, that, the
aggregate amount of Existing Earnouts, together with the amount of the Global
Share Backstop, that may be paid in cash may not exceed $12,000,000. “FATCA”
shall mean Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and any agreement entered into
pursuant to Section 1471(b)(1) of the Code. “FCPA” shall mean the Foreign
Corrupt Practices Act of 1977, as amended from time to time, and the rules and
regulations thereunder. “Federal Funds Rate” shall mean, for any day, a
fluctuating interest rate per annum equal to: (a) the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next succeeding Business Day) by the
Federal Reserve Bank of New York; or (b) if such rate is not so published for
any day which is a Business Day, the average of the quotations for such day on
such transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it. “Fee Letter” shall mean the Fee
Letter dated as of the date hereof by and between the Borrower, Parent and the
Administrative Agent, as amended, restated, supplemented or otherwise modified
from time to time. “Fees” shall mean all amounts payable pursuant to, or
referred to in, Section 4.01 or the Fee Letter. “Financial Performance
Covenants” shall mean the covenants set forth in Section 9.12. “Flood Hazard
Property” shall have the meaning set forth in the definition of the term “Flood
Insurance Requirements.” “Flood Insurance Laws” shall mean, collectively, (i)
the National Flood Insurance Act of 1968 as now or hereafter in effect or any
successor statute thereto, (ii) the Flood Disaster Protection Act of 1973 as now
or hereafter in effect or any successor statute thereto, (iii) the National
Flood Insurance Reform Act of 1994 as now or hereafter in effect or any
successor statute thereto, (iv) the Flood Insurance Reform Act of 2004 and (v)
the Biggert –Waters Flood Insurance Reform Act of 2012, as now or hereafter in
effect of any successor statute thereto, in each case, together with all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing, implementing or interpreting any of the foregoing, as amended or
modified from time to time. “Flood Insurance Requirements” shall mean (i) a
completed “life of loan” Federal Emergency Management Standard Flood Hazard
Determination as to whether such real property is in an area designated by the
Federal Emergency Management Agency as having special flood or mud slide hazards
(a “Flood Hazard Property”) and (ii) if such real property is a Flood Hazard
Property, evidence as to (A) whether the community in which such real property,
or as applicable, 17



--------------------------------------------------------------------------------



 
[exhibit101passportcredit024.jpg]
the leasehold interest of such Credit Party in such real property, is located is
participating in the National Flood Insurance Program, (B) the applicable Credit
Party’s written acknowledgment of receipt of written notification from the
Administrative Agent (1) as to the fact that such real property is a Flood
Hazard Property and (2) as to whether the community in which each such Flood
Hazard Property is located is participating in the National Flood Insurance
Program and (C) copies of flood insurance policies under the National Flood
Insurance Program (or private insurance endorsed to cause such private insurance
to be fully compliant with the federal law as regards private placement
insurance applicable to the National Flood Insurance Program, with financially
sound and reputable insurance companies not Affiliates of the Borrower) or a
declaration page, application accompanied by proof of premium payment for such
policies, or such other documentation as is satisfactory to the Administrative
Agent and each Lender, with confirmation of such satisfaction of such Lender to
be made in writing (which, for purposes of such confirmation, shall include
email) and such confirmation shall not be unreasonably withheld or delayed, in
each case, for the Parent and its Subsidiaries evidencing such flood insurance
coverage in such amounts and with such deductibles as required by Flood
Insurance Laws or as the Administrative Agent may request (but no less than
required by applicable Flood Insurance Laws) and naming the Administrative Agent
and its successors and/or assigns as sole loss payee on behalf of the Lenders.
“Foreign Plan” shall mean any plan, fund (including, without limitation, any
superannuation fund) or other similar program established, contributed to
(regardless of whether through direct contributions or through employee
withholding) or maintained outside the United States by any Loan Party primarily
for the benefit of employees of the Loan Parties residing outside the United
States, which plan, fund or other similar program provides, or results in,
retirement income, a deferral of income in contemplation of retirement or
payments to be made upon termination of employment, and which plan is not
subject to ERISA or the Code. “Foreign Subsidiary” shall mean each Subsidiary of
a Credit Party that is not a Domestic Subsidiary. “Funded Debt” shall mean, as
of any date of determination, all then outstanding Indebtedness of Parent and
its Subsidiaries, on a consolidated basis, of the type described in clauses (a),
(b) (excluding the amount of any undrawn or cash collateralized letters of
credit), (d) and (f) of the defined term “Indebtedness.” “GAAP” shall mean
generally accepted accounting principles in the United States of America, as in
effect from time to time; provided, that if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the Closing Date in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then the Administrative Agent, the Lenders and the Credit Parties shall
negotiate in good faith to effect such amendment and such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. 18



--------------------------------------------------------------------------------



 
[exhibit101passportcredit025.jpg]
“Global Share Backstop” shall mean the payment or issuance obligations of the
Parent, the Borrower and EH Holding Company, Inc. under that certain
Post-Closing Agreement, dated as of July 9, 2019, by and among Momentum Health
Group, LLC, Momentum Health Acquisition, Inc., Momentum Health Holdings, LLC,
Parent, Borrower and EH Holding Company, Inc., as amended, restated,
supplemented or modified from time to time, in an aggregate amount not to exceed
$10,500,000; provided, that, the aggregate amount of the Global Share Backstop,
together with the amount of the Existing Earnouts, that may be paid in cash may
not exceed $12,000,000. “Governmental Authority” shall mean the government of
the United States, any foreign country or any multinational authority, or any
state, commonwealth, protectorate or political subdivision thereof, and any
entity, body or authority exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government, including
the PBGC and other quasi-governmental entities established to perform such
functions. “Guarantee Agreement” shall mean a Guarantee Agreement, executed and
delivered by each Guarantor in favor of the Administrative Agent for the benefit
of the Secured Parties, in form and substance satisfactory to Administrative
Agent. “Guarantee Obligations” shall mean, as to any Person, any Contingent
Liability of such Person or other obligation of such Person guaranteeing or
intended to guarantee any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person, whether or not contingent, (a) to purchase any such
Indebtedness or any property constituting direct or indirect security therefor,
(b) to advance or supply funds (i) for the purchase or payment of any such
Indebtedness or (ii) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (c) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such Indebtedness of the ability of the
primary obligor to make payment of such Indebtedness or (d) otherwise to assure
or hold harmless the owner of such Indebtedness against loss in respect thereof;
provided, that the term “Guarantee Obligations” shall not include endorsements
of instruments for deposit or collection in the ordinary course of business or
customary and reasonable indemnity obligations in effect on the Closing Date,
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than with respect to Indebtedness). The
amount of any Guarantee Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the Indebtedness in respect of which such
Guarantee Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.
“Guarantors” shall mean (a) Parent, (b) each Person that is a Domestic
Subsidiary on the Closing Date, and (c) each Person that becomes a party to the
Guarantee Agreement after the Closing Date pursuant to Section 8.11, in each
case, other than any Excluded Subsidiary. “Hazardous Materials” shall mean (a)
any petroleum or petroleum products, radioactive materials, friable asbestos,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing regulated levels of polychlorinated biphenyls, and
radon gas; (b) any chemicals, materials or substances defined as or included in
the definition of “hazardous substances,” “hazardous waste,” “hazardous
materials,” “extremely hazardous waste,” 19



--------------------------------------------------------------------------------



 
[exhibit101passportcredit026.jpg]
“restricted hazardous waste,” “toxic substances,” “toxic pollutants,”
“contaminants,” or “pollutants,” or words of similar import, under any
Environmental Law; and (c) any other chemical, material or substance, which is
classified, prohibited, limited or regulated by, or forming the basis of
liability under, any Environmental Law. “Health Care Laws” means (i) any and all
federal, state and local fraud and abuse laws, including, without limitation,
the federal Anti-Kickback Statute (42 U.S.C. § 1320a-7(b)), the Stark Law (42
U.S.C. § 1395nn), the civil False Claims Act (31 U.S.C. § 3729 et seq.), the
administrative False Claims Law (42 U.S.C. § 1320a-7b(a)), the Anti-Inducement
Law (42 U.S.C. § 1320a-7a(a)(5)), the exclusion laws (42 U.S.C. § 1320a-7), the
civil monetary penalty laws (42 U.S.C. § 1320a-7a), the regulations promulgated
pursuant to such statutes and any comparable state laws; (ii) the Health
Insurance Portability and Accountability Act of 1996 (42 U.S.C. § 1320d et
seq.), and the regulations promulgated thereunder and any comparable state laws,
(iii) Medicare (Title XVIII of the Social Security Act) and the regulations
promulgated thereunder; (iv) Medicaid (Title XIX of the Social Security Act) and
the regulations promulgated thereunder; (v) the Medicare Prescription Drug,
Improvement, and Modernization Act of 2003 (Pub. L. No. 108-173) and the
regulations promulgated thereunder; (vi) quality, safety and accreditation
standards and requirements of all applicable state laws or Governmental
Authorities; (vii) State and Federal Applicable Laws relating to the licensure,
ownership or operation of a health care facility, health maintenance
organization (HMO), Medicaid managed care organization (MCO), Medicare Advantage
organization, provider service network (PSN) or insurance plan, including any
assets used in connection therewith, (viii) Applicable Laws relating to the
preparation, processing, evaluation or payment of claims, collection of accounts
receivable, underwriting the cost of, or provision of management or
administrative services in connection with, any and all of the foregoing, by any
of Parent, its Subsidiaries or any Licensed Insurance Entity, including, but not
limited to, laws and regulations relating to the administration of health
benefit policies, patient or program charges, recordkeeping, referrals,
professional fee splitting, certificates of need, certificates of operations and
authority, (ix) any and all federal or state laws regulating third-party
administrators and pharmacy benefit managers, including those promulgated by
state departments of insurance, and (x) any and all other applicable health care
laws, rules, codes, statutes, ordinances, regulations, manual provisions,
policies and administrative guidance, each of (i) through (x) as may be amended
from time to time. “Hedge Termination Value” shall mean, in respect of any one
or more Hedging Obligations, after taking into account the effect of any legally
enforceable netting agreement relating to such Hedging Obligations, (a) for any
date on or after the date such Hedging Obligations have been closed out and
termination value(s) determined in accordance therewith, such termination
value(s) and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Hedging
Obligations, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Hedging
Obligations (which may include any Lender or any Affiliate of a Lender).
“Hedging Obligations” shall mean, with respect to any Person, any and all
obligations of such Person, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired under (a) any and all Hedging
Transactions (b) any and all cancellations, buy backs, reversals, terminations
or assignments of any Hedging Transactions and (c) any and all 20



--------------------------------------------------------------------------------



 
[exhibit101passportcredit027.jpg]
renewals, extensions and modifications of any Hedging Transactions and any and
all substitutions for any Hedging Transactions. “Hedging Transaction” of any
Person shall mean (a) any transaction (including an agreement with respect to
any such transaction) permitted under Section 9.11 now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether or not any such transaction is governed by or subject to any master
agreement and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement. “HIPAA” means the Health
Insurance Portability and Accountability Act of 1996, as the same may be
amended, modified or supplemented from time to time, any successor statute
thereto, any and all rules or regulations promulgated from time to time
thereunder, and any comparable state laws. “Historical Financial Statements”
shall mean (a) audited consolidated financial statements of Parent for the
fiscal years ended December 31, 2017 and December 31, 2018 and (b) unaudited
consolidated financial statements of Parent for the fiscal year to date period
ended September 30, 2019. “Holding Company Guarantor” shall mean any entity
formed after the Closing Date and joined as a Guarantor under this Agreement
pursuant to the terms of Section 8.11 for the sole purpose of holding the
Capital Stock of any Licensed Insurance Entity or joint venture. “Indebtedness”
shall mean, as to any Person at a particular time, without duplication, all of
the following, whether or not included as indebtedness or liabilities in
accordance with GAAP: (a) all indebtedness of such Person for borrowed money and
all indebtedness of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments; (b) the maximum amount (after giving
effect to any prior drawings or reductions which may have been reimbursed)
available under all letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds, performance bonds and
similar instruments issued or created by or for the account of such Person; (c)
the Hedge Termination Value of all Hedging Obligations of such Person; 21



--------------------------------------------------------------------------------



 
[exhibit101passportcredit028.jpg]
(d) all obligations of such Person to pay the deferred purchase price of
property or services, including earn-out obligations (other than (i) trade
accounts payable in the ordinary course of business and (ii) to the extent such
obligation is not due at any time prior to the date that is six months after the
Maturity Date (as determined under clause (a) of the definition thereof), any
earn-out obligation until such obligation becomes a liability on the balance
sheet of such Person in accordance with GAAP); (e) indebtedness (excluding
prepaid interest thereon) secured by a Lien on property owned or being purchased
by such Person (including indebtedness arising under conditional sales or other
title retention agreements and mortgage, industrial revenue bond, industrial
development bond and similar financings), whether or not such indebtedness shall
have been assumed by such Person or is limited in recourse; (f) all Attributable
Indebtedness; (g) all obligations of such Person in respect of Disqualified
Capital Stock; and (h) all Guarantee Obligations of such Person in respect of
any of the foregoing, provided, that Indebtedness shall not include (i) prepaid
or deferred revenue arising in the ordinary course of business, (ii) purchase
price holdbacks arising in the ordinary course of business in respect of a
portion of the purchase price of an asset to satisfy warranties or other
unperformed obligations of the seller of such asset, (iii) endorsements of
checks or drafts arising in the ordinary course of business, (iv) trade accounts
payable in the ordinary course of business, and (v) preferred Capital Stock to
the extent not constituting Disqualified Capital Stock. The amount of any net
Hedging Obligations on any date shall be deemed to be the Hedge Termination
Value thereof as of such date. The amount of Indebtedness of any Person for
purposes of clause (e) above shall be deemed to be equal to the lesser of (x)
the aggregate unpaid amount of such Indebtedness and (y) the fair market value
of the property of such Person encumbered thereby as determined by such Person
in good faith. “Initial Term Loan Commitment” shall mean, (a) in the case of
each Lender that is a Lender on the date hereof, the amount set forth opposite
such Lender’s name on Schedule 1.01(a) as such Lender’s “Initial Term Loan
Commitment” and (b) in the case of any Lender that becomes a Lender after the
date hereof, the amount specified as such Lender’s “Initial Term Loan
Commitment” in the Assignment and Acceptance pursuant to which such Lender
assumed all or a portion of the Initial Term Loan Commitment, in each case, as
the same (x) shall be permanently reduced on the Closing Date upon the Initial
Term Loan draw that such Lender funds and (y) may be changed from time to time
pursuant to the terms hereof. “Initial Term Loan Facility” shall have the
meaning set forth in the recitals to this Agreement. “Initial Term Loan” shall
have the meaning set forth in Section 2.01(a). “Intellectual Property” shall
have the meaning set forth in the Security Agreement. 22



--------------------------------------------------------------------------------



 
[exhibit101passportcredit029.jpg]
“Intercompany Service Agreement” shall mean that certain Intercompany Service
Agreement, dated as of January 31, 2018, by and between the Borrower and Evolent
Health International Private Limited (formally known as Valence Health Solutions
India Private Limited), as amended, restated, supplemented or otherwise modified
from time to time “Intercompany Subordination Agreement” shall mean the
Intercompany Subordination Agreement dated as of the date hereof among the
Credit Parties and the Administrative Agent. “Interest Period” shall mean, with
respect to any Eurodollar Loan, the interest period applicable thereto, as
determined pursuant to Section 2.09. “Investment” shall mean, relative to any
Person, (a) any loan, advance or extension of credit made by such Person to any
other Person, including the purchase by such first Person of any bonds, notes,
debentures or other debt securities of any such other Person, (b) Contingent
Liabilities in favor of any other Person and (c) any Capital Stock or other
investment held by such Person in any other Person. The amount of any Investment
at any time shall be the original principal or capital amount thereof less all
returns of principal or equity thereon made on or before such time and shall, if
made by the transfer or exchange of property other than cash, be deemed to have
been made in an original principal or capital amount equal to the fair market
value of such property at the time of such Investment. “Lender” shall have the
meaning set forth in the preamble to this Agreement. “Letter of Direction” shall
mean that certain executed letter of direction from Borrower addressed to
Administrative Agent, on behalf of itself and Lenders, directing the
disbursement on the Closing Date of the proceeds of the Loans made on such date.
“Licensed Insurance Entity” shall mean any Subsidiary of the Borrower listed on
Schedule 1.01(b) to this Agreement, any other Subsidiary of the Borrower that
operates as a licensed insurance company, is otherwise regulated by a
Governmental Authority performing insurance regulatory functions or is a
healthcare entity subject to regulatory capital requirements. “Lien” shall mean
any mortgage, pledge, security interest, hypothecation, assignment for
collateral purposes, lien (statutory or other) or similar encumbrance, and any
easement, right-of- way, license, restriction (including zoning restrictions),
defect, exception or irregularity in title or similar charge or encumbrance
(including any conditional sale or other title retention agreement or any lease
in the nature thereof); provided, that in no event shall an operating lease
entered into in the ordinary course of business or any precautionary UCC filings
made pursuant thereto by an applicable lessor or lessee, be deemed to be a Lien.
“Lighthouse” shall mean Lighthouse Health Plan, LLC, a Florida limited liability
company. “Lighthouse Capital Contributions” shall mean any capital contribution,
loan, advance or other Investment made in Lighthouse in an aggregate amount not
to exceed $4,000,000 after the Closing Date pursuant to the terms of that
certain Memorandum of Understanding, dated as of September 30, 2019, by and
among Baptist Hospital, Inc., Lighthouse and the Borrower, as amended, restated,
supplemented or modified from time to time. 23



--------------------------------------------------------------------------------



 
[exhibit101passportcredit030.jpg]
“Liquidity” shall mean Qualified Cash of the Credit Parties, net of any checks
written by any Credit Party. “Loan” shall mean, individually, any Loan made by
any Lender hereunder, and collectively, the Loans made by the Lenders hereunder.
“Loan” shall include the Initial Term Loan and each Delayed Draw Term Loan.
“Make-Whole Premium” shall mean, with respect to any prepayment of the Term
Loans at any time on or prior to the second anniversary of the Closing Date, the
excess of (a) the sum of the present value of (i) one hundred four percent
(104%) of the outstanding principal amount of the Term Loans being prepaid as of
such date of prepayment, plus (ii) all required interest payments due on such
Term Loans from the date of prepayment through and including the second
anniversary of the Closing Date, which such present value shall be computed
using a discount rate equal to the Treasury Rate plus fifty (50) basis points
over (b) the principal amount of the Term Loans being prepaid; provided that in
no event shall the Make-Whole Premium be less than zero. “Master Agreement”
shall have the meaning set forth in the definition of the term “Hedging
Transaction.” “Material Adverse Effect” shall mean a material adverse effect
caused by a material adverse change in (a) the business, assets, properties,
liabilities (actual or contingent), operations, financial condition or results
of operations of the Parent and its Subsidiaries, taken as a whole, (b) the
validity or enforceability of this Agreement or any of the other Credit
Documents, (c) the Secured Parties’ ability to enforce their rights or remedies
hereunder or under any of the other Credit Documents, or (d) the ability of the
Parent and its Subsidiaries, taken as a whole, to perform their payment and
other material obligations under the Credit Documents to which they are parties.
“Material Contract” shall mean, as to any Person, (i) each contract or agreement
to which such Person or any of its Subsidiaries is a party involving aggregate
annual consideration payable to or by such Person or such Subsidiary of
$10,000,000 or more, and (ii) all other contracts or agreements, the loss of
which could reasonably be expected to result in a Material Adverse Effect. A
reasonably detailed description of each Material Contract is set forth on
Schedule 1.01(c) as of the Closing Date. “Material Joint Venture” shall mean
Momentum Health Group, LLC, a Delaware limited liability company. “Material Real
Property” shall mean any Real Property that has a fair market value in excess of
$2,000,000, as reasonably determined by the Borrower based on information
available to it. “Maturity Date” shall mean the date that is the earliest of (a)
December 30, 2024, (b) the date on which the Commitments are voluntarily
terminated pursuant to the terms hereof, (c) the date on which all amounts
outstanding under this Agreement have been declared or have automatically become
due and payable (whether by acceleration or otherwise) in accordance with the
terms hereof and (d) the date that is ninety-one (91) days prior to the maturity
date of the 2021 Convertible Notes; provided, that, clause (d) of this
definition shall not apply to any 2021 Convertible Notes, as applicable, if the
Liquidity at all times within the four (4) months prior to 24



--------------------------------------------------------------------------------



 
[exhibit101passportcredit031.jpg]
the maturity of such 2021 Convertible Notes exceeds the sum of (i) the principal
amount of such maturing 2021 Convertible Notes, plus (ii) $40,000,000. “Minimum
DDTL Borrowing Amount” shall mean $12,500,000. “Moody’s” shall mean Moody’s
Investors Service, Inc. or any successor by merger or consolidation to its
business. “Mortgage” shall mean a mortgage or a deed of trust, deed to secure
debt, trust deed or other security document entered into by any applicable
Credit Party and the Administrative Agent for the benefit of the Secured Parties
in respect of any Real Property owned by such Credit Party, in such form as
agreed between such Credit Party and the Administrative Agent, as amended,
restated, supplemented or otherwise modified from time to time. “Mortgaged
Property” shall mean each parcel of Real Property and improvements thereto with
respect to which a Mortgage is granted pursuant to Section 8.11(d).
“Multiemployer Plan” shall mean a “multiemployer plan” within the meaning of
Section 3(37) of ERISA to which any Credit Party or any ERISA Affiliate makes,
is making, is obligated, or within the last six (6) years has been obligated, to
make contributions, or with respect to which any Credit Party has any liability,
actual or contingent. “Net Proceeds” shall mean (a) in respect of a Disposition
or Casualty Event, cash proceeds as and when received by the Person making a
Disposition, as well as insurance proceeds and condemnation and similar awards
received on account of a Casualty Event, net of: (i) in the event of a
Disposition (w) the direct costs and expenses relating to such Disposition, (x)
sales, use or other transaction Taxes actually paid, assessed or estimated by
such Person (in good faith) to be payable in cash within the next twelve (12)
months in connection with such proceeds provided, that if, after the expiration
of the twelve (12) month period, the amount of estimated or assessed Taxes, if
any, exceeded the Taxes actually paid in cash in respect of proceeds from such
Disposition, the aggregate amount of such excess shall constitute Net Proceeds
under Section 5.02 and, subject to Section 5.02(k), be immediately applied to
the prepayment of the Obligations in accordance with Section 5.02(f), (y)
amounts required to be applied to pay principal, interest and prepayment
premiums and penalties on Indebtedness (other than the Obligations) secured by a
Lien on the asset which is the subject of such Disposition and (z) with respect
to a Disposition, any escrow or reserve for any indemnification payments (fixed
or contingent) attributable to seller’s indemnities and representations and
warranties to purchaser in respect of the applicable Disposition undertaken by
any Credit Party or other liabilities in connection with such Disposition
(provided that upon release of any such escrow or reserve, the amount released
shall be considered Net Proceeds) and (ii) in the event of a Casualty Event, (x)
all money actually applied to repair or reconstruct the damaged property
affected thereby or otherwise reinvested in replacement property in accordance
with this Agreement, (y) all of the costs and expenses reasonably incurred in
connection with the collection of such proceeds, award or other payments, and
(z) any amounts retained by or paid to parties having superior rights to such
proceeds, awards or other payments and (b) in respect of any incurrence of
Indebtedness, cash proceeds, net of underwriting discounts and out-of-pocket
costs and expenses paid or incurred in connection therewith in favor of any
Person not an Affiliate of a Borrower. in respect of any incurrence of
Indebtedness, cash proceeds, 25



--------------------------------------------------------------------------------



 
[exhibit101passportcredit032.jpg]
net of underwriting discounts and reasonable out-of-pocket costs and expenses
paid or incurred in connection therewith in favor of any Person not an Affiliate
of a Borrower. “Net Revenue” means, for any period, (a) the gross revenues
during such period of the Credit Parties and their Subsidiaries, less (b)(i)
service level adjustments, liquidated damages and claims interest arising from
service arrangements, (ii) discounts, refunds, rebates, charge backs,
retroactive price adjustments and any other allowances which effectively reduce
net selling price and (iii) any other similar and customary deductions used by
any Credit Party in determining net revenues, all, in respect of (a) and (b), as
determined in accordance with GAAP and in the ordinary course of business (and
not, for the avoidance of doubt, revenues from extraordinary, nonrecurring or
unusual events). “Non-Consenting Lender” shall have the meaning set forth in
Section 12.07(b). “Non-Excluded Taxes” shall have the meaning set forth in
Section 5.04(a). “Non-U.S. Lender” shall have the meaning set forth in Section
5.04(b). “Note” shall mean, as the context may require, a DDTL Note or a Term
Loan Note. “Notice of Borrowing” shall have the meaning set forth in Section
2.03(a). “Notice of Conversion or Continuation” shall have the meaning set forth
in Section 2.06. “Obligations” shall mean all Loans, advances, debts,
liabilities, obligations, covenants and duties owing by any Credit Party to any
Lender, Agent, or any other Person required to be indemnified hereunder, in each
case, that arise under any Credit Document, whether or not for the payment of
money, whether arising by reason of an extension of credit, loan, guaranty,
indemnification or in any other manner, whether direct or indirect (including
those acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired, including all fees, expenses
and other amounts accruing during the pendency of any proceeding of the type
described in Section 10.01(h), whether or not allowed in such proceeding. “OFAC”
shall have the meaning set forth in Section 7.26. “Organization Documents” shall
mean: (a) with respect to any corporation, the certificate or articles of
incorporation and the bylaws (or equivalent or comparable constitutive documents
with respect to any non-U.S. jurisdiction); (b) with respect to any limited
liability company, the certificate or articles of formation or organization and
operating agreement; and (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and, if applicable, any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity. 26



--------------------------------------------------------------------------------



 
[exhibit101passportcredit033.jpg]
“Other Connection Taxes” shall mean, with respect to any recipient, Taxes
imposed as a result of a present or former connection between such recipient and
the jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan, or sold or assigned an interest in any Loan). “Other Taxes” shall mean any
and all present or future stamp, court, documentary, intangible recording,
filing or similar Taxes or any other excise or property Taxes, charges or
similar levies (but excluding any Tax, charge or levy that constitutes an
Excluded Tax) arising from any payment made hereunder or from the execution,
delivery or enforcement of, from the receipt or perfection of a security
interest under, or otherwise with respect to, this Agreement, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 12.07). “Parent” shall have
the meaning set forth in the recitals to this Agreement. “Participant” shall
have the meaning set forth in Section 12.06(c)(i). “Participant Register” shall
have the meaning set forth in Section 12.06(c)(iii). “Passport Health
Acquisition” shall mean the acquisition by Justify Holdings, Inc. of
substantially all the assets of University Health Care, Inc., d/b/a Passport
Health Plan and Passport Health Solutions, LLC. “Passport Health Acquisition
Agreement” shall mean the Asset Purchase Agreement dated as of May 28, 2019, as
amended on December 30, 2019, by and between University Health Care, Inc.,
Passport Health Solutions, LLC, Justify Holdings, Inc. and Parent. “Passport
Health Note” shall mean that certain Surplus Note issued by University Health
Care, Inc. in favor of Parent in an aggregate amount equal to $40,000,000.
“Passport Shareholder Payment” shall mean any payment to the Sponsor
Stockholders required to be made by any Credit Party pursuant to Section 4(b) of
the Passport Stockholders Agreement. “Passport Stockholders Agreement” shall
mean that certain Stockholders Agreement dated as of December 30, 2019, made by
and among Justify Holdings, Inc., University of Louisville Physicians, Inc.,
Family Health Centers, Inc., University of Louisville Research Foundation, Inc.,
Louisville Metro Department of Public Health and Wellness, Park DuValle
Community Health Center, Inc., University Norton Healthcare, Inc., University
Medical Center, Inc., EH Holding Company, Inc., Parent, the Jewish Heritage Fund
for Excellence, Inc. and each other Person who executes a joinder attached
thereto. “Patriot Act” shall have the meaning set forth in Section 12.20. “PBGC”
shall mean the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA, or any successor thereto. 27



--------------------------------------------------------------------------------



 
[exhibit101passportcredit034.jpg]
“Pension Plan” shall mean any single-employer plan, as defined in Section
4001(a)(15) of ERISA, and subject to Title IV of ERISA, Section 412 of the Code
or Sections 302 or 303 of ERISA, that is or was within any of the preceding six
plan years sponsored, maintained or contributed to (or to which there is or was
an obligation to contribute) by any Credit Party or any ERISA Affiliate thereof,
or respect of which any Credit Party or any ERISA Affiliate thereof otherwise
has any obligation or liability, contingent or otherwise. “Permits” shall mean,
with respect to any Person, any permit, approval, clearance, authorization,
enrollment, license, registration, certificate, concession, grant, franchise,
variance or permission from, and any other contractual obligations with, any
Governmental Authority, in each case, whether or not having the force of law and
applicable to or binding upon such Person or any of its property or Products or
to which such Person or any of its property or Products is subject. “Permitted
Acquisition” shall mean any acquisition by a Credit Party or a Subsidiary of (i)
all or substantially all of the assets of a target, which assets are located in
the United States or (ii) one hundred percent (100%) of the Capital Stock of a
target organized under the laws of any State in the United States or the
District of Columbia, in each case, to the extent that each of the following
conditions shall have been satisfied: (a) the Parent and its Subsidiaries
(including any new Subsidiary) shall execute and deliver the agreements,
instruments and other documents required by Section 8.11; provided, that, the
Parent and its Subsidiaries may acquire Persons that do not become Credit
Parties and assets that do not become Collateral in an amount not to exceed a
total consideration of $25,000,000 after the Closing Date; (b) such acquisition
shall not be hostile and shall have been approved by the board of directors (or
other similar body) and/or the stockholders or other equityholders of the
target; (c) no Event of Default shall then exist or would exist after giving
effect thereto; (d) pro forma Liquidity as of the date of consummation of such
acquisition (after giving effect to the funding of all Loans and use of cash as
of such date) of not less than $40,000,000); (e) Parent and its Subsidiaries
shall be in pro forma compliance with the covenants set forth in Section 9.12
and 9.13; (f) the total consideration paid or payable for Permitted Acquisitions
shall be funded solely with (x) net proceeds from an issuance of Qualified
Capital Stock or cash on hand and from operations and (y) proceeds from a DDTL
Facility; and (g) the total consideration paid with respect to target Persons
with pro forma Target Consolidated Adjusted EBITDA that is less than $0 shall
not exceed $10,000,000 in the aggregate after the Closing Date. 28



--------------------------------------------------------------------------------



 
[exhibit101passportcredit035.jpg]
“Permitted Holders” shall mean TPG Growth II Advisors, Inc., TPG Growth II BDH,
L.P. and TPG Eagle Holdings L.P. and each of their Affiliates and any funds or
partnerships managed by any of them (but not including any portfolio companies
or operating companies of any of the foregoing, notwithstanding the form of
ownership of any such portfolio or operating companies), The Advisory Board
Company and University of Pittsburgh Medical Center. “Permitted Liens” shall
have the meaning set forth in Section 9.02. “Permitted Refinancing Indebtedness”
shall mean Indebtedness issued or incurred (including by means of the extension
or renewal of existing Indebtedness) to refinance, refund, extend, renew or
replace existing Indebtedness of any Credit Party or any of its Subsidiaries
permitted hereunder (the “Refinanced Indebtedness”); provided, that the original
principal amount of such refinancing, refunding, extending, renewing or
replacing Indebtedness does not exceed the principal amount of such Refinanced
Indebtedness plus the amount of any interest, premiums or penalties required to
be paid thereon plus fees and expenses associated therewith. “Person” shall mean
any individual, partnership, joint venture, firm, corporation, limited liability
company, association, trust or other enterprise or any Governmental Authority.
“Plan” shall mean a Pension Plan or a Multiemployer Plan. “Prepayment Premium”
shall have the meaning set forth in Section 5.01(a). “Primary Obligator” shall
have the meaning set forth in the definition of “Guarantee Obligations.” “Prime
Rate” shall mean a variable per annum rate, as of any date of determination,
equal to the rate as of such date published in The Wall Street Journal as being
the “Prime Rate” (or, if more than one rate is published as the Prime Rate, then
the highest of such rates). The Prime Rate will change as of the date of
publication in The Wall Street Journal of a Prime Rate that is different from
that published on the preceding Business Day. In the event that The Wall Street
Journal shall, for any reason, fail or cease to publish the Prime Rate, the
Administrative Agent shall choose a reasonably comparable index or source to use
as the basis for the Prime Rate. “Privacy and Security Rules” shall have the
meaning set forth in Section 7.31(i). “Products” shall mean any item or any
service that is researched or developed, created, tested, packaged, labeled,
distributed, manufactured, managed, performed, or otherwise used, offered,
marketed, sold, or handled by or on behalf of the Credit Parties or any of their
Subsidiaries, whether marketed or in development. “Pro Forma Basis” shall mean,
for purposes of calculating the Total Secured Leverage Ratio: (a) Investments,
acquisitions, mergers, consolidations and dispositions of any Subsidiary, line
of business or division, that have been made by the specified Person or any of
its Subsidiaries, or any Person or any of its Subsidiaries acquired by, merged
or consolidated with the specified Person or any of its Subsidiaries, and
including any related financing transactions and 29



--------------------------------------------------------------------------------



 
[exhibit101passportcredit036.jpg]
incurrences of Indebtedness, and including increases in ownership of
Subsidiaries, during the applicable reference period or subsequent to such
reference period and on or prior to the date of determination will be given pro
forma effect, as if they had occurred on the first day of the applicable
reference period; (b) any Person that is a Subsidiary on the date of
determination will be deemed to have been a Subsidiary at all times during such
reference period; and (c) any Person that is not a Subsidiary on the date of
determination will be deemed not to have been a Subsidiary at any time during
such reference period; For purposes of this definition, whenever pro forma
effect is given to a transaction, the pro forma calculations shall be made in
good faith by an Authorized Officer of the Borrower and shall be reasonably
satisfactory to the Administrative Agent. Any such pro forma calculation may
include adjustments appropriate, in the good faith determination of the Borrower
as set forth in an officers’ certificate, to reflect operating expense
reductions (but not revenue increases) expected to result from the applicable
pro forma event if such adjustments are reasonably satisfactory to the
Administrative Agent. “Pro Rata Share” shall mean (a) with respect to the
Initial Term Loan Commitment of any Lender at any time, a percentage, the
numerator of which shall be the sum of such Lender’s unfunded Initial Term Loan
Commitment, plus such Lender’s funded Initial Term Loans, and the denominator of
which shall be the sum of the unused Initial Term Loan Commitments of all
Lenders, plus all funded Initial Term Loans of all Lenders or (b) with respect
to the DDTL Commitment of any Lender at any time, a percentage, the numerator of
be the sum of such Lender’s unfunded DDTL Commitment, plus such Lender’s funded
Delayed Draw Term Loan, and the denominator of which shall be the sum of the
DDTL Commitment of all Lenders, plus all funded Delayed Draw Term Loan of all
Lenders. “Qualified Capital Stock” shall mean any Capital Stock that is not
Disqualified Capital Stock. “Qualified Cash” shall mean, as of any date of
determination, the amount of unrestricted cash and Cash Equivalents of the
Credit Parties that are in deposit accounts or in securities accounts, or any
combination thereof, which deposit accounts and securities accounts are the
subject of Control Agreements and are maintained by a branch office of the
applicable bank or securities intermediary located within the United States of
America; provided, that, for the first sixty (60) days (or such longer period as
reasonably agreed to by the Administrative Agent) following the Closing Date
there shall be no requirement that cash and Cash Equivalents of the Credit
Parties be held in accounts subject to Control Agreements in order for such cash
and Cash Equivalents to be Qualified Cash. “Real Property” shall mean, with
respect to any Person, all right, title and interest of such Person (including,
without limitation, any leasehold estate) in and to a parcel of real property
owned, leased or operated by such Person together with, in each case, all
improvements and appurtenant fixtures, equipment, personal property, easements
and other property and rights incidental to the ownership, lease or operation
thereof. 30



--------------------------------------------------------------------------------



 
[exhibit101passportcredit037.jpg]
“Refinanced Indebtedness” shall have the meaning set forth in the definition of
“Permitted Refinancing Indebtedness.” “Register” shall have the meaning set
forth in Section 12.06(b)(iv). “Regulatory Matters” shall mean, collectively,
activities that are subject to Health Care Laws. “Regulation D” shall mean
Regulation D of the Board as from time to time in effect and any successor to
all or a portion thereof establishing reserve requirements. “Regulation U” shall
mean Regulation U of the Board as from time to time in effect and any successor
to all or a portion thereof establishing margin requirements. “Regulation X”
shall mean Regulation X of the Board as from time to time in effect and any
successor to all or a portion thereof establishing margin requirements.
“Regulation Notice” shall have the meaning set forth in Section 5.02(k).
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, employees, agents, trustees,
advisors of such Person and any Person that possesses, directly or indirectly,
the power to direct or cause the direction of the management or policies of such
Person, whether through the ability to exercise voting power, by contract or
otherwise. “Release” shall mean a “release,” as such term has the meaning set
forth in CERCLA. “Reportable Event” shall mean an event described in Section
4043 of ERISA and the regulations thereunder (excluding any such event for which
the notice requirement has been waived by the PBGC). “Required Lenders” shall
mean, at any date, Lenders having or holding a majority of (a) unused
Commitments of Lenders plus (b) the aggregate outstanding principal amount of
the Loans; provided that the Commitment of, and the portion of the outstanding
principal amount of the Loans held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.
“Restricted Payment” shall mean, with respect to any Person, (a) the declaration
or payment of any dividend on, or the making of any payment or distribution on
account of, or setting apart assets for a sinking or other analogous fund for
the purchase, redemption, defeasance, retirement or other acquisition of, any
class of Capital Stock of such Person or any warrants or options to purchase any
such Capital Stock, whether now or hereafter outstanding, or the making of any
other distribution in respect thereof, either directly or indirectly, whether in
cash or property (it being understood, for the avoidance of doubt, that payments
in the form of Capital Stock pursuant to an employee benefit plan shall not
constitute Restricted Payments), (b) the payment or prepayment of principal of,
or premium or interest or any other amount in respect of, any Indebtedness that
is contractually subordinate to the Obligations unless such payment is permitted
31



--------------------------------------------------------------------------------



 
[exhibit101passportcredit038.jpg]
under the terms of the subordination agreement applicable thereto, (c) any
payment in respect of earn-out obligations and (d) any payment with respect to
the Convertible Senior Notes. “Sanctions” shall have the meaning set forth in
Section 7.26. “SEC” means the Securities and Exchange Commission. “S&P” shall
mean Standard & Poor’s Ratings Services or any successor by merger or
consolidation to its business. “Secured Parties” shall mean, collectively, (a)
the Lenders, (b) the Administrative Agent, (c) the beneficiaries of each
indemnification obligation undertaken by any Credit Party under the Credit
Documents and (d) any successors, endorsees, transferees and permitted assigns
of each of the foregoing. “Securitization” shall have the meaning set forth in
Section 12.08. “Security Agreement” shall mean a Security Agreement, by and
among each Credit Party and the Administrative Agent for the benefit of the
Secured Parties, in form and substance reasonably satisfactory to the
Administrative Agent, as amended, restated, supplemented or otherwise modified
from time to time. “Security Documents” shall mean, collectively, the Security
Agreement, any Mortgage and each other security agreement or other instrument or
document executed and delivered pursuant to Section 8.11 or pursuant to any of
the Security Documents to secure any of the Obligations. “Significant
Subsidiary” means a Subsidiary of the Borrower that meets the definition of
“significant subsidiary” in Article 1, Rule 1-02 of Regulation S-X under the
Exchange Act. “Solvency Certificate” shall mean a solvency certificate dated as
of the Closing Date, duly executed and delivered by an Authorized Officer of the
Borrower to the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent. “Solvent” shall mean, with respect to
any Person, at any date, that (a) the sum of such Person’s debt (including
Contingent Liabilities) does not exceed the present fair saleable value of such
Person’s present assets, (b) such Person’s capital is not unreasonably small in
relation to its business as contemplated on such date, (c) such Person has not
incurred and does not intend to incur debts including current obligations beyond
its ability to pay such debts as they become due (whether at maturity or
otherwise) and (d) such Person is “solvent” within the meaning given that term
and similar terms under Applicable Laws relating to fraudulent transfers and
conveyances. For purposes of this definition, the amount of any Contingent
Liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5). “Somos” shall
mean Somos Innovation, LLC, a Delaware limited liability company. 32



--------------------------------------------------------------------------------



 
[exhibit101passportcredit039.jpg]
“Somos Capital Contributions” shall mean any capital contribution, loan, advance
or other Investment made in Somos in an aggregate amount not to exceed
$8,000,000, no more than $4,000,000 of which such amount may be paid in cash,
after the Closing Date pursuant to the terms of that certain Amended and
Restated Operating Agreement, dated as of May 21, 2019, by and among Somos,
Borrower and the other members of Somos, as amended, restated, supplemented or
modified from time to time. “Sponsor Stockholder” shall have the meaning set
forth in the Passport Stockholders Agreement. “Statutory Reserve Rate” shall
mean, for any day as applied to any Eurodollar Loan, a fraction (expressed as a
decimal), the numerator of which is the number one and the denominator of which
is the number one minus the aggregate of the maximum reserve percentages that
are in effect on that day (including any marginal, special, emergency or
supplemental reserves), expressed as a decimal, as prescribed by the Board and
to which the Administrative Agent is subject, for Eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute Eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage. “Subsidiary” of any Person shall mean and include (a)
any corporation more than fifty percent (50%) of whose Voting Stock having by
the terms thereof power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person, directly or
indirectly, through Subsidiaries and (b) any partnership, association, joint
venture or other entity in which such Person, directly or indirectly, through
Subsidiaries, has more than a fifty percent (50%) voting equity interest at the
time. Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of a Credit Party. Notwithstanding the
foregoing, solely to the extent the Securities Exchange Commission has permitted
the Parent to treat Justify Holdings, Inc. as being an unconsolidated entity,
then for the purposes of the definition of “Consolidated Adjusted EBITDA,”
“Consolidated Net Income,” “Consolidated Secured Debt,” “Funded Debt” and
Section 8.01(a)- (c), Section 8.01(f) and Section 9.13 Justify Holdings, Inc.
shall not be considered a “Subsidiary.” “Target Consolidated Adjusted EBITDA”
shall mean, for any specified trailing 12 month period, an amount determined for
any Person equal to (a) the consolidated net income (or deficit) of such Person
in accordance with GAAP after eliminating all extraordinary nonrecurring items
of income, plus (b) without duplication and to the extent deducted in arriving
at the consolidated net income of such Person, the sum of, without duplication,
amounts for (i) total interest expense, (ii) provisions for Taxes based on
income, (iii) total depreciation expense, (iv) total amortization expense, and
(v) any other non-cash charges and expenses deducted in arriving at the
consolidated net income of such Person (excluding any such non-cash item to the
extent that it represents an accrual or reserve for potential cash items in any
future period or amortization of an item that was paid in a prior period), minus
(c) without duplication and to the extent included in arriving at the 33



--------------------------------------------------------------------------------



 
[exhibit101passportcredit040.jpg]
consolidated net income of such Person, amounts for non-cash gains (excluding
any such non-cash item to the extent it represents the reversal of an accrual or
reserve for potential cash items in any prior period). “Taxes” shall mean all
income, stamp or other taxes, duties, levies, imposts, charges, assessments,
fees, deductions or withholdings, now or hereafter imposed, enacted, levied,
collected, withheld or assessed by any Governmental Authority, and all interest,
penalties, additions to tax or similar liabilities with respect thereto. “Term
Loan” shall mean the Initial Term Loan or Delayed Draw Term Loan. “Term Loan
Note” shall mean a promissory note substantially in the form of Exhibit T-1.
“Test Period” shall mean, for any date of determination under this Agreement,
the four (4) consecutive fiscal quarters of Borrower most recently ended as of
such date of determination. “Total Secured Leverage Ratio” shall mean, as of the
last day of any Test Period, the ratio of (a) Consolidated Secured Debt as of
such date to (b) Consolidated Adjusted EBITDA for such Test Period. “TRA” shall
mean that certain Income Tax Receivables Agreement, dated as of June 4, 2015, by
and among Parent, Borrower, TPG Eagle Holdings, L.P., Ptolemy Capital, LLC, The
Advisory Board Company, UPMC, TPG Growth II BDH, L.P., Premier Health Partners,
Oxeon Partners, LLC and Medstar Health, Inc., as amended, restated, supplemented
or otherwise modified from time to time. “Transaction Documents” shall mean each
of the documents executed and/or delivered in connection with the Transactions,
including, without limitation, the Credit Documents but excluding the Warrants.
“Transactions” shall mean, collectively, the transactions contemplated by the
Credit Documents, including the Passport Health Acquisition and the transactions
contemplated by the Passport Health Acquisition Agreement. “Transactions Rule”
shall have the meaning set forth in Section 7.31(i). “Treasury Rate” shall mean
as of any prepayment date, shall mean the yield to maturity at the time of
computation of United States Treasury Securities with a constant maturity (as
compiled and published in the most recent Federal Reserve Statistical Release
H.15 (519), which has become publicly available at least (2) two Business Days
prior such prepayment (or, if such Statistical Release is no longer published,
any publicly available source or similar market data) most nearly equal to the
period from such prepayment date to the second anniversary of the Closing Date;
provided, however, that if the period from such prepayment date to the second
anniversary of the Closing Date, the Treasury Rate shall be obtained by linear
interpolation (calculated to the nearest one twelfth of a year) from the weekly
average yields of United States Treasury Securities for which such yields are
given. “Trustee” shall have the meaning set forth in the definition “2021
Convertible Notes.” 34



--------------------------------------------------------------------------------



 
[exhibit101passportcredit041.jpg]
“Type” shall mean, as to any Loan, its nature as an ABR Loan or Eurodollar Loan.
“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the State of New York. “Unasserted Contingent Obligations” shall have the
meaning given to such term in the Security Agreement. “Unfunded Current
Liability” of any Pension Plan shall mean the amount, if any, by which the
present value of all accumulated benefit obligations under such Pension Plan as
of the close of its most recent plan year, determined in accordance with FASB
Accounting Standards Codification 715: Compensation - Retirement Benefits, as in
effect on the date hereof, exceeds the fair market value of the assets of such
Pension Plan allocable to such accrued benefits. “Unused DDTL Commitment Fee”
shall have the meaning set forth in Section 4.01(b). “U.S.” and “United States”
shall mean the United States of America. “Voting Stock” shall mean, with respect
to any Person, shares of such Person’s Capital Stock having the right to vote
for the election of directors (or Persons acting in a comparable capacity) of
such Person under ordinary circumstances. “Warrant Holder” shall mean Ares.
“Warrants” shall mean the warrants and related documentation issued to the
Warrant Holder equal to 1.75% of the fully diluted shares outstanding of Class A
common stock of Parent with a strike price equal to the amount set forth in the
Warrants. “Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule. SECTION 1.02 Other
Interpretive Provisions. With reference to this Agreement and each other Credit
Document, unless otherwise specified herein or in such other Credit Document:
(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms. (b) The words “herein,” “hereto,” “hereof”
and “hereunder” and words of similar import when used in any Credit Document
shall refer to such Credit Document as a whole and not to any particular
provision thereof. (c) Article, Section, Exhibit and Schedule references are to
the Credit Document in which such reference appears. (d) The term “including” is
by way of example and not limitation. 35



--------------------------------------------------------------------------------



 
[exhibit101passportcredit042.jpg]
(e) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form. (f) In the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including”; the words “to” and “until” each mean
“to but excluding”; and the word “through” means “to and including.” (g) Section
headings herein and in the other Credit Documents are included for convenience
of reference only and shall not affect the interpretation of this Agreement or
any other Credit Document. SECTION 1.03 Accounting Terms and Determination. All
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with that used in preparing the Historical Financial Statements set
forth in clause (a) of such definition, except as otherwise specifically
prescribed herein. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to in Article IX shall be made,
without giving effect to any election under Accounting Standards Codification
825-10 or 470-20 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of any Credit
Party or any Subsidiary of any Credit Party at “fair value.” A breach of any
Financial Performance Covenant shall be deemed to have occurred as of the last
day of the relevant specified measurement period, regardless of when the
financial statements reflecting such breach are delivered to the Administrative
Agent. SECTION 1.04 Rounding. Any financial ratios required to be maintained or
complied with by the Borrower pursuant to this Agreement (or required to be
satisfied in order for a specific action to be permitted under this Agreement)
shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number). SECTION 1.05
References to Agreements, Laws, etc. Unless otherwise expressly provided herein,
(a) references to Organization Documents, agreements (including the Credit
Documents) and other Material Contracts shall be deemed to include all
subsequent amendments, restatements, amendment and restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, amendment and restatements, extensions, supplements
and other modifications are permitted by any Credit Document; and (b) references
to any Applicable Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Applicable Law. SECTION 1.06 Times of Day. Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable). 36



--------------------------------------------------------------------------------



 
[exhibit101passportcredit043.jpg]
SECTION 1.07 Timing of Payment of Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day. SECTION
1.08 Corporate Terminology. Any reference to officers, shareholders, stock,
shares, directors, boards of directors, corporate authority, articles of
incorporation, bylaws or any other such references to matters relating to a
corporation made herein or in any other Credit Document with respect to a Person
that is not a corporation shall mean and be references to the comparable terms
used with respect to such Person. SECTION 1.09 UCC Definitions. When used in
this Agreement, the following terms have the same definitions as provided in
Article 9 of the UCC, but for convenience in this Agreement the first letter of
all such terms shall be capitalized: “Accession,” “Account,” “Account Debtor,”
“Authenticate” (and all derivations thereof), “Certificate Of Title”, “Chattel
Paper,” “Commercial Tort Claim,” “Deposit Account,” “Document,” “Equipment,”
“General Intangible,” “Goods,” “Health-Care-Insurance Receivable,” “Instrument,”
“Inventory,” “Investment Property,” “Letter-Of-Credit Right,” “Obligor,”
“Proceeds” (as specifically defined in Section 9-102(64) of the UCC), “Record,”
“Secondary Obligor,” “Secured Party,” “Software” and “Supporting Obligation.”
SECTION 1.10 Divisions; Series. For all purposes under the Credit Documents, if,
in connection with any division or plan of division with respect to a limited
liability company under Delaware law (or any comparable event under a different
jurisdiction’s laws) or an allocation of assets to a series of a limited
liability company under Delaware law (or any comparable event under a different
jurisdiction’s laws), (a) any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then such transaction shall constitute a “transfer” (as used in the definition
of “Disposition” contained herein) from the original Person to the subsequent
Person, and (b) any new Person comes into existence, such new Person shall be
deemed to have been organized by the holders of its Capital Stock on the first
date of its existence. ARTICLE II Amount and Terms of Credit Facilities SECTION
2.01 Loans. (a) Subject to and upon the terms and conditions herein set forth:
(x) Each Lender having an Initial Term Loan Commitment, severally agrees to make
a term loan (collectively, the “Initial Term Loan”) to the Borrower on the
Closing Date in the amount of the Initial Term Loan Commitment of such Lender.
(y) Each Lender having a DDTL Commitment, severally agrees to make a term loan
or loans (collectively, the “Delayed Draw Term Loan”) to the Borrower on or 37



--------------------------------------------------------------------------------



 
[exhibit101passportcredit044.jpg]
before the DDTL Commitment Expiration Date in the aggregate amount of the DDTL
Commitment of such Lender. (b) Each of the Term Loans made pursuant to Section
2.01(a) may, at the option of the Borrower, (i) be incurred and maintained as,
and/or converted into, ABR Loans or Eurodollar Loans; provided, that all such
Term Loans made by each of the Lenders pursuant to the same Borrowing shall,
unless otherwise specifically provided herein, consist entirely of Term Loans of
the same Type and (ii) may be repaid or prepaid in accordance with the
provisions hereof, but once repaid or prepaid may not be reborrowed. (c) Each
Lender, may at its option, make any Eurodollar Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Eurodollar Loan;
provided, that (i) any exercise of such option shall not affect the obligation
of the Borrower to repay such Eurodollar Loan and (ii) in exercising such
option, such Lender shall use its reasonable efforts to minimize any increased
costs to the Borrower resulting therefrom. (d) Reductions in DDTL Commitments.
Borrower may at any time upon at least two (2) Business Days' (or such shorter
period as is acceptable to Administrative Agent) prior written notice by the
Borrower to the Administrative Agent permanently reduce any DDTL Commitment;
provided that such reductions shall be in an amount greater than or equal to
$1,000,000 or, if less, the remaining amount of such DDTL Commitment. All
reductions of a DDTL Commitment shall be allocated pro rata among all Lenders
holding such DDTL Commitment. (e) Delayed Draw Term Loan Conditions: (i) Delayed
Draw Term Loan Conditions. No Lender with a DDTL Commitment shall be obligated
to fund any Delayed Draw Term Loan, unless each of the following conditions have
been satisfied or waived in accordance with this Agreement (in addition to all
other conditions to the funding of Delayed Draw Term Loan set forth in this
Agreement): a. no Default or Event of Default shall have occurred or be
continuing prior to and immediately after giving effect to such Delayed Draw
Term Loan; b. proceeds of the Delayed Draw Term Loan shall be used by the
Borrower solely for the purposes set forth in Section 8.10; c. to the extent the
Delayed Draw Term Loans are to be used for the 2021 Convertible Notes
Repurchase, Administrative Agent shall have received a notice from Parent
specifying (i) the date of redemption and (ii) the principal amount of the 2021
Convertible Notes being redeemed, together with interest thereon payable on such
date and evidence satisfactory to the Administrative Agent that after giving
effect to such redemption, no 2021 Convertible Notes shall remain outstanding;
38



--------------------------------------------------------------------------------



 
[exhibit101passportcredit045.jpg]
d. Administrative Agent shall have received a Notice of Borrowing in form and
substance reasonably satisfactory to the Administrative Agent; e. Administrative
Agent shall have received a pro forma balance sheet of Parent and its
Subsidiaries giving effect to the Delayed Draw Term Loan; f. immediately after
giving effect to such Delayed Draw Term Loan, no more than four (4) Delayed Draw
Term Loans have been made; g. Liquidity on a pro forma basis shall not be less
than $40,000,000; h. Administrative Agent shall have received evidence, in form
and substance satisfactory to the Administrative Agent, that the Borrower has
achieved a minimum Net Revenue of (i) on or before March 31, 2020, $850,000,000
or (i) after April 1, 2020, $800,000, in each case, for the twelve-month period
ending as of the last day of the fiscal quarter for which financial statements
were delivered in accordance with Section 8.01(b); provided, that, to the extent
True Health New Mexico, Inc. is sold, transferred or otherwise disposed of for
Net Proceeds of $12,500,000 or more during any fiscal quarter pursuant to a
transaction permitted hereunder, then the minimum Net Revenue required by this
subclause shall thereafter be reduced by an amount equal to the lesser of (x)
$150,000,000 and (y) the Net Revenue contributed by True Health New Mexico, Inc.
for the twelve (12) month period ended as of last fiscal quarter for which such
Net Revenue was calculated immediately prior to the consummation of such sale,
transfer or disposition; and i. each of the conditions set forth in Section 6.02
shall have been satisfied (it being understood that all references to “the date
of such Credit Extension” or similar language in Section 6.02 shall be deemed to
refer to date of funding of the Delayed Draw Term Loan). (ii) Terms. Each
Delayed Draw Term Loan shall have the same pricing and maturity as the Initial
Term Loan. (iii) Required Amendments. The Loans and Commitments established
pursuant to this Section 2.01 shall constitute Term Loans and Commitments
hereunder and shall be entitled to all the benefits afforded by, this Agreement
and the other Credit Documents, and shall, without limiting the foregoing,
benefit equally and ratably from the guarantees and security interests created
by the applicable Collateral Documents. The Credit Parties shall take any
actions 39



--------------------------------------------------------------------------------



 
[exhibit101passportcredit046.jpg]
reasonably required by the Administrative Agent to ensure that the Liens and
security interests granted by the applicable Collateral Documents continue to be
perfected under the UCC or otherwise after giving effect to the establishment of
any such new Loans and Commitments to the extent provided in any Collateral
Documents. Each of the parties hereto, hereby agrees that the Administrative
Agent may, in consultation with the Borrower, take any and all action as may be
reasonably necessary to ensure that all Delayed Draw Term Loans, which are not
separate tranches, when originally made, are included in each Borrowing of
outstanding Term Loans on a pro rata basis. This may be accomplished by
requiring each outstanding Borrowing of Term Loans that are Eurodollar Loans to
be converted into a Borrowing of Term Loans that are ABR Loans on the date of
each such Delayed Draw Term Loan, or by allocating a portion of each such
Delayed Draw Term Loan to each outstanding Borrowing of Term Loans that are
Eurodollar Loans on a pro rata basis. Any conversion of Eurodollar Loans to ABR
Loans required by the preceding sentence shall be subject to Section 2.11.
SECTION 2.02 Minimum Amount of Each Borrowing; Maximum Number of Borrowings. The
aggregate principal amount of each Borrowing of Delayed Draw Term Loan shall not
be less than the Minimum DDTL Borrowing Amount. More than one (1) Borrowing may
be incurred on any date; provided, that at no time shall there be outstanding
more than five (5) Borrowings of Eurodollar Loans under this Agreement. SECTION
2.03 Notice of Borrowing. (a) The Borrower shall give the Administrative Agent
prior written notice in the form of Exhibit N-1 (a “Notice of Borrowing”) (or
telephonic notice promptly confirmed in writing) (i) prior to 1:00 p.m. (New
York time) at least three (3) Business Days’ prior to each Borrowing of Term
Loans, which are to be initially Eurodollar Loans and (ii) prior to 12:00 noon
(New York time) on the date of each Borrowing of Term Loans which are to be ABR
Loans. Except as otherwise expressly provided in Section 2.10, each Notice of
Borrowing shall be irrevocable and shall specify (A) the aggregate principal
amount of the Term Loans to be made, (B) the date of the Borrowing (which shall
be, in the case of Term Loans, the Closing Date) and (C) whether the Term Loans
shall consist of ABR Loans and/or Eurodollar Loans and, if the Term Loans are to
include Eurodollar Loans, the Interest Period to be initially applicable
thereto. The Administrative Agent shall promptly give each Lender written notice
(or telephonic notice promptly confirmed in writing) of each proposed Borrowing
of Term Loans, of such Lender’s Pro Rata Share thereof and of the other matters
covered by the related Notice of Borrowing. (b) [Reserved]. (c) Without in any
way limiting the obligation of the Borrower to confirm in writing any notice it
may give hereunder by telephone, the Administrative Agent may act prior to
receipt of written confirmation without liability upon the basis of such
telephonic notice believed by the Administrative Agent in good faith to be from
an Authorized Officer of the Borrower. In each such case, the Borrower hereby
waives the right to dispute the Administrative Agent’s record of the terms of
any such telephonic notice. SECTION 2.04 Disbursement of Funds. 40



--------------------------------------------------------------------------------



 
[exhibit101passportcredit047.jpg]
(a) No later than (i) 2:00 p.m. (New York time), in the case of each Borrowing
of Delayed Draw Term Loans for which a Notice of Borrowing has been timely
delivered in accordance with Section 2.03 (other than for Borrowings on the
Closing Date), each Lender will make available its Pro Rata Share, if any, of
the Borrowing requested to be made on such date in the manner provided below,
and (ii) 5:00 p.m. (New York time), in the case of the making of the Initial
Term Loan, if the conditions set forth in Article VI to the effectiveness of
this Agreement are met prior to 4:00 p.m. (New York time) on the Closing Date,
each Lender will make available its Pro Rata Share of the Initial Term Loan in
the manner provided below. (b) Each Lender shall make available all amounts it
is to fund to the Borrower, under any Borrowing, in immediately available funds
to the Administrative Agent, and the Administrative Agent will make available to
the Borrower, the aggregate of the amounts so made available in Dollars. Unless
the Administrative Agent shall have been notified by any Lender prior to the
date of any Borrowing that such Lender does not intend to make available to the
Administrative Agent its portion of the Borrowing or Borrowings to be made on
such date, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on such date of Borrowing, and the
Administrative Agent, in reliance upon such assumption, may (in its sole
discretion and without any obligation to do so) make available to the Borrower a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender and the Administrative Agent has made
available the same to the Borrower, the Administrative Agent shall be entitled
to recover such corresponding amount from such Lender. If such Lender does not
pay such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify the Borrower and the
Borrower shall promptly pay such corresponding amount to the Administrative
Agent. The Administrative Agent shall also be entitled to recover from such
Lender or the Borrower, as the case may be, interest on such corresponding
amount in respect of each day from the date such corresponding amount was made
available by the Administrative Agent to the Borrower, to the date such
corresponding amount is recovered by the Administrative Agent, at a rate per
annum equal to (i) if paid by such Lender, the Federal Funds Rate or (ii) if
paid by the Borrower, the then-applicable rate of interest, calculated in
accordance with Section 2.08, applicable to ABR Loans. If the Borrower and such
Lender shall pay interest to the Administrative Agent for the same (or a portion
of the same) period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. (c)
Nothing in this Section 2.04 shall be deemed to relieve any Lender from its
obligation to fulfill its commitments hereunder or to prejudice any rights that
the Borrower may have against any Lender as a result of any default by such
Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder). SECTION 2.05 Payment of Loans; Evidence of Debt. (a) Borrower agrees
to pay to the Administrative Agent, for the benefit of the Lenders, on the
Maturity Date, the aggregate amount of all outstanding Term Loans. (b) Each
Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the Indebtedness of the Borrower to the appropriate lending
office of such 41



--------------------------------------------------------------------------------



 
[exhibit101passportcredit048.jpg]
Lender resulting from each Loan made by such lending office of such Lender from
time to time, including the amounts of principal and interest payable and paid
to such lending office of such Lender from time to time under this Agreement.
(c) The Borrower agrees that from time to time on and after the Closing Date,
upon the request to Administrative Agent by any Lender, at Borrower’s own
expense, the Borrower will execute and deliver to such Lender a Note, evidencing
the Loans made by, and payable to such Lender or registered assigns in a maximum
principal amount equal to such Lender’s applicable Initial Term Loan Commitment,
DDTL Commitment. The Administrative Agent shall maintain the Register pursuant
to Section 12.06(b)(iv), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each Loan made
hereunder, the Type of each Loan made and the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent from the Borrower and
each Lender’s share thereof. (d) The entries made in the Register and accounts
and subaccounts maintained pursuant to paragraphs (c) and (d) of this Section
2.05 shall, to the extent permitted by Applicable Law, be prima facie evidence
of the existence and amounts of the obligations of the Borrower therein
recorded; provided, that the failure of any Lender or Administrative Agent to
maintain such account, such Register or such subaccount, as applicable, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower by such Lender
in accordance with the terms of this Agreement. SECTION 2.06 Conversions and
Continuations. (a) The Borrower shall have the option on any Business Day to
convert all or a portion of the outstanding principal amount of Term Loans of
one Type into a Borrowing or Borrowings of another Type and the Borrower shall
have the option on any Business Day to continue the outstanding principal amount
of any Eurodollar Loans as Eurodollar Loans for an additional Interest Period;
provided, that (i) no partial conversion of Eurodollar Loans shall reduce the
outstanding principal amount of Eurodollar Loans made pursuant to a single
Borrowing to less than the Minimum DDTL Borrowing Amount, (ii) ABR Loans may not
be converted into Eurodollar Loans if an Event of Default is in existence on the
date of the proposed conversion and the Administrative Agent has, or the
Required Lenders in respect of the Credit Facility that is the subject of such
conversion have, determined in its or their sole discretion not to permit such
conversion, (iii) Eurodollar Loans may not be continued as Eurodollar Loans if
an Event of Default is in existence on the date of the proposed continuation and
the Administrative Agent has, or the Required Lenders in respect of the Credit
Facility that is the subject of such conversion have, determined in its or their
sole discretion not to permit such continuation and (iv) Borrowings resulting
from conversions pursuant to this Section 2.06 shall be limited in number as
provided in Section 2.02. Each such conversion or continuation shall be effected
by the Borrower by giving the Administrative Agent written notice (or telephonic
notice promptly confirmed in writing) prior to 1:00 p.m. (New York time) at
least three Business Days (or one (1) Business Day in the case of a conversion
into ABR Loans) (and in either case on not more than five (5) Business Days)
prior to such proposed conversion or continuation, in the form of Exhibit N-2
(each, a “Notice of Conversion or Continuation”) specifying the Loans to be so
converted or continued, the Type of Loans to be converted or continued into and,
if such Loans are to be converted into or continued as Eurodollar Loans, the
Interest Period to be initially 42



--------------------------------------------------------------------------------



 
[exhibit101passportcredit049.jpg]
applicable thereto. The Administrative Agent shall give each Lender notice as
promptly as practicable of any such proposed conversion or continuation
affecting any of its Loans. (b) If any Event of Default is in existence at the
time of any proposed continuation of any Eurodollar Loans and the Administrative
Agent has, or the Required Lenders in respect of the Credit Facility that is
subject of such continuation have, determined in its or their sole discretion
not to permit such continuation, such Eurodollar Loans shall be automatically
converted into a Borrowing of ABR Loans effective as of the expiration date of
such Interest Period. If, upon the expiration of any Interest Period in respect
of Eurodollar Loans, the Borrower has failed to elect a new Interest Period to
be applicable thereto as provided in Section 2.06(a), Borrower shall be deemed
to have elected to convert such Borrowing of Eurodollar Loans into a Borrowing
of ABR Loans effective as of the expiration date of such current Interest
Period. SECTION 2.07 Pro Rata Borrowings. Borrowing of the Initial Term Loan
funded on the Closing Date under this Agreement shall be made by each Lender
with an Initial Term Loan Commitment on the basis of its then-applicable Initial
Term Loan Commitment. Each Borrowing of Delayed Draw Term Loan under this
Agreement shall be made by each Lender with a DDTL Commitment on the basis of
its then-applicable DDTL Commitment. It is understood that no Lender shall be
responsible for any default by any other Lender in its obligation to make Loans
hereunder and that each Lender shall be obligated to make the Loans provided to
be made by it hereunder, regardless of the failure of any other Lender to
fulfill its commitments hereunder. SECTION 2.08 Interest. (a) The unpaid
principal amount of each ABR Loan shall bear interest from the date of the
Borrowing thereof until repayment or prepayment thereof at a rate per annum that
shall at all times be the Applicable Margin plus the ABR in effect from time to
time. (a) The unpaid principal amount of each Eurodollar Loan shall bear
interest from the date of the Borrowing thereof until repayment or prepayment
thereof at a rate per annum that shall at all times be the Applicable Margin in
effect from time to time plus the relevant Eurodollar Rate. (b) From and after
the occurrence and during the continuance of any Event of Default, upon notice
by the Administrative Agent or the Required Lenders to the Borrower (or
automatically while any Event of Default under Section 10.01(a) or Section
10.01(h) exists), the Borrower shall pay interest on the principal amount of all
Loans and all other due and unpaid Obligations, to the extent permitted by
Applicable Law, at the rate described in Section 2.08(a) or Section 2.08(b), as
applicable, plus two (2) percentage points per annum (the “Default Rate”). All
such interest at the Default Rate shall be payable on demand of the
Administrative Agent or the Required Lenders and in cash. (c) Interest on each
Loan shall accrue from and including the date of any Borrowing to but excluding
the date of any repayment thereof and shall be payable (i) in respect of each
ABR Loan, quarterly in arrears on the last day of each March, June, September
and December, beginning with the fiscal quarter ending March 31, 2020 (the “ABR
Interest Payment Date”), (ii) in respect of each Eurodollar Loan, quarterly in
arrears on the last day of each March, June, September and December, commencing
on March 31, 2020 (the “Eurodollar Interest 43



--------------------------------------------------------------------------------



 
[exhibit101passportcredit050.jpg]
Payment Date”) and (iii) in respect of each Loan, on any prepayment (on the
amount prepaid), at maturity (whether by acceleration or otherwise) and, after
such maturity, on demand. (d) [Reserved]. (e) On each of the ABR Interest
Payment Date or Eurodollar Interest Payment Date, as applicable, Borrower shall
pay all accrued and unpaid interest on the Term Loans by paying all such accrued
interest in cash. All accrued, but unpaid Interest shall be payable in cash on
the Maturity Date. (f) The Administrative Agent, upon determining the interest
rate for any Borrowing of Eurodollar Loans, shall promptly notify the Borrower
and the relevant Lenders thereof. Each such determination shall, absent clearly
demonstrable error, be final and conclusive and binding on all parties hereto.
SECTION 2.09 Interest Periods. At the time the Borrower gives a Notice of
Borrowing or a Notice of Conversion or Continuation in respect of the making of,
or conversion into or continuation as, a Borrowing of Eurodollar Loans (in the
case of the initial Interest Period applicable thereto) or prior to 1:00 p.m.
(New York time) on the third Business Day (and in any event, on not more than
five Business Days’ notice) prior to the expiration of an Interest Period
applicable to a Borrowing of Eurodollar Loans, the Borrower shall have, by
giving the Administrative Agent written notice (or telephonic notice promptly
confirmed in writing) elected the Interest Period applicable to such Borrowing,
which Interest Period shall be a three (3)-month period (subject to clause (a)
below): (a) the initial Interest Period for any Borrowing of Eurodollar Loans
shall commence on the date of such Borrowing (including the date of any
conversion from a Borrowing of ABR Loans), and each Interest Period occurring
thereafter in respect of such Borrowing shall commence on the day on which the
immediately preceding Interest Period expires; provided, that, (i) the initial
Interest Period commencing on the Closing Date shall expire on March 31, 2020
and (ii) subject to clause (b) below, each Interest Period thereafter shall
expire on the last day of each June, September, December and March, regardless
of the commencement date of such Interest Period; and (b) if any Interest Period
would otherwise expire on a day that is not a Business Day, such Interest Period
shall expire on the next succeeding Business Day; and (c) the Borrower shall not
be entitled to elect any Interest Period in respect of any Eurodollar Loan if
such Interest Period would extend beyond the Maturity Date. SECTION 2.10
Increased Costs, Illegality, etc. (a) In the event that (x) in the case of
clause (i) below, the Administrative Agent or (y) in the case of clauses (ii)
and (iii) below, any Lender, in each case, shall have reasonably determined
(which determination shall, absent clearly demonstrable error, be final and
conclusive and binding upon all parties hereto): (i) on any date for determining
the Eurodollar Rate for any Interest Period that (A) deposits in the principal
amounts of the Loans comprising any Eurodollar Loan are not generally available
in the relevant market or (B) by reason of any changes arising on or after 44



--------------------------------------------------------------------------------



 
[exhibit101passportcredit051.jpg]
the Closing Date affecting the interbank Eurodollar market, adequate and fair
means do not exist for ascertaining the applicable interest rate on the basis
provided for in the definition of Eurodollar Rate; or (ii) at any time, after
the later of the Closing Date and the date such entity became a Lender
hereunder, that such Lender shall incur increased costs or reductions in the
amounts received or receivable hereunder with respect to any Eurodollar Loans
(excluding all Taxes except any Other Connection Taxes that are not Connection
Income Taxes) because of (A) any change since the date hereof in any Applicable
Law (or in the interpretation or administration thereof and including the
introduction of any new Applicable Law), such as, for example, without
limitation, a change in official reserve requirements (but excluding changes in
the rate of tax on the overall net income of such Lender), and/or (B) other
circumstances affecting the interbank Eurodollar market or the position of such
Lender in such market; or (iii) at any time, that the making or continuance of
any Eurodollar Loan has become unlawful by compliance by such Lender in good
faith with any Applicable Law (or would conflict with any such Applicable Law
not having the force of law even though the failure to comply therewith would
not be unlawful), or has become impracticable as a result of a contingency
occurring after the date hereof that materially and adversely affects the
interbank Eurodollar market, then, and in any such event, such Lender (or the
Administrative Agent, in the case of clause (i) above) shall promptly give
notice (if by telephone, confirmed in writing) to the Borrower and the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders). Thereafter (A) in
the case of clause (i) above, Eurodollar Loans shall no longer be available
until such time as the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice by the Administrative
Agent no longer exist (which notice the Administrative Agent agrees to give at
such time when such circumstances no longer exist), and any Notice of Borrowing
or Notice of Conversion or Continuation given by the Borrower with respect to
Eurodollar Loans that have not yet been incurred shall be deemed rescinded by
the Borrower, (B) in the case of clause (ii) above, the Borrower shall, pay to
such Lender, within five (5) days after receipt of written demand therefor, such
additional amounts (in the form of an increased rate of, or a different method
of calculating, interest or otherwise as such Lender in its reasonable
discretion shall determine) as shall be required to compensate such Lender for
such increased costs or reductions in amounts receivable hereunder (it being
agreed that a written notice as to the additional amounts owed to such Lender,
showing in reasonable detail the basis for the calculation thereof, submitted to
the Borrower by such Lender shall, absent clearly demonstrable error, be final
and conclusive and binding upon all parties hereto) and (C) in the case of
clause (iii) above, the Borrower shall take one of the actions specified in
Section 2.10(b) as promptly as possible and, in any event, within the time
period required by law. Notwithstanding the other provisions of this Agreement,
if the Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error), or the Borrower and Required Lenders shall
collectively notify the Administrative Agent in writing, that either (i) the
circumstances set forth in Section 2.10(a)(i) have arisen and such circumstances
are unlikely to be temporary, (ii) syndicated or comparable loans are currently
being executed and/or amended to 45



--------------------------------------------------------------------------------



 
[exhibit101passportcredit052.jpg]
include or adopt a new benchmark rate or rates (including, without limitation,
credit or similar adjustments, in each case, to such rate or rates) or (iii) the
circumstances set forth in Section 2.10(a)(i) have not arisen but the supervisor
for the administrator of LIBOR (or any component thereof) or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which LIBOR (or any component
thereof) shall no longer be published for use in determining interest rates for
loans (in the case of either such clause (i), (ii) or (iii), an “Alternative
Interest Rate Election Event”), then reasonably promptly thereafter the
Administrative Agent and Borrower may endeavor to establish an alternate rate of
interest to LIBOR that gives due consideration to the then prevailing market
convention for determining a rate of interest for leveraged comparable loans in
the United States at such time (which may include such credit adjustments or
other adjustments, in each case, to such rate as are present in the market for
leveraged comparable loans in the United States at such time), and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable
(including, without limitation operational, term, conforming and other changes
as may be reasonably determined by the Administrative Agent). Notwithstanding
anything to the contrary in this Agreement, such amendment shall become
effective without any further action or consent of any other party to this
Agreement so long as the Administrative Agent shall not have received, within
five (5) Business Days after the date notice of such alternate rate of interest
is provided to the Lenders, a written notice from Required Lenders stating that
they object to such amendment (which amendment shall not be effective prior to
the end of such five (5) Business Day notice period). To the extent an alternate
rate of interest is adopted as contemplated hereby, the approved rate shall be
applied in a manner consistent with prevailing market convention. From such time
as an Alternative Interest Rate Election Event has occurred and continuing until
an alternate rate of interest has been determined in accordance with the terms
and conditions of this paragraph, (A) any Notice of Borrowing that requests the
conversion of any Loan to, or continuation of any Loan as, a Eurodollar Loan
shall be ineffective, and (B) if any Notice of Borrowing requests a Eurodollar
Loan, such Loan shall be made as a ABR Loan; provided that, to the extent such
Alternative Interest Rate Election Event is as a result of clause (ii) above,
then clauses (A) and (B) of this sentence shall apply during such period only if
LIBOR for such Interest Period is not available or published at such time on a
current basis. (b) At any time that any Eurodollar Loan is affected by the
circumstances described in (i) Section 2.10(a)(ii), the Borrower may either (A)
if the affected Eurodollar Loan is then being made pursuant to a Borrowing,
cancel said Borrowing by giving the Administrative Agent telephonic notice
(confirmed promptly in writing) thereof on the same date that the Borrower was
notified by a Lender pursuant to Section 2.10(a)(ii) or (B) if the affected
Eurodollar Loan is then outstanding, upon at least three (3) Business Days’
notice to the Administrative Agent, require the affected Lender to convert each
such Eurodollar Loan into an ABR Loan; provided, that if more than one Lender is
so affected at any time, then all affected Lenders must be treated in the same
manner pursuant to this Section 2.10(b) or (ii) Section 2.10(a)(iii), (A) if the
affected Eurodollar Loan is then being made pursuant to a Borrowing, such
Borrowing shall automatically be deemed cancelled and rescinded and (B) if the
affected Eurodollar Loan is then outstanding, each such Eurodollar Loan shall
automatically be converted into an ABR Loan; provided, that if more than one
Lender is affected at any time, then all affected Lenders must be treated in the
same manner pursuant to this Section 2.10(b). 46



--------------------------------------------------------------------------------



 
[exhibit101passportcredit053.jpg]
(c) If, after the later of the date hereof, and that date such entity becomes a
Lender hereunder, the adoption of any Applicable Law regarding capital adequacy,
or any change therein, or any change in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by a Lender or
its parent with any request or directive made or adopted after such date
regarding capital adequacy (whether or not having the force of law) of any such
authority, association, central bank or comparable agency, has the effect of
reducing the rate of return on such Lender’s or its parent’s capital or assets
as a consequence of such Lender’s commitments or obligations hereunder to a
level below that which such Lender or its parent could have achieved but for
such adoption, effectiveness, change or compliance (taking into consideration
such Lender’s or its parent’s policies with respect to capital adequacy), then
within five (5) days after written demand by such Lender (with a copy to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender or its parent for such
reduction, it being understood and agreed, however, that a Lender shall not be
entitled to such compensation as a result of such Lender’s compliance with, or
pursuant to any request or directive to comply with, any such Applicable Law as
in effect on the date hereof. Each Lender (on its own behalf), upon determining
in good faith that any additional amounts will be payable pursuant to this
Section 2.10(c), will, as promptly as practicable upon ascertaining knowledge
thereof, give written notice thereof to the Borrower, which notice shall set
forth in reasonable detail the basis of the calculation of such additional
amounts. The failure to give any such notice, with respect to a particular
event, within the time frame specified in Section 2.13, shall not release or
diminish any of the Borrower’s obligations to pay additional amounts pursuant to
this Section 2.10(c) for amounts accrued or incurred after the date of such
notice with respect to such event. (d) Notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a change in Applicable Law, regardless of the date
enacted, adopted or issued. (e) This Section 2.10 shall not apply to Taxes to
the extent duplicative of Section 5.04. SECTION 2.11 Compensation. If (a) any
payment of principal of a Eurodollar Loan is made by the Borrower to or for the
account of a Lender other than on the last day of the Interest Period for such
Eurodollar Loan as a result of a payment or conversion pursuant to Section 2.05,
2.06, 2.10, 5.01 or 5.01(d), as a result of acceleration of the maturity of the
Loans pursuant to Article X or for any other reason, (b) any Borrowing of
Eurodollar Loans is not made as a result of a withdrawn Notice of Borrowing
(except with respect to a revocation as provided in Section 2.10 or by reason of
a Lender being a Defaulting Lender), (c) any ABR Loan is not converted into a
Eurodollar Loan as a result of a withdrawn Notice of Conversion or Continuation,
(d) any Eurodollar Loan is not continued as a Eurodollar Loan as a result of a
withdrawn Notice of Conversion or Continuation or (e) any prepayment of
principal of a Eurodollar Loan is not made as a result of a withdrawn notice of
prepayment pursuant to Section 5.01 or 5.01(d), the Borrower 47



--------------------------------------------------------------------------------



 
[exhibit101passportcredit054.jpg]
shall, after receipt of a written request by such Lender (which request shall
set forth in reasonable detail the basis for requesting such amount), pay to the
Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses that such
Lender may reasonably incur as a result of such payment, failure to convert,
failure to continue, failure to prepay, reduction or failure to reduce,
including any loss, cost or expense (excluding loss of anticipated profits)
actually incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund or maintain such Eurodollar Loan.
SECTION 2.12 Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.10(a)(ii),
2.10(a)(iii), 2.10(b) or 5.04 with respect to such Lender, it will, if requested
by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
affected by such event; provided, that such designation is made on such terms
that such Lender and its lending office suffer no economic, legal or regulatory
disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of any such Section. Nothing in this Section 2.12 shall
affect or postpone any of the obligations of the Borrower or the rights of any
Lender provided in Section 2.10 or 5.04. SECTION 2.13 Notice of Certain Costs.
Notwithstanding anything in this Agreement to the contrary, to the extent any
notice required by Section 2.10, 2.11 or 5.04 is given by any Lender more than
one hundred twenty (120) days after such Lender has knowledge (or should have
had knowledge) of the occurrence of the event giving rise to the additional
cost, reduction in amounts, loss, tax or other additional amounts described in
such Sections, such Lender shall not be entitled to compensation under Section
2.10, 2.11 or 5.04, as the case may be, for any such amounts incurred or
accruing prior to the giving of such notice to the Borrower. SECTION 2.14
[Reserved]. SECTION 2.15 Defaulting Lenders. (a) Adjustments. Notwithstanding
anything to the contrary contained in this Agreement, if any Lender becomes a
Defaulting Lender, then, until such time as that Lender is no longer a
Defaulting Lender, to the extent permitted by Applicable Law: (i) Waivers and
Amendments. That Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in Section 12.01. (ii) Reallocation of Payments. Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Section 5.02(j) or Article X or otherwise, and including
any amounts made available to the Administrative Agent by that Defaulting Lender
pursuant to Section 12.09), shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Administrative Agent hereunder;
second, as the Borrower may request (so long as no Event of Default exists), to
the funding of any Loan in respect of which that Defaulting Lender 48



--------------------------------------------------------------------------------



 
[exhibit101passportcredit055.jpg]
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, if so determined by the
Administrative Agent and the Borrower, to be held in a noninterest bearing
deposit account and released in order to satisfy such Defaulting Lender’s
potential future funding with respect to Loans under this Agreement; fourth, to
the payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Event of Default exists, to the payment of
any amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if such payment is a payment of
the principal amount of any Loans in respect of which that Defaulting Lender has
not fully funded its appropriate share. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender shall be deemed paid to and redirected by
that Defaulting Lender, and each Lender irrevocably consents hereto. (iii)
Certain Fees. A Lender that is a Defaulting Lender shall not be entitled to
receive any Unused DDTL Commitment, for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender). (b) Defaulting Lender Cure. If the Borrower and the Administrative
Agent agree in writing in their sole discretion that a Defaulting Lender should
no longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, that Lender will, to the
extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Lenders to hold their respective Pro Rata Share of
Loans, whereupon that Lender will cease to be a Defaulting Lender; provided that
no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrower while that Lender was a Defaulting
Lender; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to a
Lender that is not a Defaulting Lender will constitute a waiver or release of
any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender. ARTICLE III [RESERVED] 49



--------------------------------------------------------------------------------



 
[exhibit101passportcredit056.jpg]
ARTICLE IV Fees and Commitment Terminations SECTION 4.01 Fees. (a) The Borrower
agrees to pay to the Administrative Agent, all the Fees set forth in the Fee
Letter. (b) The Borrower agrees to pay to each Lender having a DDTL Commitment a
commitment fee (the “Unused DDTL Commitment Fee”) calculated at the rate of one
percent (1.00%) on the daily balance of the DDTL Commitment of such Lender
during each fiscal quarter or portion thereof from the Closing Date to the DDTL
Commitment Expiration Date. The Unused DDTL Commitment Fee shall be payable
quarterly in arrears on the last day of each March, June, September and
December, beginning with the fiscal quarter ending March 31, 2020, and on the
DDTL Commitment Expiration Date or any earlier date on which the DDTL
Commitments shall terminate. SECTION 4.02 Mandatory Termination of Commitments.
(a) The Initial Term Loan Commitment shall terminate at 5:00 p.m. (New York
time) on the Closing Date. (b) The DDTL Commitment shall terminate at 5:00 p.m.
(New York time) on the DDTL Commitment Expiration Date. ARTICLE V Payments
SECTION 5.01 Prepayments Premium; Voluntary Prepayments. (a) Subject to the
terms and conditions set forth in this Section 5.01, the Borrower shall have the
right to prepay the Loans, in whole or in part, from time to time subject to
payment of the following Make-Whole Premium or prepayment premium (expressed as
a percentage of the principal amount of the Term Loans being prepaid) (the
“Prepayment Premium”), as applicable, plus accrued and unpaid interest on the
principal amount being prepaid to the prepayment date. Each prepayment (x) made
on or prior to the second anniversary of the Closing Date shall be made subject
to payment of the Make-Whole Premium and (y) made after the second anniversary
of the Closing Date shall be subject to payment of the applicable Prepayment
Premium set forth below (which shall be calculated as the percentage set forth
below multiplied by the amount being prepaid): Time Period Prepayment Premium
After the second 4.0% anniversary, but on or prior 50



--------------------------------------------------------------------------------



 
[exhibit101passportcredit057.jpg]
to the third anniversary of the Closing Date After the third anniversary, 3.0%
but on or prior to the fourth anniversary of the Closing Date After the fourth
2.0% anniversary, but prior to the fifth anniversary of the Closing Date On or
after the fifth 0.0% anniversary of the Closing Date (b) When making a voluntary
partial prepayment, the Borrower shall give the Administrative Agent written
notice (or telephonic notice promptly confirmed in writing) of (i) its intent to
make such prepayment, (ii) the amount of such prepayment and (iii) in the case
of Eurodollar Loans, the specific Borrowing(s) pursuant to which such prepayment
will be made, no later than (A) in the case of Eurodollar Loans, 1:00 p.m. (New
York time) three (3) Business Days prior to, and (B) in the case of ABR Loans,
1:00 p.m. (New York time) on the date of such prepayment, and such prepayment
shall promptly be transmitted by the Administrative Agent to each of the
relevant Lenders, as the case may be. (c) Each voluntary partial prepayment of
any Loans shall be in a multiple of $500,000 and in aggregate principal amount
of at least $100,000; provided, that no partial prepayment of Eurodollar Loans
outstanding under a single Borrowing shall reduce the outstanding Eurodollar
Loans outstanding under such Borrowing to an amount less than $500,000. (d) With
respect to each prepayment of Term Loans pursuant to this Section 5.01, the
Borrower may designate the Types of Loans that are to be prepaid and the
specific Borrowing(s) pursuant to which made; provided, that the Borrower pays
any amounts, if any, required to be paid pursuant to Section 2.11 with respect
to prepayments of Eurodollar Loans made on any date other than the last day of
the applicable Interest Period. In the absence of a designation by the Borrower
as described in the preceding sentence, the Administrative Agent shall, subject
to the above, make such designation in its reasonable discretion with a view,
but no obligation, to minimize breakage costs owing under Section 2.11. Each
such prepayment shall be accompanied by all accrued interest on the Loans so
prepaid, through the date of such prepayment. (e) Each prepayment in respect of
any Term Loans pursuant to this Section 5.01 shall be applied ratably to Term
Loans. SECTION 5.02 Mandatory Prepayments. (a) Within five (5) Business Days of
the receipt by any Credit Party of any Net Proceeds from any Disposition (other
than a Disposition under Section 9.04(b)-(k), (m), (p), (q) or (r)), the
Borrower shall prepay the Loans in an amount equal to one hundred percent (100%)
of the Net Proceeds from such Disposition in excess of $3,000,000 in any fiscal
year (when combined 51



--------------------------------------------------------------------------------



 
[exhibit101passportcredit058.jpg]
with Net Proceeds from other Dispositions and Casualty Events received in such
fiscal year), to be applied as set forth in Section 5.02(g); provided, that,
except with respect to a Disposition of True Health New Mexico, Inc., the
Borrower may, at its option by notice in writing to the Administrative Agent,
which such notice shall be received within thirty (30) days of the receipt of
the Net Proceeds from such Disposition, within one hundred eighty (180) days
after such event (or, if such Credit Party shall have entered into a binding
commitment for the use of such Net Proceeds within such one hundred eighty (180)
days, three hundred sixty (360) days after such event), instead reinvest such
Net Proceeds in assets to be used in the business of the Borrower so long as no
Event of Default shall have occurred and be continuing at such time, in each
case as certified by the Borrower in writing to the Administrative Agent.
Nothing in this Section 5.02(a) shall be construed to permit or waive any
Default or Event of Default arising from any Disposition not permitted under the
terms of this Agreement. (b) Within five (5) Business Days of the receipt by any
Credit Party of any Net Proceeds from any Casualty Event, the Borrower shall
prepay the Loans in an amount equal to one hundred percent (100%) of such Net
Proceeds in excess of $3,000,000 in any fiscal year (when combined with Net
Proceeds from Dispositions and other Casualty Events received in such fiscal
year), to be applied as set forth in Section 5.02(g); provided, that so long as
no Event of Default shall have occurred and be continuing, the Borrower may, at
its option by notice in writing to the Administrative Agent, which such notice
shall be received within thirty (30) days of the receipt of the Net Proceeds
from such Casualty Event, apply such Net Proceeds to the rebuilding or
replacement of such damaged, destroyed or condemned assets or property, or
otherwise reinvest such Net Proceeds in assets to be used in the business, so
long as such Net Proceeds are in fact used to rebuild or replace the damaged,
destroyed or condemned assets or property, or otherwise so reinvested, within
one hundred eighty (180) days following the receipt of such Net Proceeds (or, if
such Credit Party shall have entered into a binding commitment for the use of
such Net Proceeds within such one hundred eighty (180) days, three hundred sixty
(360) days after such event), with the amount of Net Proceeds unused after such
period to be applied as set forth in Section 5.02(g). (c) [Reserved]. (d)
Concurrently with the incurrence of any Indebtedness by any Credit Party (other
than Indebtedness permitted under Section 9.01), the Borrower shall prepay the
Loans in an amount equal to one hundred percent (100%) of such Net Proceeds, to
be applied as set forth in Section 5.02(g). Nothing in this Section 5.02(d)
shall be construed to permit or waive any Default or Event of Default arising
from any incurrence of Indebtedness not permitted under the terms of this
Agreement. (e) Substantially concurrently with any Change of Control, the
Borrower shall prepay the Loans in full, to be applied as set forth in Section
5.02(g). (f) Immediately upon any acceleration of any Loans pursuant to Section
10.02, the Borrower shall repay all the Loans and other Obligations, unless only
a portion of all the Loans and other Obligations is so accelerated (in which
case the portion so accelerated shall be so repaid). 52



--------------------------------------------------------------------------------



 
[exhibit101passportcredit059.jpg]
(g) Subject to Section 5.02(k), amounts to be applied in connection with
prepayments and Commitment reductions made pursuant to this Section 5.02 shall
be applied, first, to the prepayment of the Term Loans, together with any
accrued and unpaid interest thereon, until such Term Loans are repaid in full
and, second, to the prepayment of any other outstanding Obligations. (h) Each
prepayment of the Loans under Section 5.02 shall be accompanied by accrued
interest to the date of such prepayment on the principal amount prepaid and the
Prepayment Premium or Make-Whole Premium, as applicable. (i) Application to
Loans. With respect to each prepayment of Term Loans required by this Section
5.02, the Borrower may designate the Types of Loans that are to be prepaid and
the specific Borrowing(s) pursuant to which made; provided, that the Borrower
pays any amounts, if any, required to be paid pursuant to Section 2.11 with
respect to prepayments of Eurodollar Loans made on any date other than the last
day of the applicable Interest Period. In the absence of a designation by the
Borrower as described in the preceding sentence, the Administrative Agent shall,
subject to the above, make such designation in its reasonable discretion with a
view, but no obligation, to minimize breakage costs owing under Section 2.11.
Subject to clause (g), each prepayment in respect of any Term Loans pursuant to
this Section 5.02 shall be applied ratably to the outstanding Term Loans. (j)
Application of Collateral Proceeds and Payments. Notwithstanding anything to the
contrary in Section 5.01, Section 5.02 or any other provision of any Credit
Document, (x) all payments (including, without limitation, prepayments) in
respect of the Obligations after acceleration and (y) all proceeds of Collateral
and other payments received by the Administrative Agent pursuant to the exercise
of remedies against the Collateral, applied as set forth in this clause (j), as
follows: (i) first, ratably to pay any fees then due to the Administrative Agent
under the Credit Documents and any costs or expense reimbursements of the
Administrative Agent and any indemnities then due to the Administrative Agent
under the Credit Documents, until paid in full, (ii) second, ratably, to pay any
fees or premiums (including Prepayment Premiums and Make-Whole Premiums, if
applicable) then due to any of the Lenders of any Term Loans until paid in full,
(iii) third, ratably to pay any costs or expense reimbursements of Lenders of
any Term Loans and indemnities then due to any of the Lenders of any Term Loans
until paid in full, (iv) fourth, ratably to pay interest due in respect of the
outstanding the Term Loans until paid in full, (v) fifth, ratably to pay the
outstanding principal balance of the Term Loans (in the inverse order of the
maturity of the installments due thereunder) until the Term Loans are paid in
full, 53



--------------------------------------------------------------------------------



 
[exhibit101passportcredit060.jpg]
(vi) sixth, to pay any other Obligations in respect of Term Loans, (vii)
seventh, to Borrower or such other Person entitled thereto under Applicable Law.
Prepayment Premium and/or Make-Whole Premium, if any, shall constitute part of
the Obligations, in view of the impracticability and extreme difficulty of
ascertaining actual damages and by mutual agreement of the parties as to a
reasonable calculation of each Lender’s lost profits as a result thereof. Any
Prepayment Premiums and/or Make-Whole Premiums payable in accordance with this
Section 5.02(j) shall be presumed to be the liquidated damages sustained by each
Lender as the result of any of the events described in this Section 5.02 and the
Credit Parties agree that such Prepayment Premium and/or Make-Whole Premium are
reasonable under the circumstances currently existing. THE CREDIT PARTIES
EXPRESSLY WAIVE THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT
PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE FOREGOING PREPAYMENT PREMIUM
AND/OR MAKE-WHOLE PREMIUM IN CONNECTION WITH ANY OF THE EVENTS DESCRIBED IN
CLAUSE (i) ABOVE INCLUDING IN CONNECTION WITH ANY VOLUNTARY OR INVOLUNTARY
ACCELERATION OF THE OBLIGATIONS PURSUANT TO ANY INSOLVENCY PROCEEDING OR OTHER
PROCEEDING PURSUANT TO ANY DEBTOR RELIEF LAWS OR PURSUANT TO A PLAN OF
REORGANIZATION. The Credit Parties expressly agree that: (w) each of the
Prepayment Premium and Make-Whole Premium is reasonable and are the product of
an arm’s length transaction between sophisticated business people, ably
represented by counsel; (x) each of the Prepayment Premium and Make-Whole
Premium shall be payable notwithstanding the then prevailing market rates at the
time payment is made; (y) there has been a course of conduct between Lenders and
the Credit Parties giving specific consideration in this transaction for such
agreement to pay each of the Prepayment Premium and/or Make-Whole Premium; and
(z) the Credit Parties shall be estopped hereafter from claiming differently
than as agreed to in this paragraph. The Credit Parties expressly acknowledge
that their agreement to pay each of the Prepayment Premium and/or Make-Whole
Premium to the Lenders is a material inducement to Lenders to make the Loans.
(k) Notwithstanding the foregoing, each Lender may reject all or a portion of
its Pro Rata Share of any mandatory prepayment (such declined amounts, the
“Declined Proceeds”) of any class of Term Loans required to be made pursuant to
clauses (a), (b), or (c) of this Section 5.02 by providing written notice (each,
a “Rejection Notice”) to the Administrative Agent and the Borrower no later than
1:00 p.m. one (1) Business Day after the date of such Lender’s receipt of notice
from the Administrative Agent regarding such prepayment (subject to extension by
Administrative Agent in its sole discretion). Each Rejection Notice from a
Lender shall specify the principal amount of the mandatory prepayment of Term
Loans to be rejected by such Lender. If a Lender fails to deliver a Rejection
Notice to Administrative Agent within the time frame specified above or such
Rejection Notice fails to specify the principal amount of the Term Loans to be
rejected, any such failure will be deemed an acceptance of the total amount of
such mandatory prepayment of such Term Loans. Any Declined Proceeds may be
retained by the Borrower. SECTION 5.03 Payment of Obligations; Method and Place
of Payment. 54



--------------------------------------------------------------------------------



 
[exhibit101passportcredit061.jpg]
(a) The obligations of the Borrower hereunder and under each other Credit
Document are not subject to counterclaim, set-off, rights of rescission or any
other defense. Subject to Section 5.02, and except as otherwise specifically
provided herein, all payments under this Agreement shall be made by the
Borrower, without set-off, rights of rescission, counterclaim or deduction of
any kind, to the Administrative Agent for the ratable account of the Secured
Parties entitled thereto, as the case may be, not later than 2:00 p.m. (New York
time) on the date when due and shall be made in immediately available funds in
Dollars to the Administrative Agent. The Administrative Agent will thereafter
cause to be distributed on the same day (if payment was actually received by the
Administrative Agent prior to 2:00 p.m. (New York time), on such day) like funds
relating to the payment of principal or interest or Fees ratably to the Secured
Parties entitled thereto. (b) For purposes of computing interest or fees, any
payments under this Agreement that are made later than 2:00 p.m. (New York
time), shall be deemed to have been made on the next succeeding Business Day.
Whenever any payment to be made hereunder shall be stated to be due on a day
that is not a Business Day, the due date thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
shall continue to accrue during such extension at the applicable rate in effect
immediately prior to such extension. SECTION 5.04 Net Payments. (a) Subject to
the following sentence, all payments made by or on behalf of the Borrower under
this Agreement or any other Credit Document shall be made free and clear of, and
without deduction or withholding for or on account of, any current or future
Taxes (including Other Taxes) other than Excluded Taxes. If any such
non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings (“Non-Excluded Taxes”) are required to be withheld from any amounts
payable under this Agreement, the Borrower shall increase the amounts payable to
the Administrative Agent or such Lender to the extent necessary to yield to the
Administrative Agent or such Lender (after payment of all Non-Excluded Taxes,
including any such Non- Excluded Taxes payable in respect of additional amounts
paid pursuant to this Section 5.04(a)) interest or any such other amounts
payable hereunder at the rates or in the amounts specified in this Agreement.
Whenever any Non-Excluded Taxes are payable by the Borrower, as promptly as
possible thereafter, the Borrower shall send to the Administrative Agent for its
own account or for the account of such Secured Party, as the case may be, a
certified copy of an original official receipt (or other evidence acceptable to
such Lender, acting reasonably) received by the Borrower showing payment
thereof. If the Borrower fails to pay any Non-Excluded Taxes when due to the
appropriate taxing authority or fails to remit to the Administrative Agent the
required receipts or other required documentary evidence, the Borrower shall
indemnify the Administrative Agent and the Lenders for any incremental Taxes,
interest, costs or penalties that may become payable by the Administrative Agent
or any Lender as a result of any such failure. In addition, the Borrower shall
pay any Other Taxes to the relevant Governmental Authority in accordance with
Applicable Law. The agreements in this Section 5.04(a) shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder. (b) Each Lender that is not organized under the laws of the
United States of America or any state thereof (a “Non-U.S. Lender”) shall: 55



--------------------------------------------------------------------------------



 
[exhibit101passportcredit062.jpg]
(i) deliver to the Borrower and the Administrative Agent (2) two copies of
either (A) in the case of Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest,” United States Internal Revenue Service Form
W-8BEN or W-8BEN-E (together with a certificate representing that such Non-U.S.
Lender is not a bank for purposes of Section 881(c) of the Code, is not a
10-percent shareholder (within the meaning of Section 871(h)(3)(B) of the Code)
of the Borrower and is not a controlled foreign corporation related to the
Borrower (within the meaning of Section 864(d)(4) of the Code)), (B) Internal
Revenue Service Form W-8BEN, W-8BEN-E or Form W-8ECI, or (C) to the extent a
Non-U.S. Lender is not the beneficial owner, executed originals of IRS Form
W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, IRS
Form W-9, the certificate described in (A) above, if applicable, and/or other
certification documents from each beneficial owner, as applicable; provided,
that if the Non- U.S. Lender is a partnership and one or more direct or indirect
partners of such Non-U.S. Lender are claiming the portfolio interest exemption,
such Non-U.S. Lender will provide the documents set forth in (A) above on behalf
of each such direct and indirect partner, in each case, properly completed and
duly executed by such Non-U.S. Lender claiming complete exemption from, or
reduced rate of, U.S. federal withholding tax on payments by the Borrower under
this Agreement; (ii) deliver to the Borrower and the Administrative Agent two
(2) further copies of any such form or certification (or any applicable
successor form) promptly upon the obsolescence or invalidity of any form
previously delivered by such Non-U.S. Lender; and (iii) obtain such extensions
of time for filing and complete such forms or certifications as may reasonably
be requested by the Borrower or the Administrative Agent, unless in any such
case any change in treaty, law or regulation has occurred prior to the date on
which any such delivery would otherwise be required that renders any such form
inapplicable or would prevent such Lender from duly completing and delivering
any such form with respect to it and such Lender so advises the Borrower and the
Administrative Agent, in which case such Lender shall not be required to provide
any form under subparagraphs (i) or (ii) above. Each Person that shall become a
Participant pursuant to Section 12.06 or a Lender pursuant to Section 12.06
shall, upon the effectiveness of the related transfer, be required to provide
all the forms and statements required pursuant to this Section 5.04(b) or
Section 5.04(c), as applicable; provided, that in the case of a Participant such
Participant shall furnish all such required forms and statements to the Lender
from which the related participation shall have been purchased. Notwithstanding
any other provision of this paragraph, a Non-U.S. Lender shall not be required
to deliver any form pursuant to this paragraph that such Non-U.S. Lender is not
legally able to deliver. (c) Each Lender that is entitled to an exemption from
or reduction of non-U.S. withholding tax under the law of the jurisdiction in
which the Borrower is located, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by Applicable Law or reasonably requested by the Borrower, such
properly completed and executed documentation prescribed by Applicable Law as
will permit such payments to be made without withholding or at a reduced rate;
provided, that such Lender is legally entitled to complete, execute and deliver
such documentation and in such Lender’s reasonable judgment such completion,
execution or submission would not materially prejudice the legal position of
such Lender. 56



--------------------------------------------------------------------------------



 
[exhibit101passportcredit063.jpg]
(d) The Borrower shall indemnify the Administrative Agent and each Lender within
ten (10) days after written demand therefor, for the full amount of any
Non-Excluded Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower hereunder (including Non-Excluded Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest, additions to tax and reasonable expenses
arising therefrom or with respect thereto, whether or not such Non-Excluded
Taxes or Other Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender or by the Administrative
Agent on its own behalf or on behalf of a Lender shall be conclusive absent
manifest error. (e) If a payment made to a Lender would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (e), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement. (f) If any Lender or the Administrative Agent determines, in its
sole discretion exercised in good faith, that it has received a refund of a Tax
for which an additional payment has been made by the Borrower pursuant to this
Section 5.04 or Section 12.05 of this Agreement, then such Lender or the
Administrative Agent, as the case may be, shall reimburse the Borrower for such
amount (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrower under this Section 5.04 and Section 12.05 with respect to
the Tax giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender (including any Taxes imposed on the receipt
of such refund) and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This paragraph shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrower or any other Person. (g)
Any Lender claiming any additional amounts payable pursuant to this Section 5.04
shall use its reasonable efforts (consistent with its internal policies and
requirements under Applicable Laws) to change the jurisdiction of its lending
office if such a change would reduce any such additional amounts (or any similar
amount that may thereafter accrue) and would not, in the reasonable
determination of such Lender, be otherwise disadvantageous to such Lender. 57



--------------------------------------------------------------------------------



 
[exhibit101passportcredit064.jpg]
(h) Each party’s obligations under this Section 5.04 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Loans and
Commitments and the repayment, satisfaction or discharge of all obligations
under any Credit Document. SECTION 5.05 Computations of Interest and Fees. All
interest and fees shall be computed on the basis of the actual number of days
(including the first day but excluding the last day) occurring during the period
for which such interest or fee is payable over a year comprised of (a) three
hundred and sixty five (365) (or three hundred and sixty six (366) as
appropriate) days in the case of ABR Loans and (b) three hundred and sixty (360)
days in all other cases. Payments due on a day that is not a Business Day shall
(except as otherwise required by Section 2.09(c)) be made on the next succeeding
Business Day and such extension of time shall be included in computing interest
and fees in connection with that payment. ARTICLE VI Conditions Precedent
SECTION 6.01 Conditions Precedent to Initial Credit Extension. The making of the
initial Credit Extension is subject to the satisfaction (or waiver) of the
following conditions precedent on or before the Closing Date: (a) Credit
Documents. The Administrative Agent shall have received the following documents,
duly executed by an Authorized Officer of each Credit Party and each other
relevant party: (i) this Agreement; (ii) the Fee Letter; (iii) the Intercompany
Subordination Agreement; (iv) the Guarantee Agreement; (v) the Security
Agreement; (vi) each Note requested by any Lender; (vii) the Notice of
Borrowing, reasonably satisfactory to the Administrative Agent; and (viii) the
Letter of Direction and flow of funds, reasonably satisfactory to the
Administrative Agent. (b) Collateral. 58



--------------------------------------------------------------------------------



 
[exhibit101passportcredit065.jpg]
(i) To the extent required under the Security Documents, all Capital Stock of
each Subsidiary (other than Excluded Subsidiaries) of each Credit Party shall
have been pledged to the Administrative Agent. (ii) For all Indebtedness for
borrowed money owed to any of the Credit Parties in excess of $2,000,000 that is
evidenced by one or more promissory notes, such promissory notes shall have been
pledged pursuant to the Security Agreement, and the Administrative Agent shall
have received all such promissory notes, together with instruments of transfer
with respect thereto endorsed in blank. (iii) The Administrative Agent shall
have received the results of a search of the UCC filings (or equivalent
filings), in addition to tax Lien, judgment Lien, bankruptcy and litigation
searches made with respect to each Credit Party, together with copies of the
financing statements and other filings (or similar documents) disclosed by such
searches, and accompanied by evidence satisfactory to the Administrative Agent
that the Liens indicated in any such financing statement and other filings (or
similar document) are Permitted Liens or have been released or will be released
substantially simultaneously with the initial Credit Extensions hereunder. (iv)
The Administrative Agent shall have received, in form and substance satisfactory
to the Administrative Agent, the appropriate UCC (or equivalent) financing
statements for filing in such office or offices as may be necessary or, in the
opinion of Administrative Agent, desirable, to perfect the Administrative
Agent’s Liens in and to the Collateral. (c) Legal Opinions. The Administrative
Agent shall have received executed legal opinions of King & Spalding LLP,
counsel to the Borrower and the other Credit Parties, which opinion shall be
addressed to the Administrative Agent and the Lenders and shall be in form and
substance reasonably satisfactory to the Administrative Agent. (d) Warrants. The
Administrative Agent shall have received, in form and substance satisfactory to
the Administrative Agent, the Warrants executed by Parent. (e) Legal and
Collateral Due Diligence. The Administrative Agent shall have completed its
legal and collateral due diligence, including a satisfactory review of
regulatory due diligence and a satisfactory review of the terms of the
Convertible Senior Notes. (f) Officer’s Certificates. The Administrative Agent
shall have received a certificate for each Credit Party, dated the Closing Date,
duly executed and delivered by such Credit Party’s General Counsel, secretary,
other duly authorized officer, sole shareholder, managing member or general
partner, as applicable, as to: (i) resolutions of each such Person’s board of
managers/directors (or other managing body, in the case of a Person that is not
a corporation) or shareholder(s) then in full force and effect expressly and
specifically authorizing, to the extent relevant, all aspects of the Credit
Documents and the other Transaction Documents applicable to such Person and the
execution, delivery and performance of each Credit Document and each other
Transaction Document, in each case, to be executed by such Person; 59



--------------------------------------------------------------------------------



 
[exhibit101passportcredit066.jpg]
(ii) the incumbency and signatures of its certain of its Authorized Officers and
any other of its officers, managing member or general partner, as applicable,
authorized to act with respect to each Credit Document to be executed by such
Person; (iii) each such Person’s Organization Documents, as amended, modified or
supplemented as of Closing Date, with the certificate or articles of
incorporation or formation certified by the appropriate officer or official body
of the jurisdiction of organization of such Person; (iv) certificates of good
standing with respect to each Credit Party from its relevant jurisdiction of
incorporation or formation, each dated within a recent date prior to the Closing
Date, such certificates to be issued by the appropriate officer or official body
of the jurisdiction of organization of such Credit Party, which certificate
shall indicate that such Credit Party is in good standing in such jurisdiction.
(g) Other Documents and Certificates. The Administrative Agent shall have
received the following documents and certificates, each of which shall be dated
the Closing Date and properly executed by an Authorized Officer of each
applicable Credit Party, in form and substance reasonably satisfactory to the
Administrative Agent and its legal counsel a certificate of an Authorized
Officer of the Borrower, certifying as to such items as reasonably requested by
the Administrative Agent, including, without limitation: (A) the consummation of
the Transactions, all in accordance with Applicable Laws and the Transaction
Documents; (B) the receipt of all required approvals and consents of all
Governmental Authorities and other third parties with respect to the
consummation of the Transactions (if any) and the transactions contemplated by
the Transaction Documents; and (C) the names of each of the officers and
directors of each Credit Party as of the Closing Date. (h) Solvency Certificate.
The Administrative Agent shall have received a Solvency Certificate of the chief
financial officer of the Borrower, on behalf of the Credit Parties, confirming
the Solvency of the Credit Parties and their Subsidiaries after giving effect to
the Transactions. (i) Passport Health Note. The Administrative Agent shall have
received the Passport Health Note, together with an instrument of transfer with
respect thereto endorsed in blank. (j) Minimum Liquidity. Liquidity shall not be
less than $25,000,000. (k) Financial Information. The Administrative Agent shall
have received (or in the case of clause (i) below, made available to the
Administrative Agent through the materials filed with the SEC) the following
documents and reports (each in form and substance reasonably satisfactory to the
Administrative Agent): 60



--------------------------------------------------------------------------------



 
[exhibit101passportcredit067.jpg]
(i) the Historical Financial Statements; (ii) the forecasted financial
projections of the Credit Parties (including Liquidity calculations) for the
fiscal years 2020-2022 as of the Closing Date along with a pro forma balance
sheet of the Parent and its Subsidiaries as of September 30, 2019 after giving
effect to the Transactions; and (iii) a detailed sources and uses statement
which reflects (A) the sources of all funds to be used by the Credit Parties to
consummate the Transactions and to pay all transaction expenses incurred in
connection therewith (including the fees, costs and expenses due and payable
pursuant to the Fee Letter, Sections 4.01 and 12.05) and (B) all uses of such
funds, which sources and uses shall be attached as an exhibit to the Notice of
Borrowing delivered pursuant to Section 6.01(a). (l) Insurance. The
Administrative Agent shall have received a certificate of insurance, in each
case, as to the insurance required by Section 8.03, in form and substance
reasonably satisfactory to Administrative Agent. (m) Payment of Outstanding
Indebtedness. (A) On the Closing Date, the Credit Parties and each of their
respective Subsidiaries shall have no outstanding Indebtedness for borrowed
money other than the Loans hereunder and the Indebtedness (if any) listed on
Schedule 7.24, and the Administrative Agent shall have received copies of all
documentation and instruments evidencing the discharge of all such Indebtedness
paid off in connection with the Transactions on the Closing Date, and (B) all
Liens (other than Permitted Liens) securing payment of any such Indebtedness
shall have been released and the Administrative Agent shall have received
pay-off letters and all form UCC-3 termination statements and other instruments
as may be reasonably requested by Administrative Agent in connection therewith.
The terms, maturity and subordination of any indebtedness listed on Schedule
7.24 shall be satisfactory to the Administrative Agent. (n) Material Adverse
Effect. There has been no Material Adverse Effect, since December 31, 2018. (o)
Fees and Expenses. Each of the Administrative Agent and each Lender shall have
received, for its own respective account, (i) all fees and expenses due and
payable to such Person under the Fee Letter and (ii) the reasonable fees, costs
and expenses due and payable to such Person pursuant Sections 4.01 and 12.05
(including the reasonable and documented fees, disbursements and other charges
of counsel) for which invoices have been presented at least one (1) Business Day
prior to the Closing Date. (p) Patriot Act Compliance. The Administrative Agent
shall have received, at least three (3) Business Days prior to the Closing Date,
all documentation and other information required by banking regulatory
authorities under applicable “know your customer” and Anti-Money Laundering
Laws, rules and regulations, and any required Patriot Act compliance, the
results of which are satisfactory to Administrative Agent in its sole
discretion. (q) No Adverse Actions. The Administrative Agent shall be reasonably
satisfied that there is no action or proceeding before any court or Governmental
Authority, 61



--------------------------------------------------------------------------------



 
[exhibit101passportcredit068.jpg]
litigation or investigation, pending or threatened in writing against the
Borrower or any other Credit Party, or any of their respective Subsidiaries
wherein an unfavorable judgment, decree or order would (w) prevent the
consummation of any of the Transactions, (x) declare unlawful any of the
Transactions, (y) reasonably be expected to cause any of the Transactions to be
rescinded or (z) result in damages owing by Ares in connection with the
consummation of the Transactions. (r) Passport Health Acquisition. Substantially
concurrently with the initial funding of the Loans hereunder, the Passport
Health Acquisition shall have been consummated in all material respects in
accordance with the terms of the Passport Health Acquisition Agreement. SECTION
6.02 Conditions Precedent to all Credit Extensions. (a) No Default;
Representations and Warranties. The agreement of each Lender to make any Loan
requested to be made by it on any date is subject to the satisfaction of the
condition precedent that at the time of each such Credit Extension and also
after giving effect thereto, and in the case of the Credit Extensions on the
Closing Date, both before and after giving effect to the consummation of the
Transactions: (i) no Default or Event of Default shall have occurred and be
continuing, (ii) all representations and warranties made by each Credit Party
contained herein or in the other Credit Documents shall be true and correct in
all material respects (except in the case of the initial Credit Extensions to
occur on the Closing Date, in which case all representations and warranties made
by each Credit Party contained herein or in the other Credit Documents shall be
true and correct in all respects), in each case, with the same effect as though
such representations and warranties had been made on and as of the date of such
Credit Extension (except where such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects as of such earlier
date); provided, that any representation or warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects on such respective dates, and (iii) no injunction, writ,
restraining order, or other order of any nature restricting or prohibiting,
directly or indirectly, such Credit Extension shall have been issued and remain
in force by any Governmental Authority against the Borrower, the Administrative
Agent, any Lender. The acceptance of the benefits of each Credit Extension shall
constitute a representation and warranty by each Credit Party to each of the
Lenders that all the applicable conditions specified above are satisfied as of
that time. (b) Notice of Borrowing. Prior to the making of each Loan, the
Administrative Agent shall have received a Notice of Borrowing (whether in
writing or by telephone) meeting the requirements of Section 2.03. ARTICLE VII
Representations, Warranties and Agreements In order to induce the Lenders to
enter into this Agreement, make the Loans as provided for herein, the Credit
Parties make the following representations and warranties as of the Closing Date
and as of the date of making of each Loan thereafter, all of which shall survive
the execution and delivery of this Agreement: 62



--------------------------------------------------------------------------------



 
[exhibit101passportcredit069.jpg]
SECTION 7.01 Corporate Status. Each Credit Party and each of their Subsidiaries
(a) is a duly organized or formed and validly existing corporation, limited
liability company or other registered entity in good standing under the laws of
the jurisdiction of its organization and has the corporate or other
organizational power and authority to own its property and assets and to
transact the business in which it is engaged and (b) has duly qualified and is
authorized to do business and is in good standing in all jurisdictions where it
does business or owns assets, except where the failure to be so qualified,
authorized or in good standing could not reasonably be expected to result in a
Material Adverse Effect. SECTION 7.02 Corporate Power and Authority. Each Credit
Party has the corporate or other organizational power and authority to execute,
deliver and carry out the terms and provisions of the Credit Documents to which
it is a party and has taken all necessary corporate or other organizational
action to authorize the execution, delivery and performance of the Credit
Documents to which it is a party. Each Credit Party has duly executed and
delivered the Credit Documents and each other Transaction Document to which it
is a party and such Transaction Documents constitute the legal, valid and
binding obligation of such Credit Party enforceable in accordance with its
terms, subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
moratorium, reorganization and other similar laws relating to or affecting
creditors’ rights generally and general principles of equity (whether considered
in a proceeding in equity or law). SECTION 7.03 No Violation. None of (a) the
execution, delivery and performance by any Credit Party of the Credit Documents
to which it is a party and compliance with the terms and provisions thereof, (b)
the consummation of the Transactions, or (c) the consummation of the other
transactions contemplated hereby or thereby on the relevant dates therefor will
(i) contravene in any material respect any applicable provision of any material
Applicable Law of any Governmental Authority, (ii) result in any breach of any
of the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any Lien upon any of the property or assets of any Credit Party
(other than Permitted Liens and Liens created under the Credit Documents)
pursuant to, (A) the terms of any material indenture, loan agreement, lease
agreement, mortgage or deed of trust or (B) any other Material Contracts, in the
case, of either clause (A) and (B) to which any Credit Party is a party or by
which it or any of its property or assets is bound or (iii) violate any
provision of the Organization Documents any Credit Party, except with respect to
any conflict, breach or contravention or default (but not the creation of Liens
other than Permitted Liens) referred to in clauses (ii)(A) or (ii)(B), to the
extent that such conflict, breach, contravention or default could not reasonably
be expected to have a Material Adverse Effect. SECTION 7.04 Litigation, Labor
Controversies, etc. There is no litigation, action, proceeding or labor
controversy (including, without limitation, strikes, lockouts or slowdowns)
against the Credit Parties or any of their respective Subsidiaries that is
pending or, to the knowledge of any Credit Party, threatened in writing (a)
except as disclosed in Schedule 7.04 and other matters that could not reasonably
be expected to (x) have a Material Adverse Effect, or (y) result in monetary
judgments or relief, individually or in the aggregate, in excess of $5,000,000
or (b) which purports to affect the legality, validity or enforceability of any
Credit Document, any Transaction Document or the Transactions. 63



--------------------------------------------------------------------------------



 
[exhibit101passportcredit070.jpg]
SECTION 7.05 Use of Proceeds; Regulations U and X. The proceeds of the Loans are
intended to be and shall be used solely for the purposes set forth in and
permitted by Section 8.10. No Credit Party is engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of any Credit Extension will be used to purchase or carry margin stock
or otherwise for a purpose which violates, or would be inconsistent with
Regulation U or Regulation X. No Credit Party and no Subsidiary of any Credit
Party owns any margin stock. SECTION 7.06 Approvals, Consents, etc. No
authorization or approval or other action by, and no notice to or filing with,
any Governmental Authority or other Person, and no consent or approval under any
contract or instrument (other than (a) those that have been duly obtained or
made and which are in full force and effect, or if not obtained or made,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, (b) the filing of UCC financing statements and other
equivalent filings for foreign jurisdictions and (c) to the extent the Capital
Stock of any Licensed Insurance Entity is subject to any Applicable Laws
affecting any future rights or remedies of a Secured Party with respect to such
Capital Stock) is required for the consummation of the Transactions or the due
execution, delivery or performance by any Credit Party of any Credit Document to
which it is a party, or for the due execution, delivery or performance of the
other Transaction Documents, in each case by any of the parties thereto. There
does not exist any judgment, order, injunction or other restraint issued or
filed with respect to the transactions contemplated by the Transaction
Documents, the consummation of the Transactions, the making of any Credit
Extension or the performance by the Credit Parties or any of their respective
Subsidiaries of their Obligations under the Credit Documents. SECTION 7.07
Investment Company Act. No Credit Party is required to be registered, or will be
required to be registered after giving effect to the Transactions and the
transactions contemplated under the Credit Documents, as an “investment company”
or a company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940. SECTION 7.08 Full Disclosure. (a) In connection
with the execution of this Agreement and the Transactions, Credit Parties have
disclosed to the Administrative Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which any Credit Party or any
of its Subsidiaries is subject, and all other matters known to them, that,
individually or in the aggregate, could reasonably be expected to have Material
Adverse Effect. None of the factual written information and data (taken as a
whole) at any time furnished by any Credit Party, any of their respective
Subsidiaries or any of their respective authorized representatives in writing to
the Administrative Agent or any Lender (including all information contained in
the representations and warranties, reports, exhibits or otherwise in the Credit
Documents but excluding the Budget, any pro forma financial information or
projections, which are subject to the requirements of clause (b) below) for
purposes of or in connection with this Agreement or any of the Transactions
contains any untrue statement of a material fact or omits to state any material
fact necessary to make such information and data (taken as a whole) not
materially misleading, in each case, at the time such information was provided
in light of the circumstances under which such information or data was
furnished. 64



--------------------------------------------------------------------------------



 
[exhibit101passportcredit071.jpg]
(b) The Budget, pro forma financial information, Liquidity calculations and
projections provided pursuant to this Agreement were prepared in good faith
based upon assumptions believed by the Credit Parties to be reasonable at the
time made in light of then current market conditions, it being recognized by the
Administrative Agent and the Lenders that such projections as to future events
are not to be viewed as facts, are subject to uncertainties and contingencies,
and that actual results during the period or periods covered by any such
projections are not guaranties of financial performance and may differ from the
projected results and such differences may be material. SECTION 7.09 Financial
Condition; No Material Adverse Effect. (a) The Historical Financial Statements
present fairly in all material respects the financial position and results of
operations of the Credit Parties at the respective dates of such information and
for the respective periods covered thereby, subject in the case of unaudited
financial information, to changes resulting from normal year end audit
adjustments and to the absence of footnotes. The Historical Financial Statements
and all of the balance sheets, all statements of income and of cash flow and all
other financial information furnished pursuant to Section 8.01 have been and
will for all periods following the Closing Date be prepared in accordance with
GAAP consistently applied. All of the financial information furnished pursuant
to Section 8.01 presents fairly in all material respects the financial position
and results of operations of the Credit Parties at the respective dates of such
information and for the respective periods covered thereby, subject in the case
of unaudited financial information, to changes resulting from normal year end
audit adjustments and to the absence of footnotes. (b) There are no material
liabilities of any Credit Party of any kind whatsoever, whether accrued,
contingent, absolute, determined, determinable or otherwise, and there is no
existing condition, situation or set of circumstances which could reasonably be
expected to result in any such liabilities, other than those liabilities
provided for or disclosed in the most recently delivered financial statements
pursuant to Section 8.01 or otherwise disclosed hereunder. (c) Since December
31, 2018, there has been no circumstance, event or occurrence, and no fact is
known to the Credit Parties that has resulted in or could reasonably be expected
to result in a Material Adverse Effect. SECTION 7.10 Tax Returns and Payments.
Each Credit Party has filed all applicable federal and state income Tax returns
and all other material Tax returns, domestic and foreign, required to be filed
by them and has paid all material Taxes and assessments payable by them that
have become due, other than those not yet delinquent or being diligently
contested in good faith by appropriate proceedings and by proper proceedings
which stay the enforcement of any Lien as to which such Credit Party has
maintained adequate reserves in accordance with GAAP. SECTION 7.11 Compliance
with ERISA. Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (a) each Pension Plan is in
compliance with ERISA, the Code and any Applicable Law; (b) no ERISA Event has
occurred (or is reasonably likely to occur); (c) each Pension Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination or opinion letter from the Internal Revenue Service, and nothing
has occurred subsequent to the issuance of such determination letter which 65



--------------------------------------------------------------------------------



 
[exhibit101passportcredit072.jpg]
would reasonably be expected to prevent, or cause the loss of, such
qualification; (d) no failure by any Credit Party or any ERISA Affiliate to make
any required contribution to a Multiemployer Plan when due has occurred; (e)
none of the Credit Parties or any ERISA Affiliate has incurred (or is reasonably
expected to incur) any liability to or on account of a Plan pursuant to Section
409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA or
Section 4971 or 4975 of the Code; and (f) no Lien imposed under the Code or
ERISA on the assets of any of the Credit Parties or any ERISA Affiliate exists
(or is reasonably likely to exist). Except as could not reasonably be expected
to have a Material Adverse Effect, no employee welfare benefit plan within the
meaning of § 3(1) or § 3(2)(B) of ERISA of any Credit Party provides benefit
coverage subsequent to termination of employment except as required by Title I,
Subtitle B, Part 6 of ERISA or applicable state insurance laws. With respect to
any Foreign Plan, except as could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect: (a) all employer and employee
contributions required by applicable law or by the terms of such Foreign Plan
have been made or, if applicable, accrued in accordance with normal accounting
practices; (b) the accrued benefit obligations of each Foreign Plan (based on
those assumptions used to fund such Foreign Plan) with respect to all current
and former participants do not exceed the assets of such Foreign Plan; (c) each
Foreign Plan that is required to be registered has been registered and has been
maintained in good standing and applicable regulatory authorities; and (d) each
Foreign Plan is in compliance in all material respects with applicable law and
regulations and with the terms of such Foreign Plan. SECTION 7.12 Capitalization
and Subsidiaries. Except as set forth on Schedule 7.12 as of the Closing Date,
no Credit Party and no Subsidiary of any Credit Party (a) has any Subsidiaries
or (b) is engaged in any joint venture or partnership with any other Person. All
of the issued and outstanding Capital Stock of each of the Credit Parties and
their Subsidiaries is validly issued, fully paid and nonassessable, free and
clear of all Liens, except those created under the Credit Documents. All such
securities were issued in compliance with all Applicable Laws concerning the
issuance of securities. Except as set forth in Schedule 7.12, on the Closing
Date there are no pre-emptive or other outstanding rights to purchase, options,
warrants or similar rights or agreements (other than stock options granted to
employees) pursuant to which any Credit Party may be required to issue, sell,
repurchase or redeem any of its Capital Stock or any Capital Stock of its
Subsidiaries. SECTION 7.13 Intellectual Property. Each Credit Party and each of
its Subsidiaries owns, or possesses the right to use, all of the material
trademarks, service marks, trade names, copyrights, patents, patent rights,
licenses and other intellectual property rights that are reasonably necessary
for the operation of their respective businesses. To the knowledge of each
Credit Party, the use of such material intellectual property does not infringe
upon any intellectual property rights held by any other Person, except as could
not reasonably be expected to have a Material Adverse Effect. Except as
specifically set forth on Schedule 7.04 and as could not reasonably be expected
to have a Material Adverse Effect, no claim or litigation regarding any of the
foregoing is pending or, to the knowledge of such Credit Party threatened in
writing. SECTION 7.14 Environmental. (a) Except as would not reasonably be
expected to result in a Material Adverse Effect: (i) the Credit Parties and each
of their respective Subsidiaries are in compliance with all 66



--------------------------------------------------------------------------------



 
[exhibit101passportcredit073.jpg]
material Environmental Laws in all jurisdictions in which the Credit Parties or
such Subsidiary, as the case may be, are currently doing business (including
obtaining, maintaining in full force and effect, and complying with all Permits
required under Environmental Laws to operate the business of the Credit Parties
and their respective Subsidiaries as currently conducted); (ii) none of the
Credit Parties or any of their respective Subsidiaries is subject to any
material Environmental Claim or any other material liability under any
Environmental Law that is pending or, to the knowledge of such Credit Party,
threatened in writing; (iii) to the knowledge of the Credit Parties, there are
no conditions relating to the formerly owned Real Property that could reasonably
be expected to give rise to any material Environmental Claim against any of the
Credit Parties or any of their Subsidiaries and (iv) no Lien in favor of any
Governmental Authority securing, in whole or in part, material Environmental
Claims has attached to any Real Property of any of the Credit Parties or any of
their Subsidiaries. (b) None of the Credit Parties or any of their respective
Subsidiaries has treated, stored, transported, Released or disposed of Hazardous
Materials at, from, on or under any currently or formerly owned Real Property,
facility relating to its business, or, to the knowledge of any Credit Party, any
other location, in each case, in a manner that could reasonably be expected to
give rise to an Environmental Claim that could result in a Material Adverse
Effect. (c) Each Credit Party has made available to the Administrative Agent
copies of all existing material environmental assessment reports, assessments,
reviews, audits, correspondence and other documents and data that have a
material bearing on actual or potential Environmental Claims or compliance with
Environmental Laws, in each case to the extent such reports, assessments,
reviews, audits and documents and data are in their possession or reasonable
control. (d) This Section 7.14 contains the sole and exclusive representations
and warranties of the Credit Parties with respect to matters arising under or
relating to Environmental Laws, Environmental Claims, Hazardous Materials,
Releases, or any other environmental, health or safety matters. SECTION 7.15
Ownership of Properties. Set forth on Schedule 7.15 is a list of all of the Real
Property owned or leased by any of the Credit Parties or their respective
Subsidiaries as of the Closing Date, indicating, in each case, whether the
respective property is owned or leased, the identity of the owner or lessor and
the location of the respective property. Each Credit Party owns (a) in the case
of owned Real Property, good, indefeasible and marketable fee simple title to
such Real Property, (b) in the case of owned personal property, good and valid
title to such personal property and (c) in the case of leased Real Property or
personal property, valid, subsisting, marketable, insurable and enforceable
(except as may be limited by bankruptcy, insolvency, moratorium, fraudulent
conveyance or other laws applicable to creditors’ rights generally and by
generally applicable equitable principles, whether considered in an action at
law or in equity) leasehold interests (as the case may be) in such leased
property, in each case, free and clear in each case of all Liens, except for
Permitted Liens. SECTION 7.16 No Default. None of the Credit Parties or any of
their respective Subsidiaries is in default under or with respect to, or a party
to, any Material Contract (copies of which have been received by the
Administrative Agent) (other than any such Material Contract in 67



--------------------------------------------------------------------------------



 
[exhibit101passportcredit074.jpg]
respect of Indebtedness) that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Upon the effectiveness
of this Agreement and the other Credit Documents, none of the Credit Parties or
any of their respective Subsidiaries is in default under or with respect to any
Material Contract in respect of Indebtedness the breach of which could
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continue or would result from the consummation of the
transactions contemplated by this Agreement or any other Credit Document.
SECTION 7.17 Solvency. On the Closing Date after giving effect to the
Transactions, Parent and its Subsidiaries, on a consolidated basis, are Solvent.
SECTION 7.18 Licensed Insurance Entities. Except as set forth on Schedule 7.18
or as otherwise permitted under this Agreement, no Licensed Insurance Entity is
(i) party to any credit agreement, loan agreement, indenture, guarantee, letter
of credit, note, bond or other arrangement providing for or otherwise relating
to any Indebtedness owed to any third party for borrowed money or any extension
of credit (or commitment for any extension of credit), or (ii) subject to any
Lien upon any property or assets of any kind (real or personal, tangible or
intangible) of any such Licensed Insurance Entities (including its Capital
Stock). Notwithstanding anything in this Agreement to the contrary, the
existence of restrictions or requirements under Applicable Laws with respect to
Licensed Insurance Entities shall not be deemed to constitute a Lien or
contravene any provision hereof, including this Section 7.18. SECTION 7.19
Compliance with Laws; Authorizations. Each Credit Party and each of its
Subsidiaries (a) has complied and is complying with all Applicable Laws, (b) is
in possession of and has all requisite Permits, governmental licenses,
authorizations, consents and approvals required under Applicable Laws and (c) to
the extent due and owing has fully paid all applicable user fees, to operate its
business and relating to the Credit Party’s Products as currently conducted
except, in each case, to the extent that failure to do so could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect. SECTION
7.20 Contractual or Other Restrictions. Other than the Credit Documents and to
the extent permitted by Section 9.10, no Credit Party or any of its
Subsidiaries, other than the Licensed Insurance Entities, is a party to any
agreement or arrangement or subject to any Applicable Law that limits its
ability to pay dividends to, or otherwise make Investments in or other payments
to any Credit Party, that limits its ability to grant Liens in favor of the
Administrative Agent or that otherwise limits its ability to perform the terms
of the Credit Documents. SECTION 7.21 Transaction Documents. All representations
and warranties of (a) the Credit Parties set forth in the Transaction Documents
and (b) to the best knowledge of the Credit Parties, of each other Person (other
than Lenders) party to the Transaction Documents, were true and correct in all
material respects as of the time as of which such representations and warranties
were made and shall be true and correct in all material respects as of the
Closing Date as if such representations and warranties were made on and as of
such date (unless such representation or warranty is given as of a specific
date). No default or event of default has occurred and is continuing under any
Transaction Document. Each Transaction Document is in full force and effect,
enforceable against each of the parties thereto (except as may be limited by
bankruptcy, 68



--------------------------------------------------------------------------------



 
[exhibit101passportcredit075.jpg]
insolvency, moratorium, fraudulent conveyance or other laws applicable to
creditors’ rights generally and by generally applicable equitable principles,
whether considered in an action at law or in equity), no Transaction Document
has been amended or modified except as disclosed to the Administrative Agent on
or prior to the Closing Date or otherwise in accordance with Section 9.07, and
no waiver or consent has been granted under any such document, except in
accordance with Section 9.07. There are no agreements, contracts or other
arrangements entered into by any Credit Party or Subsidiary of any Credit Party
for the payment of fees, compensation or other similar amounts to any employee
or member of the management of any Credit Party. SECTION 7.22 Collective
Bargaining Agreements. Set forth on Schedule 7.22 is a list (including dates of
expiration) of all collective bargaining or similar agreements between or
applicable to any Credit Party or any of its Subsidiaries and any union, labor
organization or other bargaining agent in respect of the employees of any Credit
Party or any of its Subsidiaries as of the date hereof. SECTION 7.23 Insurance.
The properties of each Credit Party are insured with financially sound and
reputable insurance companies which are not Affiliates of any Credit Party
against loss and damage in such amounts, with such deductibles and covering such
risks as are customarily carried by Persons of comparable size and of
established reputation engaged in the same or similar businesses and owning
similar properties in the general locations where such Credit Party operates, in
each case as described on Schedule 7.23 as in effect on the Closing Date.
SECTION 7.24 Evidence of Other Indebtedness. Schedule 7.24 is a complete and
correct list of each credit agreement, loan agreement, indenture, purchase
agreement, guarantee, letter of credit or other arrangement providing for or
otherwise relating to any Indebtedness or any extension of credit (or commitment
for any extension of credit) to, any Credit Party outstanding on the Closing
Date which will remain outstanding after the Closing Date (other than this
Agreement and the other Credit Documents), and the aggregate principal or face
amount outstanding or that may become outstanding under each such arrangement as
of the Closing Date is correctly described in Schedule 7.24. SECTION 7.25
Deposit Accounts and Securities Accounts. Set forth in Schedule 7.25 is a list
of all of the deposit accounts and securities accounts of each Credit Party,
including, with respect to each bank or securities intermediary at which such
accounts are maintained by such Credit Party (a) the name and location of such
Person and (b) the account numbers of the deposit accounts or securities
accounts maintained with such Person, in each case, as of the Closing Date.
SECTION 7.26 Foreign Assets Control Regulations; Anti-Money Laundering and
Anti-Corruption Practices. Each Credit Party and each Subsidiary of each Credit
Party is (x) in compliance in all material respects with all U.S. economic
sanctions laws, executive orders and implementing regulations (“Sanctions”) as
promulgated by the U.S. Treasury Department’s Office of Foreign Assets Control
(“OFAC”), and (y) in compliance in all material respects with all applicable
anti-money laundering and counter-terrorism financing provisions of the Bank
Secrecy Act and all regulations issued pursuant to it. No Credit Party and no
Subsidiary or Affiliate of a Credit Party (i) is a Person designated by the U.S.
government on the list of the Specially Designated Nationals and Blocked Persons
(the “SDN List”) with which a U.S. Person cannot deal with or otherwise engage
in business transactions, (ii) is a Person who is otherwise the target of 69



--------------------------------------------------------------------------------



 
[exhibit101passportcredit076.jpg]
U.S. economic sanctions laws such that a U.S. Person cannot deal or otherwise
engage in business transactions with such Person or (iii) is controlled by
(including without limitation, by virtue of such Person being a director or
owning voting shares or interests), or acts, directly or indirectly, for or on
behalf of, any Person or entity on the SDN List or a foreign government that is
the target of U.S. economic sanctions prohibitions such that the entry into, or
performance under, this Agreement or any other Credit Document would be
prohibited under U.S. law. Each Credit Party and each Subsidiary of each Credit
Party is in compliance in all material respects with all applicable
Anti-Corruption Laws. None of the Credit Parties or any Subsidiary thereof, nor
to the knowledge of the Borrower, any director, officer, agent, employee, or
other person acting on behalf of a Credit Party or any Subsidiary, has taken any
action, directly or indirectly, that would result in a violation in any material
respect of applicable Anti-Corruption Laws. Each Credit Party and each
Subsidiary of a Credit Party has instituted and will continue to maintain
policies and procedures reasonably designed to promote compliance with
Applicable Anti-Corruption laws. SECTION 7.27 Patriot Act. The Credit Parties,
each of their Subsidiaries and each of their controlled Affiliates are in
compliance in all material respects with (a) the Trading with the Enemy Act, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, (b) the Patriot Act and (c)
other federal or state laws relating to “know your customer” and Anti-Money
Laundering Laws, rules and regulations. No part of the proceeds of any Loan will
be used directly or indirectly for any payments to any government official or
employee, political party, official of a political party, candidate for
political office or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977. SECTION 7.28
[Reserved]. SECTION 7.29 Flood Insurance. Parent and its Subsidiaries maintain,
if available, fully paid flood hazard insurance on all Real Property that is
located in a special flood hazard area and that constitutes Collateral, on such
terms and in such amounts as required by Flood Insurance Laws or as otherwise
reasonably required by the Administrative Agent. SECTION 7.30 Location of
Collateral; Equipment List. Schedule 7.30 lists: (a) all places at which Records
relating to the Collateral, including, but not limited to, all Documents and
Instruments relating to receivables and Inventory, are maintained by Borrower or
by any other Person; and (b) subject to Section 9.15, all places where the
Credit Parties’ Collateral is located and whether the premises are owned or
leased by Credit Parties or whether the premises are the premises of a
warehouseman, bailee or other third party, and if owned by a third party, the
name and address of such third party. SECTION 7.31 Health Care Matters. (a)
Compliance with Health Care Laws; Permits. Parent, each of its Subsidiaries and
each Licensed Insurance Entity is and has been in compliance in all material
respects with all Health Care Laws applicable to it, its products and its
properties or other assets 70



--------------------------------------------------------------------------------



 
[exhibit101passportcredit077.jpg]
or its business or operation. Parent, each of its Subsidiaries and each Licensed
Insurance Entity and, any Person acting on their behalf, has in effect all
material Permits, including, without limitation, all Permits necessary for it to
own, lease or operate its properties and other assets and to carry on its
business and operations, as presently conducted. All such Permits are in full
force and effect and there exists no default under, or material violation of,
any such Permit and none of Parent, any of its Subsidiaries or any Licensed
Insurance Entity has received notice of any current or proposed limitation,
suspension, termination or revocation of any such Permit. Except as set forth on
Schedule 7.31, no action, demand, requirement or investigation by any
Governmental Authority and no suit, action or proceeding by any other person, in
each case with respect to any of Parent, any Subsidiary or any Licensed
Insurance Entity is pending or, to the knowledge of such Person, threatened. (b)
Filings. Except as set forth on Schedule 7.31, all material reports, documents,
claims, notices or approvals required to be filed, obtained, maintained or
furnished pursuant to any Health Care Law to any Governmental Authority have
been so filed, obtained, maintained or furnished, and all such material reports,
documents, claims and notices were complete and correct in all material respects
on the date filed (or were corrected in or supplemented by a subsequent filing).
(c) Material Statements. None of Parent, its Subsidiaries or any Licensed
Insurance Entity has made an untrue statement of a material fact or fraudulent
statement to any Governmental Authority, or, to the knowledge of any of Parent,
its Subsidiaries or any Licensed Insurance Entity, failed to disclose a material
fact required to any Governmental Authority, or committed an act, or made a
statement that, at the time such statement was made, would reasonably be
expected to constitute a violation of any Health Care Law. None of Parent, its
Subsidiaries or any Licensed Insurance Entity, officer, nor to the knowledge of
any of Parent, its Subsidiaries or any Licensed Insurance Entity, any affiliate,
employee or agent of any of Parent, its Subsidiaries or any Licensed Insurance
Entity, has made any untrue statement of fact regarding material claims incurred
but not reported. (d) Contracts. Each Licensed Insurance Entity has the
requisite contract, license, enrollment, or other Permit to fulfill its
obligations as (i) a MA organization in the Medicare program, (ii) a managed
care organization in the respective Medicaid program in the state or states in
which such Licensed Insurance Entity operates, (iii) a provider service network
in the state or states in which such Licensed Insurance Entity operates, or (iv)
as a health maintenance organization, managed care organization, or health
insurance plan providing commercial health insurance in the state or states in
which such Licensed Insurance Entity operates. Except as set forth on Schedule
7.31 there is no investigation, audit, claim, or other action pending, or to the
knowledge of any of Parent, its Subsidiaries or any Licensed Insurance Entity,
threatened which could result in a revocation, suspension, termination,
probation, restriction, limitation, or non-renewal of the contract or other
Permit necessary for a Licensed Insurance Entity to operate as a managed care
organization under the Medicare program, the respective Medicaid program in the
state or states in which such entity operates, or as a managed care organization
providing commercial health insurance in the state or states in which such
Licensed Insurance Entity operates. 71



--------------------------------------------------------------------------------



 
[exhibit101passportcredit078.jpg]
(e) Accreditation. Each of Parent, its Subsidiaries and any Licensed Insurance
Entity has received and maintains accreditation in good standing and without
limitation or impairment by all applicable accrediting organizations, to the
extent required by law (including any foreign law or equivalent regulation). (f)
Proceedings. Except as set forth on Schedule 7.31, to the knowledge of any
Credit Party, there are no facts, circumstances or conditions that would
reasonably be expected to form the basis for any material investigation, suit,
claim, audit, action (legal or regulatory) or proceeding (legal or regulatory)
by a Governmental Authority against or affecting any of Parent, its Subsidiaries
or any Licensed Insurance Entity relating to any of the Health Care Laws. As of
the Closing Date, none of Parent, its Subsidiaries or any Licensed Insurance
Entity (1) is a party to a corporate integrity agreement or (2) has any
reporting obligations pursuant to a settlement agreement, plan of correction or
other remedial measure entered into with any Governmental Authority. (g)
Prohibited Transactions. None of Parent, its Subsidiaries or any Licensed
Insurance Entity has, directly or indirectly: (1) given or agreed to give, or is
aware that there has been made or that there is any illegal agreement to make,
any illegal gift or gratuitous payment of any kind, nature or description
(whether in money, property or services) to any past, present or potential
patient, supplier, contractor, or any other person in material violation in any
material respect of any Health Care Law; (2) made or agreed to make, or is aware
that there has been made or that there is any agreement to make, any
contribution, payment or gift of funds or property to, or for the private use
of, any governmental official, employee or agent where either the contribution,
payment or gift or the purpose of such contribution, payment or gift is or was
illegal in any material respect under the laws of any Governmental Authority
having jurisdiction over such payment, contribution or gift; (3) established or
maintained any unrecorded fund or asset for any purpose or made any misleading,
false or artificial entries on any of its books or records for any reason to the
extent any such action would reasonably be expected to result in a Material
Adverse Effect; or (4) made, or agreed to make, or is aware that there has been
made or that there is any agreement to make, any payment to any person with the
intention or understanding that any part of such payment would be in material
violation in any material respect of any Health Care Law. (h) Exclusion. None of
Parent, its Subsidiaries or any Licensed Insurance Entity is or has been
threatened to be, (i) excluded from any federal health care program pursuant to
42 U.S.C. § 1320a-7b and related regulations, (ii) “suspended” or “debarred”
from selling products to the U. S. government or its agencies pursuant to the
Federal Acquisition Regulation, relating to debarment and suspension applicable
to federal government agencies generally (42 C.F.R. Subpart 9.4), or other
Applicable Laws, or (iii) made a party to any other action by any Governmental
Authority that may prohibit it from selling products to any governmental or
other purchaser pursuant to any federal, state or local laws or regulations. (i)
HIPAA Compliance. To the extent applicable to any of Parent, its Subsidiaries or
any Licensed Insurance Entity and for so long as (1) any of Parent, its
Subsidiaries or any Licensed Insurance Entity is a “covered entity” as defined
in 45 C.F.R. § 160.103, (2) any of Parent, its Subsidiaries or any Licensed
Insurance Entity is a “business associate” as defined in 45 C.F.R. § 160.103,
(3) any of Parent, its Subsidiaries or any Licensed Insurance Entity is subject
72



--------------------------------------------------------------------------------



 
[exhibit101passportcredit079.jpg]
to or covered by the HIPAA Administrative Requirements codified at 45 C.F.R.
Parts 160 & 162 (the “Transactions Rule”) and/or the HIPAA Security and Privacy
Requirements codified at 45 C.F.R. Parts 160 & 164 (the “Privacy and Security
Rules”), and/or (4) any of Parent, its Subsidiaries or any Licensed Insurance
Entity sponsors any “group health plans” as defined in 45 C.F.R. § 160.103, such
Person has: (i) developed and implemented appropriate safeguards to comply with
HIPAA and (ii) is and has been in material compliance with HIPAA. (j) Corporate
Integrity Agreement. None of Parent, its Subsidiaries or any Licensed Insurance
entity, nor any officer, director, partner, agent, or managing employee of
Parent, its Subsidiaries, or any Licensed Insurance Entity, is party to or bound
by any individual integrity agreement, corporate integrity agreement, corporate
compliance agreement, deferred prosecution agreement, or other formal or
informal agreement with any Governmental Authority concerning compliance any
Applicable Laws. ARTICLE VIII Affirmative Covenants The Credit Parties hereby
covenant and agree that on the Closing Date and thereafter, until the
Commitments have been terminated and the Loans and all other Obligations
incurred hereunder (other than Unasserted Contingent Obligations) are paid in
full in accordance with the terms of this Agreement: SECTION 8.01 Financial
Information, Reports, Notices and Information. The Credit Parties will furnish
the Administrative Agent for further distribution to each Lender copies of the
following financial statements, reports, notices and information provided, that
as to any information contained in materials filed with the SEC, Parent shall
not be separately required to furnish such information under Sections 8.01(b)
and (c) below): (a) Liquidity Certificate. Within thirty (30) days after the end
of each month, a monthly Liquidity report based upon (and including) Parent’s
and its Subsidiaries’ account statements, together with a certification from an
Authorized Officer of Parent, that Parent is in compliance with the minimum
Liquidity requirement set forth in Section 9.13(b) in a form reasonably
acceptable to Administrative Agent. (b) Quarterly Financial Statements. Within
forty-five (45) days after the end of each fiscal quarter of Parent and its
Subsidiaries, (i) unaudited consolidated balance sheets of the Parent and its
Subsidiaries as of the end of such fiscal quarter and (i) unaudited consolidated
statements of income and cash flow of the Parent and its Subsidiaries for such
fiscal quarter, including, in comparative form (both in Dollar and percentage
terms) the figures for the corresponding fiscal quarter in, and year-to-date
portion of, the immediately preceding fiscal year of Parent, certified as
complete and correct by an Authorized Officer of the Borrower. (c) Annual
Financial Statements. Within ninety (90) days after the end of each fiscal year
of Parent, copies of the consolidated balance sheets of Parent and its
Subsidiaries, and the related consolidated statements of income and cash flows
of Parent and its Subsidiaries for such fiscal year, setting forth in
comparative form the figures for the immediately preceding fiscal 73



--------------------------------------------------------------------------------



 
[exhibit101passportcredit080.jpg]
year, such consolidated statements to be audited and certified accompanied by a
report and unqualified opinion of Deloitte or another independent firm of
certified public accountants of nationally recognized standing (or regionally
recognized standing if reasonably acceptable to the Administrative Agent) (which
report and opinion shall (x) state that such financial statements present fairly
in all material respects the financial position for the periods indicated in
conformity with GAAP applied on a basis consistent with prior years and (y) not
be subject to any “going concern” or like qualifications or exceptions or any
qualifications or exception as to the scope of the audit (other than as may be
required as a result of (A) an actual or prospective default or event of default
with respect to any financial covenant (including the financial covenant set
forth in Section 9.13) or (y) the impending maturity of any Indebtedness)). (d)
Compliance Certificates. Concurrently with the delivery of the financial
information pursuant to clauses (b) and (c) above, a Compliance Certificate,
executed by an Authorized Officer of the Borrower, (i) showing compliance with
the Financial Performance Covenants and stating that no Default or Event of
Default has occurred and is continuing (or, if a Default or an Event of Default
has occurred, specifying the details of such Default or Event of Default and the
actions taken or to be taken with respect thereto) and (ii) specifying any
change in the identity of the Subsidiaries as at the end of such fiscal year or
period, as the case may be, from the Subsidiaries identified to the Lenders on
the Closing Date or the most recent fiscal quarter or period, as the case may
be. (e) Other Entity Reporting. To the extent not delivered in accordance with
clause (b) above, concurrently with the delivery of the financial information
pursuant to clause (b) above, the Credit Parties shall deliver to the
Administrative Agent statutory reporting provided in the ordinary course of
business and consistent with past practices with respect to Justify Holdings,
Inc. and Momentum Health Group, LLC and quarterly summaries of operations
provided to the respective board of directors (or equivalent governing body) of
each of Justify Holdings, Inc. and Momentum Health Group, LLC. (f) Budget.
Within sixty (60) days after to the commencement of each fiscal year of Parent,
commencing with its fiscal year 2020, the forecasted financial projections for
the then current fiscal year (on a month-by-month basis), in each case
(including projected consolidated balance sheet of Parent and its Subsidiaries
as of the end of the following fiscal year, the related consolidated statements
of projected cash flow, and projected income and a description or discussion of
the underlying assumptions applicable thereto), in each case, as customarily
prepared by management of the Credit Parties for their internal use consistent
in scope with the financial statements provided pursuant to Section 8.01(b),
setting forth (or offering a discussion of) the principal assumptions on which
such projections are based (such projections, collectively, the “Budget”). (g)
Defaults. As soon as possible and in any event within five (5) Business Days
after an Authorized Officer of the Borrower or any of its Subsidiaries obtains
knowledge thereof, notice from an Authorized Officer of the Borrower of (i) the
occurrence of any event that constitutes a Default or an Event of Default, which
notice shall specify the nature thereof, the period of existence thereof and
what action the applicable Credit Parties propose to take with respect thereto
or (ii) the occurrence of a breach or nonperformance of, or any default under,
any other Material Contracts of any Credit Party or any Subsidiary of a Credit
Party, or any violation 74



--------------------------------------------------------------------------------



 
[exhibit101passportcredit081.jpg]
of, or noncompliance with any Applicable Laws (including Health Care Laws), in
each case, which would reasonably be expected to result, either individually or
in the aggregate, in a Material Adverse Effect. (h) Other Litigation. As soon as
possible and in any event within five (5) Business Days after an Authorized
Officer of the Borrower or any of its Subsidiaries obtains knowledge thereof,
notice from an Authorized Officer of the Borrower of (i) the commencement of, or
any material development in, any litigation, action, proceeding or labor
controversy or proceeding affecting any Credit Party or any Subsidiary of any
Credit Party or its respective property (A) in which the amount of damages
claimed is $5,000,000 or more, (B) which would reasonably be expected to have a
Material Adverse Effect, (C) which purports to affect the legality, validity or
enforceability of any Credit Document, any other Transaction Document or (D) in
which the relief sought is an injunction or other stay of the performance of
this Agreement, any other Credit Document or any Transaction Document or any
other document or instrument referred to in Section 9.07, or (ii) the occurrence
of any development with respect to any litigation, action, proceeding or labor
controversy described in Schedule 7.04 that would reasonably be expected to
result in a Material Adverse Effect, and, in each case, together with a
statement of an Authorized Officer of the Borrower, which notice shall specify
the nature thereof, and what actions the applicable Credit Parties propose to
take with respect thereto, and, to the extent the Administrative Agent requests,
copies of all documentation related thereto. (i) Transaction Documents. As soon
as possible and in any event within five (5) Business Days after any Credit
Party obtains knowledge of the occurrence of a breach or default or notice of
termination by any party under, or material amendment entered into by any party
to, any Transaction Document or any other document or instrument referred to in
Section 9.07, a statement of an Authorized Officer of the Borrower setting forth
details of such breach or default or notice of termination and the actions taken
or to be taken with respect thereto and, if applicable, a copy of such
amendment. (j) Management Letters. Promptly upon, and in any event within five
(5) Business Days after, receipt thereof, copies of all “management letters”
submitted to any Credit Party by the independent public accountants referred to
in Section 8.01(b) in connection with each audit made by such accountants. (k)
[Reserved]. (l) Other Information. With reasonable promptness, such other
information (financial or otherwise) as the Administrative Agent on its own
behalf or on behalf of any Lender may reasonably request in writing from time to
time, including with respect to any wind down process or release of statutory
capital or other capital reserves; provided, that, notwithstanding anything
herein to the contrary, none of the Parent nor any Subsidiary will be required
to disclose or permit the inspection or discussion of, any document, information
or other matter (i) in respect of which disclosure to the Administrative Agent
or any Lender (or their respective contractors) is prohibited by law or any
binding agreement (or would otherwise cause a breach or default thereunder) or
(ii) that is subject to attorney-client or similar privilege or constitutes
attorney work product. 75



--------------------------------------------------------------------------------



 
[exhibit101passportcredit082.jpg]
(m) Insurance Report. Within ten (10) Business days (or such longer prior as
reasonably agreed to by the Administrative Agent) of the delivery of the
financial statements provided for in Section 8.01(c), a report of a reputable
insurance broker with respect to insurance policies maintained by the Credit
Parties. (n) Convertible Senior Notes. No event later than five (5) days after
delivery thereof, copies of all material statements, reports and notices made
available to or from the Trustee with respect to any Convertible Senior Notes.
(o) Health Care Reporting. (i) In no event later than five (5) Business Days
after delivery thereof, of any notice from any Governmental Authority of any
investigation or audit, or pending or threatened proceedings relating to, any
violation by Parent, any Subsidiary, or any Licensed Insurance Entity of any
Applicable Laws, including or Health Care Laws, in each case, solely to the
extent the same would reasonably be expected to result in a Material Adverse
Effect. (ii) No later than five (5) Business Days after delivery thereof, the
receipt of notice from any Governmental Authority threatening to limit, revoke,
suspend or materially modify any Permit or contract held by any Licensed
Insurance Entity that would reasonably be expected to result in a Material
Adverse Effect. (iii) Promptly notify, in the event that Parent, any Subsidiary,
or any Licensed Insurance Entity experiences any (I) Breach of Unsecured
Protected Health Information as “Breach,” “Unsecured Protected Health
Information” and “Protected Health Information” are defined by HIPAA, or (II) a
Security Incident as "Security Incident" is defined by HIPAA, in each case which
materially impacts the security or integrity of Parent, any Subsidiary, or any
Licensed Insurance Entity. (iv) In no event later than five (5) Business Days
after execution thereof, in the event that Parent, any Subsidiary, or any
Licensed Insurance Entity becomes a party to or becomes bound by any corporate
integrity agreement, corporate compliance agreement, deferred prosecution
agreement, or other formal agreement with any Governmental Authority concerning
compliance with Health Care Laws. (p) [Reserved]. (q) Wind Down Process. With
respect to Justify Holdings, Inc., promptly upon any material development
relating to any wind down process, provide the Administrative Agent with a
written notification setting forth the details of such material development,
along with copies of any relevant documentation relating to such material
development, including any notices or written communications from any
Governmental Authority with respect to such material development Notwithstanding
the foregoing, the obligations in clauses (b) and (c) of this Section 8.01 may
be satisfied with respect to financial information of the Parent and the
Subsidiaries by furnishing the Form 10-K, 10-Q or 8-K, as applicable, of the
Parent filed with the Securities Exchange Commission. 76



--------------------------------------------------------------------------------



 
[exhibit101passportcredit083.jpg]
Documents required to be delivered pursuant to clauses (b) and (c) of this
Section 8.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the earliest date on which (i) the Borrower
posts such documents, or provides a link thereto on the Borrower’s website on
the Internet and (ii) such financial statements and/or other documents are
posted on the Securities Exchange Commission’s website on the internet at
www.sec.gov; provided, that, (A) the Borrower shall, at the request of the
Administrative Agent, continue to deliver copies (which delivery may be by
electronic transmission) of such documents to the Administrative Agent and (B)
the Borrower shall notify (which notification may be by facsimile or electronic
transmission) the Administrative Agent of the posting of any such documents on
any website described in this paragraph. Each Lender shall be solely responsible
for timely accessing posted documents or requesting delivery of paper copies of
such documents from the Administrative Agent and maintaining its copies of such
documents. SECTION 8.02 Books, Records and Inspections. Parent will, and will
cause each of its Subsidiaries to, maintain proper books of record and account,
in which entries that are full, true and correct in all material respects and
are in conformity with GAAP shall be made of all material financial transactions
and matters involving the assets and business of the Credit Parties or such
Subsidiary, as the case may be. Parent will, and will cause each of its
Subsidiaries to, permit representatives and independent contractors of the
Administrative Agent to visit and inspect any of its properties (to the extent
authorized pursuant to any leases for such properties), to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom (subject to applicable confidentiality agreements or undertakings and
copyright laws), and to discuss its affairs, finances and accounts with its
directors and officers (provided, that an authorized representative of the
Credit Parties shall be allowed to be present and that any such inspection of
properties shall not include any invasive or physically intrusive environmental
sampling), all at the expense of the Credit Parties and (unless an Event of
Default then exists) as often as the Administrative Agent may reasonably
request, at reasonable times during normal business hours, upon reasonable
advance notice to the Credit Parties; provided that during any calendar year,
absent the continuation of an Event of Default, reasonable expenses of a
reasonable number of people in connection with only one (1) inspection by
Administrative Agent shall be at the Borrower’s expense and reimbursable under
this Agreement. Any information obtained by the Administrative Agent pursuant to
this Section 8.02 may be shared with the Administrative Agent or any Lender upon
the request of such Secured Party; provided, further, that, notwithstanding
anything herein to the contrary, none of the Parent nor any Subsidiary will be
required to disclose or permit the inspection or discussion of, any document,
information or other matter (i) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective contractors) is
prohibited by law or any binding agreement (or would otherwise cause a breach or
default thereunder) or (ii) that is subject to attorney-client or similar
privilege or constitutes attorney work product. SECTION 8.03 Maintenance of
Insurance. (a) Parent will, and will cause each of its Subsidiaries to, at all
times maintain in full force and effect, with insurance companies that Parent
believes (in its reasonable business judgment) are financially sound and
reputable at the time the relevant coverage is placed or renewed, insurance in
at least such amounts and against at least such risks (and with such risk
retentions) as are usually insured against in the same general area by companies
engaged in 77



--------------------------------------------------------------------------------



 
[exhibit101passportcredit084.jpg]
businesses similar to those engaged in by the Credit Parties; and will furnish
to the Administrative Agent for further delivery to the Lenders, upon written
request from the Administrative Agent, information presented in reasonable
detail as to the insurance so carried, including (i) endorsements to (A) all
casualty policies of the Credit Parties naming the Administrative Agent, on
behalf of the Secured Parties, as loss payee and (B) all property policies of
the Credit Parties naming the Administrative Agent, on behalf of the Secured
Parties, as additional insured and (ii) legends providing that no cancellation,
material reduction in amount or material change in insurance coverage thereof
shall be effective until at least thirty (30) days after receipt by the
Administrative Agent of written notice thereof. (b) Within thirty (30) days
after the Closing Date, the Borrower shall have delivered to the Administrative
Agent copies of each insurance policy (or binders in respect thereof). (c)
Without limiting the foregoing, Parent will, and will cause each of its
Subsidiaries to, (i) maintain, if available, fully paid flood hazard insurance
on all owned or leased Real Property that is located in a special flood hazard
area and that constitutes Collateral, on such terms and in such amounts as
required by Flood Insurance Laws or as otherwise reasonably required by the
Administrative Agent or any Lender, (ii) furnish to the Administrative Agent
evidence of the renewal (and payment of renewal premiums therefor) of all such
policies prior to the expiration or lapse thereof and (iii) furnish to the
Administrative Agent prompt written notice of any redesignation of any such
owned or leased improved Real Property into or out of a special flood hazard
area. SECTION 8.04 Payment of Taxes. The Credit Parties will pay and discharge,
and will cause each of their respective Subsidiaries to pay and discharge, all
material Taxes payable by them that have become due, other than those not yet
delinquent or being diligently contested in good faith and by proper
proceedings, which stay the enforcement of any Lien as to which such Credit
Party has maintained adequate reserves in accordance with GAAP. SECTION 8.05
Maintenance of Existence; Compliance with Laws, etc. (a) Each Credit Party will,
and will cause its Subsidiaries to, (i) preserve and maintain in full force and
effect its organizational existence and good standing under the laws of its
jurisdiction of incorporation, organization or formation as applicable, except
as permitted by Section 9.03 or Section 9.04 and (ii) preserve and maintain its
good standing under the laws of each state or other jurisdiction where such
Person is required to be so qualified, to do business as a foreign entity,
except in the case of this clause (ii) where the failure to do so would not
reasonably be expected to have a Material Adverse Effect. (b) Each Credit Party
shall, and shall cause each of its Subsidiaries to, comply with all Applicable
Laws and Permits (including without limitation, all Registrations) of any
Governmental Authority having jurisdiction over it, its business or its
Products, except where such failures to comply would not reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect.
Without limiting the generality of the foregoing, each Credit Party and its
Subsidiaries shall comply with all material Health Care Laws and their 78



--------------------------------------------------------------------------------



 
[exhibit101passportcredit085.jpg]
implementation by any applicable Governmental Authority and all lawful requests
of any Governmental Authority applicable to its operations. SECTION 8.06
Environmental Compliance. (a) Each Credit Party will, and will cause its
Subsidiaries to, use and operate all of its and their facilities and Real
Property in compliance with all Environmental Laws, keep all necessary permits,
approvals, certificates, licenses and other authorizations relating to
environmental matters in effect and remain in compliance therewith, and handle
all Hazardous Materials in compliance with all Environmental Laws, and keep its
and their Real Property free of any Lien imposed by any Environmental Law, in
each case, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect. (b) The Borrower will promptly give notice to
the Administrative Agent upon any Credit Party or Subsidiary thereof becoming
aware of: (i) any violation by any Credit Party or any of its Subsidiaries of
any Environmental Law which could reasonably be expected to result in a Material
Adverse Effect, (ii) any proceeding against or investigation of any Credit Party
under any Environmental Law, including a written request for information or a
written notice of violation or potential environmental liability from any
Governmental Authority or any other Person, which could reasonably be expected
to result in a Material Adverse Effect, (iii) the occurrence or discovery of a
new Release or new threat of a Release (or discovery of any Release or threat of
a Release previously undisclosed by any Credit Party to Administrative Agent)
at, on, under or from any of the Real Property of any Credit Party or any
facility or assets therein in excess of reportable or allowable standards or
levels under any Environmental Law, or under circumstances, or in a manner or
amount which could reasonably be expected to result in a Material Adverse Effect
or (iv) any Environmental Claim arising or existing on or after the Closing Date
which could reasonably be expected to result in a Material Adverse Effect. (c)
In the event of a Release of any Hazardous Material on any Real Property of any
Credit Party which could reasonably be expected to result in material liability
on the part of any Credit Party under any Environmental Law, such Credit Party,
upon discovery thereof, shall take all necessary steps to initiate and
expeditiously complete all response, corrective and other action to mitigate and
resolve any such violation or potential liability in accordance with and to the
extent required of such Credit Party under Environmental Law, and shall keep the
Administrative Agent informed on a regular basis of their actions and the
results of such actions; provided, however, that no Credit Party (or its
respective Subsidiaries) shall be required to undertake any such response,
corrective action or other action to the extent that its obligation to do so is
being contested in good faith and by proper proceedings and appropriate reserves
are being maintained with respect to such circumstances in accordance with GAAP.
(d) Each Credit Party shall provide the Administrative Agent with copies of any
material demand, request for information, notice, submittal, documentation or
correspondence received or provided by any Credit Party or any of its
Subsidiaries from or to any Governmental Authority or other Person under any
Environmental Law to the extent the same would reasonably be expected to result
in a Material Adverse Effect. Such notice, submittal or documentation shall be
provided to the Administrative Agent promptly and, in any event, within five (5)
Business Days after such material is provided to any Governmental Authority or
third party. 79



--------------------------------------------------------------------------------



 
[exhibit101passportcredit086.jpg]
(e) At the reasonable written request of the Administrative Agent, the Borrower
shall obtain and provide, at its sole expense, an environmental site assessment
(including, without limitation, the results of any groundwater or other testing,
conducted at the Administrative Agent’s reasonable request) concerning any Real
Property now or hereafter owned by any Credit Party or any of its Subsidiaries,
conducted by an environmental consulting firm approved by the Administrative
Agent indicating, to the reasonable satisfaction of the Administrative Agent,
the likely presence or absence of Hazardous Materials and the potential cost of
any required action in connection with any Hazardous Materials on, at, under or
emanating from such Real Property; provided, that such request may be made only
if (i) there has occurred and is continuing an Event of Default, or (ii)
circumstances exist that in the reasonable judgment of the Administrative Agent
could be expected to result in a material violation of or material liability
under any Environmental Law on the part of any Credit Party or its respective
Subsidiaries; provided further, if the Borrower fails to provide the same within
ninety (90) days after such request was made, the Administrative Agent may but
is under no obligation to conduct the same, and the Credit Parties shall grant
and hereby do grant to the Administrative Agent and its agents access to such
Real Property and specifically grants the Administrative Agent an irrevocable
nonexclusive license, subject to the rights of tenants, to undertake such an
assessment, all at the Borrower’s sole cost and expense. SECTION 8.07 ERISA. (a)
Promptly after any Credit Party or any Subsidiary of any Credit Party knows or
has reason to know of the occurrence of any of the following events (including
such events previously disclosed or exempt from disclosure hereunder, to the
extent the liability therefor remains outstanding), the Borrower will deliver to
the Administrative Agent and each Lender a certificate of an Authorized Officer
of the Borrower setting forth details as to such occurrence and the action, if
any, that such Credit Party, such Subsidiary or such ERISA Affiliate is required
or proposes to take, together with any notices (required, proposed or otherwise)
given to or filed with or by such Credit Party, such Subsidiary, such ERISA
Affiliate, the PBGC, a Plan participant (other than notices relating to an
individual participant’s benefits) or the Plan administrator and all
documentation with respect thereto: that a Reportable Event has occurred; that a
failure to satisfy the minimum funding standard of Section 412 of the Code or
Section 302 of ERISA (whether or not waived in accordance with Section 412(c) of
the Code or Section 302(c) of ERISA) has occurred (or is reasonably likely to
occur) or an application is to be made to the Secretary of the Treasury for a
waiver or modification of the minimum funding standard (including any required
installment payments) or an extension of any amortization period under Section
412, 430 or 431 of the Code with respect to a Plan; the failure to make a
required contribution to any Plan if such failure is sufficient to give rise to
a Lien under Section 303(k) or 4068 of ERISA or under Section 430(k) of the
Code; that a Pension Plan having an Unfunded Current Liability has been or is to
be terminated, reorganized or partitioned under Title IV of ERISA (including the
giving of written notice thereof); the taking of any action with respect to a
Plan which would reasonably be expected to result in the requirement that any
Credit Party furnish a bond or other security to the PBGC or such Plan; that a
proceeding has been instituted against a Credit Party, a Subsidiary thereof or
an ERISA Affiliate pursuant to Section 515 of ERISA to collect a delinquent
contribution to a Multiemployer Plan; or that the PBGC has notified any Credit
Party, any Subsidiary thereof or any ERISA Affiliate of its intention to appoint
a trustee to administer any Plan; or the occurrence of any event with respect to
any Plan which could result in the incurrence by any Credit Party or any
Subsidiary of any Credit Party of any material liability (including any
contingent or secondary liability), fine or penalty. 80



--------------------------------------------------------------------------------



 
[exhibit101passportcredit087.jpg]
(b) Promptly following any request therefor, copies of any documents or notices
described in Sections 101(f), 101(k) or 101(l) of ERISA that any Credit Party or
any ERISA Affiliate may reasonably request with respect to any Plan; provided,
that if any Credit Party or any ERISA Affiliate has not requested such documents
or notices from the administrator or sponsor of the applicable Plan, the
applicable Credit Party or the ERISA Affiliate(s) shall promptly make a request
for such documents or notices from such administrator or sponsor and shall
provide copies of such documents and notices promptly after receipt thereof.
SECTION 8.08 Maintenance of Property and Assets. Each Credit Party will, and
will cause its Subsidiaries to, maintain, preserve, protect and keep its
properties and assets in good repair, working order and condition (ordinary wear
and tear and casualty excepted in the commercially reasonably business judgment
of the Borrower and subject to dispositions permitted pursuant to Section 9.04),
and make necessary repairs, renewals and replacements thereof and will maintain
and renew as necessary all licenses, permits and other clearances necessary to
use and occupy such properties and assets, in each case, so that the business
carried on by such Person may be properly conducted at all times, except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect. SECTION 8.09 End of Fiscal Years; Fiscal Quarters. The Credit Parties
will, for financial reporting purposes, cause (a) each of their, and each of
their Subsidiaries’, fiscal years to end on December 31 of each year and (b)
each of their and each of their Subsidiaries’, fiscal quarters to end on dates
consistent with such fiscal year-end; provided, that the Credit Parties may
change their, and each of their respective Subsidiaries’, fiscal year-end (and
change the end of the fiscal quarters in a corresponding manner) upon fifteen
(15) days’ prior written notice to the Administrative Agent. SECTION 8.10 Use of
Proceeds. The proceeds of the Initial Term Loan shall be used (i) to finance the
Passport Health Acquisition, (ii) to pay fees and expenses incurred in
connection with the transactions contemplated hereby and the Passport Health
Acquisition and (iii) to fund ongoing working capital needs and other growth
capital expenditure investments, to the extent not prohibited by this Agreement.
The proceeds of the DDTL Facility shall be used (i) to finance the 2021
Convertible Notes Repurchase, (ii) to pay fees and expenses incurred in
connection with the transactions contemplated hereby and the 2021 Convertible
Notes Repurchase and (iii) to fund Permitted Acquisitions and growth capital
expenditures. The Credit Parties shall not use the proceeds of any Credit
Extension made hereunder, or use or allow its respective directors, officers,
employees and agents to use, the proceeds of any extension of credit (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, Anti-Terrorism Laws or Anti- Money
Laundering Laws, (ii) for the purpose of funding, financing or facilitating any
activities, business or transaction of or with any Person on the SDN List or
(iii) in any manner that would result in the violation of any Sanctions
applicable to any party. SECTION 8.11 Further Assurances; Additional Guarantors
and Grantors. (a) The Credit Parties will and will cause their Subsidiaries
(other than Excluded Subsidiaries) to execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing 81



--------------------------------------------------------------------------------



 
[exhibit101passportcredit088.jpg]
statements, fixture filings, mortgages, deeds of trust (excluding leasehold
deeds of trust) and other documents), which may be required under any Applicable
Law, or which the Administrative Agent may reasonably request, in order to
grant, preserve, protect and perfect the validity and priority of the security
interests created or intended to be created by the Security Agreement, any
Mortgage or any other Security Document, all at the sole cost and expense of the
Borrower. (b) Subject to any applicable limitations set forth in the Guarantee
Agreement and the Security Agreement, as applicable, the Credit Parties will
promptly upon the formation or acquisition thereof (and in any event within
thirty (30) days after the formation, division or acquisition thereof (or such
later date as agreed by the Administrative Agent)) cause any direct or indirect
Subsidiary formed or otherwise purchased or acquired after the Closing Date to
execute (i) a supplement to the Guarantee Agreement in the form of Annex I to
the Guarantee Agreement or a guarantee in form and substance reasonably
satisfactory to Administrative Agent, and (ii) a supplement to the Security
Agreement in the form of Annex I to the Security Agreement or a security
agreement in form and substance reasonably satisfactory to Administrative Agent;
provided, however, that no Excluded Subsidiary shall be required to execute the
documentation described in clauses (i) and (ii) above for so long as it is an
Excluded Subsidiary. (c) Subject to any applicable limitations set forth in the
Security Agreement and, in the case of the Licensed Insurance Entities, subject
to Applicable Laws, the Credit Parties (i) will promptly upon the formation or
acquisition thereof (and in any event within thirty (30) days after the
formation or acquisition thereof (or such later date as agreed by the
Administrative Agent)) pledge to the Administrative Agent for the benefit of the
Secured Parties, all the Capital Stock of each Subsidiary (other than Excluded
Subsidiaries) held by such Credit Party in each case, formed or otherwise
purchased or acquired after the Closing Date; provided, however, that, with
respect to any pledge of the Capital Stock of any Foreign Subsidiary or Domestic
Holding Company, such pledge shall be limited to sixty five percent (65%) of the
issued and outstanding Voting Stock and one hundred percent (100%) of the
outstanding nonvoting Capital Stock of each Foreign Subsidiary and Domestic
Holding Company, and (ii) will promptly deliver to the Administrative Agent any
promissory notes executed after the Closing Date evidencing Indebtedness of any
Credit Party or Subsidiary of any Credit Party that is owing to any other Credit
Party or any other promissory notes executed after the Closing Date evidencing
Indebtedness in excess of $2,000,000 owing to the Credit Parties. (d) Subject to
any applicable limitations set forth in any applicable Security Document, if any
fee simple interest in Material Real Property is acquired by any Credit Party
after the Closing Date, the Borrower will notify the Administrative Agent and
the Lenders thereof and will cause such assets to be subjected to a Lien
securing the applicable Obligations and will take, and cause the other Credit
Parties to take, such actions as shall be necessary or reasonably requested by
the Administrative Agent to grant and/or perfect such Liens consistent with the
applicable requirements of the Security Documents, including actions described
in this Section 8.11(d), all at the sole cost and expense of the Borrower within
sixty (60) days after the acquisition of such Material Real Property (or such
longer period as the Administrative Agent may agree). Any Mortgage delivered to
the Administrative Agent in accordance with the preceding sentence shall be
accompanied by (A) a policy or policies (or unconditional binding commitment
thereof) of title insurance issued by a nationally recognized title insurance
company insuring the Lien of each Mortgage as a valid Lien (with the priority
described therein) on the Mortgaged Property 82



--------------------------------------------------------------------------------



 
[exhibit101passportcredit089.jpg]
described therein, free of any other Liens except as expressly permitted by
Section 9.02, together with such endorsements as the Administrative Agent may
reasonably request and (B) if requested by the Administrative Agent, an opinion
of local counsel to the applicable Credit Party(ies) in form and substance
reasonably satisfactory to the Administrative Agent. In addition to the
obligations set forth in Section 8.03(a), the Credit Parties shall, in
connection with the grant to the Administrative Agent for the benefit of the
Secured Parties of any Mortgage with respect to any Real Property, (X) provide
at least twenty (20) days’ prior written notice to the Administrative Agent of
the contemplated pledge of such Real Property as Collateral, (Y) the Borrower
shall provide each of the documents and determinations required by the Real
Property Flood Insurance Requirements and (Z) notwithstanding anything to the
contrary contained herein or in any other Credit Document, the Administrative
Agent shall not enter into, accept or record (and no Credit Party shall be
required to grant) any mortgage in respect of such Real Property until the
Administrative Agent shall have received written confirmation (which shall, for
purposes hereunder, include email) from each Lender that flood insurance
compliance has been completed by such Lender with respect to such Real Property
(such written confirmation not to be unreasonably withheld or delayed). Any
increase, extension or renewal of this Agreement shall be subject to flood
insurance due diligence and flood insurance compliance reasonably satisfactory
to the Administrative Agent and each Lender. (e) Notwithstanding anything herein
to the contrary, if the Administrative Agent determines that the cost of
creating or perfecting any Lien on any property is excessive in relation to the
practical benefits afforded to the Lenders thereby, then such property may be
excluded from the Collateral for all purposes of the Credit Documents. (f) For
the avoidance of doubt, for all purposes under this Section 8.11, the formation
and acquisition of a Person shall be deemed to include any formations and
acquisitions by division; provided that compliance with the requirements of this
Section 8.11 shall not cure any Default or Event of Default for the occurrence
of such division. SECTION 8.12 Bank Accounts. (a) Within sixty (60) days after
the Closing Date (or such longer period as the Administrative Agent may agree),
the Borrower shall establish and deliver to Administrative Agent a Control
Agreement with respect to each of the Credit Parties’ respective securities
accounts, deposit accounts and investment property set forth on Schedule 7.25
(other than Excluded Accounts); provided, that, so long as no Event of Default
has occurred and is continuing, the Credit Parties may establish new deposit
accounts or securities accounts so long as, no longer than thirty (30) days
following the time such account is established the Credit Parties have delivered
to Administrative Agent a Control Agreement with respect to such account (other
than any Excluded Account). (b) If, after the occurrence and during the
continuance of an Event of Default, any of the Credit Parties receive or
otherwise have dominion over or control of any Collections or other amounts, the
Borrower shall hold, and shall cause each other Credit Party to hold, such
Collections and amounts in trust for the Administrative Agent, and shall not
commingle such Collections with any other funds of any Credit Party or other
Person or deposit such Collections 83



--------------------------------------------------------------------------------



 
[exhibit101passportcredit090.jpg]
in any account other than those accounts set forth on Schedule 7.25 (unless
otherwise instructed by the Administrative Agent). SECTION 8.13 Compliance with
Health Care Laws. (a) Without limiting or qualifying any other provision of this
Agreement, Parent will comply, and will cause each other Credit Party, each
Subsidiary and each Licensed Insurance Entity, to comply in all material
respects, with all applicable Health Care Laws relating to the operation of such
Person’s business. (b) Parent will maintain, and will cause each other Credit
Party, each Subsidiary and each Licensed Insurance Entity, to maintain, all
records required to be maintained by any Governmental Authority or otherwise
required under any Health Care Law except where failure could not reasonably be
expected to have a Material Adverse Effect. (c) Parent will, and will cause each
other Credit Party, each Subsidiary and each Licensed Insurance Entity, to keep
in full force and effect all material Permits required to operate such the
business of Parent each other Credit Party, each Subsidiary, and each Licensed
Insurance Entity under applicable Health Care Laws. (d) Parent will maintain,
and will cause each other Credit Party, Subsidiary and Licensed Insurance
Entity, to maintain on its behalf, a corporate compliance program that is
reasonably designed to promote compliance with applicable Health Care Laws.
Parent will permit and will cause such other Credit Parties, Subsidiaries and
Licensed Insurance Entities to permit, Administrative Agent and/or any of its
outside consultants to review such corporate compliance program(s) from time to
time. Notwithstanding anything to the contrary in this Agreement, no Credit
Party, Subsidiary, or Licensed Insurance Entity shall be required to furnish to
Administrative Agent or Lender any protected health information or any patient
related information, to the extent such disclosure to Administrative Agent or
Lender is prohibited by Health Care Laws. SECTION 8.14 Intellectual Property.
(a) Each Credit Party will (i) maintain its ownership of all Intellectual
Property owned by such Credit Party, and shall not do any act knowingly or omit
to do any act whereby any owned Intellectual Property may lapse, expire, become
abandoned or cancelled, dedicated to the public, or unenforceable, or which
would adversely affect the validity, grant, or enforceability of the security
interest granted hereunder and (ii) take all reasonable steps in the United
States Patent and Trademark Office and the United States Copyright Office and
any other applicable Governmental Authority to pursue any application and
maintain any registration of each trademark, patent, and copyright owned by such
Credit Party, in each of (i) and (ii) except as could not reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect. (b)
Each Credit Party will (i) maintain all licenses for third party Intellectual
Property (including commercial software) licensed to such Credit Party and (ii)
not violate any such licenses and not cause any such license to cease to be
legal, valid, binding, enforceable and 84



--------------------------------------------------------------------------------



 
[exhibit101passportcredit091.jpg]
in full force and effect following the Closing Date, except for licenses that
expire or are terminated in accordance with their terms and in the ordinary
course of business (other than a termination resulting from a default or breach
by the applicable Credit Party), in each of (i) and (ii), except as could not
reasonably be expected to have a Material Adverse Effect. SECTION 8.15
Distributable Cash. At least once in each fiscal year the Credit Parties shall
evaluate (a) whether any Licensed Insurance Entity (or any Person that was
previously a Licensed Insurance Entity) holds any cash or Cash Equivalents that
were previously subject to risk-based capital requirements or other statutory
capital reserve requirements under Applicable Laws or pursuant to the discretion
of any Governmental Authority and (b) whether it is reasonably likely (in the
reasonable business judgment of the Credit Parties) that the cash and Cash
Equivalents described in clause (a) are no longer required to be restricted by
such Applicable Laws or would be released with the consent of such Governmental
Authority, as applicable, (collectively, “Subject Cash”). To the extent that the
Credit Parties determine in their reasonable business judgment during such
evaluation period that any Subject Cash is likely to be permitted to be
distributed to the Credit Parties, then the Credit Parties shall use
commercially reasonable efforts to promptly cause such Subject Cash to be so
distributed. SECTION 8.16 Post-Closing. Notwithstanding anything to the contrary
set forth in this Agreement and the Loan Documents: (a) Reorganization. Within
(i) one hundred eighty (180) days following the Closing Date (or such later date
approved by Administrative Agent), in the case of any Licensed Insurance Entity
and (ii) sixty (60) days following the Closing Date (or such later date approved
by Administrative Agent), in the case of any joint venture, the Administrative
Agent shall have received evidence that such Person and any Credit Party’s
interest in such Person is wholly-owned by EH Holding Company, Inc. or such
other Holding Company Guarantor, as determined by the Administrative Agent in
its reasonable discretion. (b) Stock Certificates. Within forty-five (45) days
following the Closing Date (or such later date approved by Administrative
Agent), the Administrative Agent shall have received all existing certificates
representing securities (if such securities are certificated securities for
purposes of Article 8 of the UCC) pledged under the Security Agreement,
accompanied by instruments of transfer and undated stock powers endorsed in
blank. (c) Joinder. Within thirty (30) days after the date hereof (or such later
date approved by Administrative Agent), The Accountable Care Organization Ltd.
shall be joined as a Guarantor and deliver and execute all documents required to
be delivered pursuant to Section 8.11 of the Credit Agreement. (d) Endorsements.
Within thirty (30) days after the date hereof (or such later date approved by
Administrative Agent), the Borrower shall deliver to the Administrative Agent,
in form and substance reasonably satisfactory to the Administrative Agent, such
insurance endorsements as required to be delivered pursuant to Section 8.03 of
the Credit Agreement. (e) Control Agreements. Within sixty (60) days after the
date hereof (or such later date approved by Administrative Agent), the Borrower
shall deliver to the Administrative 85



--------------------------------------------------------------------------------



 
[exhibit101passportcredit092.jpg]
Agent all Control Agreements required to be delivered under this Agreement, in
each case in a form and substance reasonably satisfactory to the Administrative
Agent and duly executed by the parties thereto. ARTICLE IX Negative Covenants
Each Credit Party hereby covenants and agrees that on the Closing Date and
thereafter, until the Commitments have been terminated and the Loans and all
other Obligations incurred hereunder (other than Unasserted Contingent
Obligations) are paid in full in accordance with the terms of this Agreement:
SECTION 9.01 Limitation on Indebtedness. No Credit Party shall, and no Credit
Party shall permit any of its Subsidiaries or any Licensed Insurance Entity to,
directly or indirectly, create, incur, issue, assume, guarantee, suffer to exist
or otherwise become directly or indirectly liable, contingently or otherwise
with respect to any Indebtedness, except for: (a) Indebtedness in respect of the
Obligations; (b) Indebtedness existing as of the Closing Date (other than the
Convertible Senior Notes) which is identified in Schedule 7.24 and which is not
otherwise permitted by this Section 9.01, and, Permitted Refinancing
Indebtedness thereof; (c) unsecured Indebtedness (i) incurred in the ordinary
course of business of such Credit Party and its Subsidiaries in respect of open
accounts extended by suppliers on normal trade terms in connection with
purchases of goods and services, which are not overdue for a period of more than
ninety (90) days or, if overdue for more than ninety (90) days, as to which a
dispute exists and adequate reserves in conformity with GAAP have been
established on the books of such Credit Party or Subsidiary and (ii) in respect
of performance, surety or appeal bonds, bid bonds and similar obligations
provided in the ordinary course of business, but excluding (in each case)
Indebtedness incurred through the borrowing of money or Contingent Liabilities
in respect thereof; (d) Indebtedness (i) evidencing the deferred purchase price
of newly acquired property or incurred to finance the acquisition of equipment
of such Credit Party and its Subsidiaries (pursuant to purchase money mortgages
or otherwise, whether owed to the seller or a third party), provided, that such
Indebtedness is incurred within ninety (90) days after such acquisition of such
equipment, and (ii) Capitalized Lease Obligations, and, with respect to each of
clause (i) and (ii), Permitted Refinancing Indebtedness thereof; provided, that
the aggregate amount of all Indebtedness outstanding pursuant to this clause (d)
shall not at any time exceed $2,000,000; (e) intercompany Indebtedness permitted
pursuant to Section 9.05; (f) Contingent Liabilities of the Credit Parties and
their Subsidiaries arising in the ordinary course of business with respect to
surety and appeals bonds, bid bonds, performance bonds and other similar
obligations; 86



--------------------------------------------------------------------------------



 
[exhibit101passportcredit093.jpg]
(g) Hedging Obligations not prohibited by Section 9.11; (h) Indebtedness
incurred in the ordinary course of business to finance insurance policy
premiums; (i) Indebtedness incurred in the ordinary course of business in
respect of netting services, overdraft protection, returned items, employee
credit card programs and other similar services in connection with cash
management and deposit accounts; (j) 2021 Convertible Senior Notes and any
Additional Notes exchanged therefor; (k) 2025 Convertible Senior Notes and any
Additional Notes exchanged therefor; (l) Additional Notes issued after the
Closing Date; (m) Letters of credit and reimbursement obligations in respect
thereof in favor of suppliers, landlords and other counterparties at any one
time outstanding not to exceed $15,000,000 in the aggregate after taking into
account any outstanding letters of credit and similar reimbursement obligations
scheduled pursuant to Section 9.01(b), and Permitted Refinancings thereof; (n)
Guarantee Obligations of any Credit Party and its Subsidiaries in respect of
Indebtedness otherwise permitted hereunder or other obligations not prohibited
hereunder; provided that if such Indebtedness is subordinated to the
Obligations, such Guarantee Obligation shall be subordinated to the same extent;
and (o) other unsecured Indebtedness not to exceed $5,000,000 at any time
outstanding; (p) the Existing Earnouts and the Global Share Backstop; (q)
Indebtedness of the type set forth in Section 9.01(d) of a Person whose assets
or Capital Stock are acquired by a Credit Party or any of its Subsidiaries in a
Permitted Acquisition so long as (i) such Indebtedness was in existence prior to
the date of such acquisition and was not incurred in connection with, or in
contemplation of, such acquisition, (ii) no Credit Party (other than such Person
so acquired in such acquisition or any other Person that such Person merges with
or that acquires the assets of such Person in connection with such acquisition)
shall have any liability or other obligation with respect to such Indebtedness,
(iii) if such Indebtedness is secured, no Lien thereon shall extend to or cover
any other assets other than the property or equipment acquired in such
acquisition (other than the proceeds or products thereof, accessions or
additions thereto and improvements thereon) or attach to any other property of
any Credit Party and (iv) the aggregate outstanding principal amount of such
Indebtedness does not exceed $2,500,000 at any time; (r) Indebtedness consisting
of promissory notes issued by any Credit Party or Subsidiary to former
employees, officers, former officers, directors, and former directors (or any 87



--------------------------------------------------------------------------------



 
[exhibit101passportcredit094.jpg]
spouses, ex-spouses, beneficiaries, or estates of any of the foregoing) of any
Credit Party or any Subsidiary issued to purchase or redeem Capital Stock of
Parent (“Shareholder Redemption Notes”) issued in lieu of Restricted Payments
permitted under Section 9.06(k); (s) Indebtedness (x) arising from the honoring
by a bank or other financial institution of a check, draft or similar instrument
inadvertently (except in the case of daylight overdrafts) drawn against
insufficient funds in the ordinary course of business, (y) in respect of netting
services, overdraft protection and other similar arrangements in connection with
deposit or securities accounts in the ordinary course of business and (z)
incurred in respect of credit cards, credit card processing services, debit
cards, stored value cards, purchase cards (including so-called “procurement
cards” or “P-cards”), or cash management services, in each case, incurred in the
ordinary course of business; (t) endorsement of negotiable instruments for
deposit in the ordinary course of business; (u) unsecured contingent liabilities
arising with respect to customary indemnification provisions or deferred
purchase price adjustments in connection with any Investment permitted hereunder
or in connection with any asset sale or other dispositions permitted hereunder;
(v) Indebtedness in respect of (x) workers’ compensation claims and self-
insurance obligations (in each case other than for or constituting an obligation
for money borrowed), including guarantees or obligations of Parent, the Borrower
and Restricted Subsidiaries with respect to letters of credit supporting such
workers’ compensation claims and/or self- insurance obligations and (y) bankers’
acceptances, bank guarantees, letters of credit and bid, performance, surety
bonds or similar instruments issued for the account of Parent, the Borrowers and
their Subsidiaries in the ordinary course of business, including guarantees or
obligations of any such Person with respect to bankers’ acceptances and bid,
performance or surety and appeals obligations; (w) to the extent constituting
Indebtedness, deferred compensation to employees, former employees, officers,
former officers, directors, former directors, consultants (or any spouses,
ex-spouses, or estates of any of the foregoing) incurred in the ordinary course
of business or in connection with the Transactions, Permitted Acquisitions or
other Investments permitted hereunder; and (x) unsecured earn-outs, seller
notes, deferred purchase price obligations, holdbacks or similar obligations of
any Credit Party, to the extent subordinated to the Obligations on terms and
conditions reasonably satisfactory to the Administrative Agent. SECTION 9.02
Limitation on Liens. No Credit Party shall, and no Credit Party shall permit any
of its Subsidiaries or any Licensed Insurance Entity to, directly or indirectly,
create, incur, assume or suffer to exist any Lien upon any property or assets of
any kind (real or personal, tangible or intangible) of any such Person
(including its Capital Stock), whether now owned or hereafter acquired, except
for the following (collectively, the “Permitted Liens”): (a) Liens securing the
Obligations; 88



--------------------------------------------------------------------------------



 
[exhibit101passportcredit095.jpg]
(b) Liens existing as of the Closing Date and disclosed in Schedule 9.02
securing Indebtedness permitted under Section 9.01(b) (other than the
Convertible Senior Notes) and any renewals or extensions thereof; provided, that
no such Lien shall (1) secure Indebtedness under any Convertible Senior Notes or
(2) encumber any additional property and the principal amount of Indebtedness
secured by such Lien shall not be increased (as such Indebtedness may be
permanently reduced subsequent to the Closing Date), except to the extent
permitted by Section 9.01(b); (c) Liens securing Capitalized Lease Liabilities
and Liens securing Indebtedness of the type permitted under Section 9.01(d)(i);
provided, that (i) the principal amount of the Indebtedness secured thereby does
not exceed the cost of the applicable property at the time of such acquisition,
replacement or construction and any fees, costs and expenses incurred in
connection with the incurrence of such Indebtedness and (ii) such Lien secures
only the assets that are the subject of the Indebtedness referred to in such
clause and proceeds thereof; (d) Liens arising by operation of law in favor of
carriers, warehousemen, mechanics, materialmen, suppliers, laborers and
landlords and other similar Liens incurred in the ordinary course of business
for amounts not overdue or being diligently contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
shall have been established on its books; (e) Liens incurred or deposits made in
the ordinary course of business in connection with worker’s compensation,
unemployment insurance or other forms of governmental insurance or benefits, or
to secure performance of tenders, statutory obligations, bids, leases or other
similar obligations (other than for borrowed money) entered into in the ordinary
course of business or to secure obligations on surety, bid, appeal or
performance bonds; (f) judgment Liens not constituting an Event of Default under
Section 10.01(f); (g) easements, rights-of-way, zoning restrictions, minor
defects or irregularities in title and other similar encumbrances not
interfering in any material respect with the value or use of the property to
which such Lien is attached and other Liens on any Real Property subject to a
Mortgage that are identified in any title insurance policy issued in favor of
the Administrative Agent; (h) Liens for Taxes, assessments or other governmental
charges or levies not yet due and payable or the non-payment of which is
permitted by Section 7.10; (i) Liens arising in the ordinary course of business
by virtue of any contractual, statutory or common law provision relating to
banker’s Liens, rights of set-off or similar rights and remedies covering
deposit or securities accounts (including funds or other assets credited
thereto) or other funds maintained with a depository institution or securities
intermediary, so long as the applicable provisions of Section 8.12 have been
complied with, in respect of such deposit accounts (other than Excluded
Accounts); (j) Nonexclusive licenses, leases and sublicenses, and subleases
granted by any Credit Party or any Subsidiary of a Credit Party or leases or
subleases by any Credit Party or any 89



--------------------------------------------------------------------------------



 
[exhibit101passportcredit096.jpg]
Subsidiary of a Credit Party, in the ordinary course of its business and
covering only the assets so licensed, sublicensed, leased or subleased; (k)
Liens that are customary rights of set-off relating to the establishment of
depository relations with banks not given in connection with the issuance of
Indebtedness; (l) Liens arising from precautionary Uniform Commercial Code
financing statements (or similar filings under other applicable law) regarding
operating leases or consignment or bailee arrangements in the ordinary course of
business; (m) Cash collateral securing Indebtedness permitted under Section
9.01(m) in an amount not to exceed one hundred and ten percent (110%) of the
amount of such Indebtedness; (n) the put and call arrangements and any payment
obligations set forth in the Passport Stockholders Agreement; (o) Liens in favor
of the Borrower or any other Credit Party securing intercompany Indebtedness
permitted under the Credit Documents so long as any such Liens on the Collateral
are subject to the Intercompany Subordination Agreement; (p) statutory and
common law landlords’ liens under leases to which Parent or any of its
Subsidiaries is a party; (q) Liens of counterparties attaching solely to cash
earnest money deposits made by Credit Parties or their Subsidiaries in
connection with any letter of intent or purchase agreement entered into with
respect to Permitted Acquisitions or capital expenditures permitted hereunder;
and (r) other Liens securing Indebtedness or other obligations in an aggregate
principal amount at the time of incurrence of any such Indebtedness or other
obligations not exceeding $2,500,000. SECTION 9.03 Consolidation, Merger, etc.
No Credit Party shall, and no Credit Party shall permit any of its Subsidiaries
to, liquidate or dissolve, consolidate with, or merge into or with, any other
Person or purchase or otherwise acquire all or substantially all of the assets
of any Person (or any division thereof), except Permitted Acquisitions and other
Investments permitted hereunder, provided, that (a) any Credit Party or
Subsidiary of any Credit Party may liquidate or dissolve voluntarily into, and
may merge with and into, the Borrower (so long as the Borrower is the surviving
entity), (b) any Guarantor may liquidate or dissolve voluntarily into, and may
merge with and into any Credit Party, (c) any Subsidiary that is not a Credit
Party may liquidate or dissolve voluntarily into, and may merge with and into
any other Subsidiary, (d) the assets or Capital Stock of any Credit Party may be
purchased or otherwise acquired by any other Credit Party, (e) the assets or
Capital Stock of any Subsidiary that is not a Credit Party may be purchased or
otherwise acquired by the Borrower or any Subsidiary and (f) any Subsidiary of
any Credit Party may file a certificate of division, adopt a plan of division or
otherwise take any action to effectuate a division pursuant to Section 18-217 of
the Delaware Limited Liability Company Act (or any analogous action taken
pursuant to Applicable Law with respect to any corporation, limited 90



--------------------------------------------------------------------------------



 
[exhibit101passportcredit097.jpg]
liability company, partnership or other entity), so long as such surviving
Person shall have complied with the requirements of Section 8.11 within the time
periods set forth therein. SECTION 9.04 Permitted Dispositions. No Credit Party
shall, and no Credit Party shall permit any of its Subsidiaries to, make a
Disposition, or enter into any agreement to make a Disposition, of such Credit
Party’s or such other Person’s assets (including receivables and Capital Stock
of Subsidiaries) to any Person in one transaction or a series of transactions,
unless such Disposition: (a) is in the ordinary course of its business and is of
surplus, used, obsolete or worn-out property or property no longer used or
useful in its business; (b) is a sale of Inventory in the ordinary course of
business; (c) is the leasing, subleasing or licensing, as lessor, of real or
personal property no longer used or useful in such Person’s business or
otherwise in the ordinary course of business; (d) is a sale or disposition of
equipment to the extent that such equipment is exchanged for credit against the
purchase price of similar replacement equipment, or the proceeds of such
Dispositions are reasonably promptly applied to the purchase price of similar
replacement equipment, all in the ordinary course of business; (e) is otherwise
permitted by Section 9.02(j), 9.03, 9.05 (other than 9.05(l)) and 9.06 (other
than 9.06(s)); (f) is a Disposition of property by one Credit Party to another
Credit Party; provided, that no Credit Party shall consummate a Disposition of
the Capital Stock of a Licensed Insurance Entity to another Credit Party, unless
such Credit Party is subject to and in compliance with Section 9.16; (g) is a
Disposition of property by a non-Credit Party to a Credit Party if the purchase
price of said property is not higher than its fair market value; (h) is a
Disposition of property by a non-Credit Party to a non-Credit Party; (i) is a
Disposition of accounts receivable in connection with the collection or
compromise thereof in the ordinary course of business or consistent with past
practice (and not for financing purposes); (j) is the lapse or abandonment of
Intellectual Property that is in the reasonable judgment of the Borrower or its
Subsidiaries no longer commercially desirable to maintain or necessary or
material for the conduct of the business of the Borrower or its Subsidiaries;
(k) so long as no Event of Default has occurred and is continuing, is a
Disposition of Lighthouse; 91



--------------------------------------------------------------------------------



 
[exhibit101passportcredit098.jpg]
(l) so long as (i) no Event of Default has occurred and is continuing and (ii)
the Credit Parties will be in pro forma compliance with Section 9.13, is a
Disposition of (x) True Health New Mexico, Inc. or (y) Dispositions set forth on
Schedule 9.04; (m) is a Disposition of cash or Cash Equivalents; (n) is a
Disposition of assets acquired in connection with a Permitted Acquisition which
is made to obtain the approval of an anti-trust authority; (o) is a Disposition
constituting a taking by condemnation or eminent domain or transfer in lieu
thereof, or a Disposition consisting of or subsequent to a total loss or
constructive total loss of property; (p) is the surrender or waiver of
contractual rights and settlement or waiver of contractual or litigation claims;
(q) is the unwinding of any Hedging Transaction pursuant to its terms; (r) is,
to the extent required by applicable law and with respect to any Subsidiary that
is a Foreign Subsidiary, the sale or other disposition of a nominal amount of
Capital Stock in any Subsidiary in order to qualify members of the board of
directors or equivalent governing body of such Subsidiary; or (s) so long as no
Event of Default has occurred and is continuing, is a Disposition the purchase
price of which is paid with not less than 75% of cash and the seller thereof
receives not less than fair market value for such assets, not to exceed a value
of $2,500,000 in the aggregate for all Credit Parties and their Subsidiaries in
any fiscal year; provided, that, notwithstanding the foregoing, in no event
shall any Credit Party, nor shall any Credit Party permit any of its
Subsidiaries to, directly or indirectly, sell or otherwise dispose of any
Capital Stock of any of its Subsidiaries, except (1) to qualify directors if
required by Applicable Law or (2) pursuant to clause (e), (f), (g), (h), (k) or
(l) above; provided, further, that notwithstanding the foregoing, in no event
shall any Credit Party, nor shall any Credit Party permit any of its
Subsidiaries to, directly or indirectly, sell or otherwise dispose of any
Intellectual Property, except in accordance with (j) above. SECTION 9.05
Investments. No Credit Party shall, and no Credit Party shall permit any of its
Subsidiaries to, purchase, make, incur, assume or permit to exist any Investment
in any other Person, except: (a) Investments existing on the Closing Date and
identified in Schedule 7.12; (b) Investments in cash and Cash Equivalents; (c)
Investments received in connection with the bankruptcy or reorganization of, or
settlement of delinquent accounts and disputes with, customers and suppliers, in
each case in the ordinary course of business; 92



--------------------------------------------------------------------------------



 
[exhibit101passportcredit099.jpg]
(d) Investments by way of contributions to capital or purchases of Capital Stock
(i) outstanding as of the date hereof and (ii) hereafter (x) by any Credit Party
in any other Credit Party and (y) by any Subsidiary that is not a Credit Party
in any Subsidiary that is not a Credit Party; (e) Investments constituting (i)
receivables arising, (ii) trade debt granted, or (iii) deposits made in
connection with the purchase price of goods or services, in each case, in the
ordinary course of business; (f) Investments consisting of any deferred portion
of the sales price received by any Credit Party in connection with any
Disposition permitted under Section 9.04; (g) Investments consisting of
intercompany loans, other extensions of credit or other Investments (i)
outstanding as of the date hereof and (ii) hereafter (x) by a Credit Party to
any other Credit Party, (y) by a Subsidiary that is not a Credit Party to a
Credit Party or another Subsidiary that is not a Credit Party or (z) by a Credit
Party to any Subsidiary that is not a Credit Party or to any Licensed Insurance
Entity, in each case so long as at the time of such Investment pursuant to this
clause (z), (x) no Event of Default has occurred and is continuing and (y)
either such Investment is scheduled on Schedule 9.05(g) or the amount of such
non-scheduled Investments shall not exceed $2,500,000 in the aggregate at any
time; provided, that, any intercompany Indebtedness described above: (1) shall
be evidenced by one or more promissory notes in form and substance reasonably
satisfactory to the Administrative Agent, duly executed and delivered in pledge
to the Administrative Agent pursuant to the Security Documents, and shall not be
forgiven or otherwise discharged for any consideration other than and to the
extent of repayment in cash; and (2) shall be subordinated to the Obligations
pursuant to the subordination terms set forth therein; (h) Permitted
Acquisitions; (i) the maintenance of deposit accounts in the ordinary course of
business so long as the applicable provisions of Section 8.12 have been complied
with in respect of such deposit accounts; (j) Investments made by Credit Parties
in the form of the Passport Shareholder Payment (or any other payment
obligations under the Passport Shareholders Agreement), to the extent required
by and made pursuant to the Passport Stockholders Agreement and, with respect to
the Passport Shareholder Payment, resulting in Justify Holdings, Inc. becoming
100% owned by EH Holding Company, Inc.; (k) Investments in any Person to the
extent such Investment represents the non- cash portion of the consideration
received in a Disposition permitted pursuant to Section 9.04(i) or (m); (l)
Investments consisting of (i) Indebtedness permitted by Section 9.01 (other than
Section 9.01(e)), (ii) transactions permitted by Section 9.03, (iii)
Dispositions permitted by Section 9.04 (other than Section 9.04(e)), (iv)
Restricted Payments permitted by Section 9.06 (other than Section 9.06(s)) and
(v) transactions permitted under Section 9.09 (other than Section 9.09(b); 93



--------------------------------------------------------------------------------



 
[exhibit101passportcredit100.jpg]
(m) the Credit Parties and their Subsidiaries may (i) extend trade credit in the
ordinary course of business and (ii) acquire and hold accounts receivables owing
to any of them if created or acquired in the ordinary course of business and
payable or dischargeable in accordance with customary terms; (n) the Credit
Parties and their Subsidiaries may endorse negotiable instruments held for
collection in the ordinary course of business; (o) to the extent constituting
Investments, the Credit Parties and their Subsidiaries may make earnest money
deposits made in connection with the acquisition of property or assets not
prohibited hereunder; (p) Investments consisting of extensions of credit in the
nature of accounts receivable or notes receivable arising from the grant of
trade credit in the ordinary course of business, and Investments received in
satisfaction or partial satisfaction thereof in connection with the settlement
of delinquent accounts in the ordinary course of business or from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss; (q) prepaid expenses or lease, utility and other similar
deposits, in each case made in the ordinary course of business; (r) promissory
notes or other obligations of officers or other employees of such Credit Party
or such Subsidiary acquired in connection with such officers’ or employees’
acquisition of Capital Stock in such Credit Party or such Subsidiary, so long as
no cash is advanced by the Borrower or any of its Subsidiaries in connection
with such Investment; (s) Investments of any person that becomes a Subsidiary on
or after the Closing Date; provided that (i) such Investments exist at the time
such person is acquired, (ii) such Investments are not made in anticipation or
contemplation of such person becoming a Subsidiary, and (iii) such Investments
are not directly or indirectly recourse to any Credit Party or any other
Subsidiary or any of their respective assets, other than to the person that
becomes a Subsidiary; (t) so long as no Default or Event of Default has occurred
and is continuing, Investments funded with equity proceeds of Qualified Capital
or consideration paid in respect of the Capital Stock of Parent and contributed
as Qualified Capital Stock to the Borrower; (u) the Transactions; (v) the
Lighthouse Capital Contributions; (w) the Somos Capital Contributions; and (x)
Investments made in any Licensed Insurance Entity and Justify Holdings, Inc. to
be used as statutory capital or for other capital reserves to the extent
required by Applicable Laws or regulations or to the extent required by any
Governmental Authority; provided, that, any Investments described in this clause
(x) in an aggregate amount exceeding $2,000,000 at any time shall be evidenced
by one or more promissory notes in form and substance reasonably satisfactory to
the Administrative Agent (it being understood that any provisions required to be
included in 94



--------------------------------------------------------------------------------



 
[exhibit101passportcredit101.jpg]
such note or notes under Applicable Law or as required by any applicable
regulator or regulatory entity shall be satisfactory to the Administrative
Agent), duly executed and delivered in pledge to the Administrative Agent
pursuant to the Security Documents, and shall not be forgiven or otherwise
discharged for any consideration other than and to the extent of repayment in
cash; (y) loans and other advances to officers, director and employees in an
amount not to exceed $1,000,000 at any time; (z) the put and call arrangements
set forth in the Passport Stockholders Agreement; (aa) (i) to the extent
constituting Investments, cost plus margin arrangements pursuant to the
Intercompany Service Agreement and (ii) Investments in Evolent Health
International Private Limited in an amount not to exceed $2,500,000 at any time;
and (bb) so long as no Event of Default has occurred and is continuing,
additional Investments in an amount not to exceed $5,000,000 at any time. In
addition, to the extent an Investment is permitted to be made by a Subsidiary
directly in any Subsidiary or any other Person who is not a Credit Party (each
such person, a “Target Person”) under any provision of this Section 9.05, such
Investment may be made by advance, contribution or distribution by a Credit
Party to a Subsidiary or Parent, which is further contemporaneously advanced or
contributed to a Subsidiary for purposes of making the relevant Investment in
the Target Person without such initial advance, contribution or distribution
constituting an Investment (it being understood that such ultimate Investment in
the Target Person must satisfy the requirements of, and shall count towards any
thresholds in, a provision of this Section 9.05 as if made by the applicable
Subsidiary directly to the Target Person). SECTION 9.06 Restricted Payments,
etc. No Credit Party shall, and no Credit Party shall permit any of its
Subsidiaries to, make any Restricted Payment, or make any deposit for any
Restricted Payment, other than: (a) payments by any Subsidiary of the Borrower
to the Borrower or its direct parent (and, in the case of a Restricted Payment
by a non-wholly owned Subsidiary, to the Borrower and any other Subsidiaries and
to each other owner of Capital Stock of such Subsidiary based on their relative
ownership interests of the relevant class of Capital Stock); (b) Restricted
Payments by any Credit Party or any of its Subsidiaries to pay dividends with
respect to its Capital Stock payable solely in additional shares of its common
stock (other than Disqualified Capital Stock); (c) Restricted Payments by any
Credit Party or any of its Subsidiaries to Parent to enable Parent to pay any
applicable income or franchise Taxes then due and payable, to the extent such
Taxes are attributable to the activities or income of the Borrower and its
Subsidiaries; (d) regularly scheduled, nonaccelerated payments with respect to
Indebtedness subordinated to the Obligations (including, without limitation,
seller notes and earnout obligations) 95



--------------------------------------------------------------------------------



 
[exhibit101passportcredit102.jpg]
to the extent expressly permitted by the applicable subordination agreement or
such other subordination terms with respect thereto; (e) the 2021 Convertible
Notes Repurchase on the maturity date (as set forth in the 2021 Convertible
Notes); (f) redemptions, repurchases, retirements or other acquisitions of
Capital Stock (i) deemed to occur on the exercise of options by the delivery of
Capital Stock in satisfaction of the exercise price of such options or (ii) in
consideration of withholding or similar taxes payable by any future, present or
former officer, employee, director, member of management, or consultant (or
their respective estates, executors, administrators, heirs, family members,
legatees, distributees, spouses, former spouses, domestic partners and former
domestic partners), including deemed repurchases in connection with the exercise
of stock options; provided, that, any Restricted Payments made pursuant to this
clause (f) are not be made in cash; (g) conversion of the 2021 Convertible Notes
and the 2025 Convertible Notes into Qualified Capital Stock of Parent in
accordance with the terms thereof; (h) all mandatory or scheduled payments in
respect of the Convertible Senior Notes; (i) payment and/or satisfaction of the
(i) Existing Earnouts (whether by way of cash payments or issuance of Capital
Stock of the Parent) and (ii) the Global Share Backstop; (j) payments in respect
of the Warrants; (k) to the extent no Event of Default has occurred and is
continuing at the time of such distribution (both before and after giving effect
thereto), any Credit Party and any of its Subsidiaries may make distributions in
an amount sufficient to make payments (with cash or Shareholder Redemption
Notes) on account of the purchase, redemption, or other acquisition or
retirement of any shares of the Capital Stock of a Credit Party or Subsidiary
from former employees, officers, or directors of the Credit Parties and their
Subsidiaries (or any spouses, ex- spouses, beneficiaries or estates of any of
the foregoing) which may be in the form of forgiveness of Indebtedness, and
Parent may make such payments (with cash or Shareholder Redemption Notes) on
account of the purchase, redemption, or other acquisition or retirement of any
shares of its Capital Stock, and, in each case, make distributions to satisfy
any tax liabilities arising in connection with such transactions; provided that
the amount of such distributions and repurchases (including any such
distributions or repurchases in the form of forgiveness of Indebtedness) may not
exceed the sum of (x) $1,000,000 in any fiscal year plus (y) the amount of the
cash proceeds of any permitted issuance of Qualified Capital Stock received by
the Parent or Borrower for the purpose of making such payments and used solely
for such purpose plus (z) key man life insurance proceeds received by the
Parent, Borrower or any of their Subsidiaries during such fiscal year; (l) the
put and call arrangements and any payment obligations set forth in the Passport
Stockholders Agreement; (m) the making of any Restricted Payment within 60 days
after the date of declaration thereof, if at the date of such declaration such
Restricted Payment would have complied 96



--------------------------------------------------------------------------------



 
[exhibit101passportcredit103.jpg]
with another provision of this Section 9.06; provided that the making of such
Restricted Payment will reduce capacity for Restricted Payments pursuant to such
other provision when so made; (n) to the extent constituting Restricted
Payments, the consummation of the Transactions; (o) (i) the redemption,
repurchase, retirement or other acquisition of any Capital Stock (“Retired
Capital Stock”) of Parent in exchange for, or out of the proceeds of, the
substantially concurrent sale of, Capital Stock of Parent or contributions to
the equity capital of Parent (other than any Disqualified Capital Stock)
(collectively, including any such contributions, “Refunding Capital Stock”) and
(ii) the declaration and payment of dividends on the Retired Capital Stock out
of the proceeds of the substantially concurrent sale of Refunding Capital Stock;
(p) the Parent and its Subsidiaries may make any payments required by the terms
of the TRA; (q) the Parent or any of the Subsidiaries may pay cash in lieu of
fractional Capital Stock in connection with any dividend, split or combination
thereof, any Permitted Acquisition or any exercise of warrants, options or other
securities convertible into or exchangeable for Capital Stock; (r) to the extent
no Event of Default has occurred or is continuing and to the extent not
prohibited by the applicable subordination provisions applicable thereto, the
Parent and its Subsidiaries may pay earn-outs, seller notes, deferred purchase
price obligations, holdbacks or similar obligations that were incurred pursuant
to Section 9.01(x); and (s) to the extent constituting Restricted Payments, the
Borrower and its Subsidiaries may enter into and consummate transactions
permitted by Section 9.04 (other than Section 9.04(e)) and Section 9.05 (other
than Section 9.05(l)). To the extent that the Parent or its Subsidiaries are
permitted to make any Restricted Payments pursuant to this Section 9.06, the
same may be made as a loan or advance to the recipient thereof, and in such case
the amount of such loan or advance so made shall reduce the amount of Restricted
Payments that may be made by the Parent or its Subsidiaries in respect thereof.
SECTION 9.07 Modification of Certain Agreements. No Credit Party shall, and no
Credit Party shall permit any of its Subsidiaries to, consent to any amendment,
supplement, waiver or other modification of, or enter into any forbearance from
exercising any rights with respect to the terms or provisions contained in (a)
any of the Organization Documents if such amendment, modification or change
would (i) require any mandatory redemption date of any Capital Stock, (ii)
require any cash dividends or other payments in cash to be made earlier than the
Maturity Date, (iii) in the case of a Credit Party, modify any name,
jurisdiction of organization, organizational identification number or federal
identification number unless at least five (5) Business Days prior written
notice shall be given to the Administrative Agent (or such shorter period of
time reasonably agreed to by the Administrative Agent) or (iv) otherwise be
materially adverse to the interests of the Administrative Agent or the Lenders
in any respect, (b) any document, agreement or instrument evidencing or
governing any Indebtedness that has been contractually subordinated to the
Obligations in right of payment or any Liens that have been contractually
subordinated in priority 97



--------------------------------------------------------------------------------



 
[exhibit101passportcredit104.jpg]
to the Liens of the Administrative Agent, unless such amendment, supplement,
waiver or other modification is permitted under the terms of the subordination
agreement applicable thereto or (c) any Material Contract, except to the extent
that such amendment, modification or change could not, individually or in the
aggregate, reasonably be expected to be materially adverse to the interests of
the Lender. SECTION 9.08 Sale and Leaseback. No Credit Party shall, and no
Credit Party shall permit any of its Subsidiaries to, directly or indirectly,
enter into any agreement or arrangement providing for the sale or transfer by it
of any property (now owned or hereafter acquired) to a Person and the subsequent
lease or rental of such property or other similar property from such Person.
SECTION 9.09 Transactions with Affiliates. No Credit Party shall, and no Credit
Party shall permit any of its Subsidiaries to, enter into or cause or permit to
exist any arrangement, transaction or contract (including for the purchase,
lease or exchange of property or the rendering of services) with any Affiliate
except (a) on fair and reasonable terms no less favorable to such Credit Party
or such Subsidiary than it could obtain in an arm’s-length transaction with a
Person that is not an Affiliate, (b) any transaction expressly permitted under
Section 9.03, Section 9.05(d), Section 9.05(g), Section 9.05(j), Section
9.05(r), Section 9.05(v), Section 9.05(w), Section 9.05(y) or Section 9.06, (c)
customary fees to, and indemnifications of, directors, officers, consultants and
employees of the Credit Parties and their respective Subsidiaries, (d) the
payment of reasonable and customary compensation and indemnification
arrangements and benefit plans (including, without limitation, health,
disability and insurance plans) for officers and employees of the Credit Parties
and their respective Subsidiaries in the ordinary course of business, (e)
arrangements, transactions and contracts consented to by the Administrative
Agent, (f) employment agreements and severance arrangements entered into by a
Credit Party or any of the Subsidiaries in the ordinary course of business, (g)
capital contributions by Parent or any of its Subsidiaries to any Subsidiary, to
the extent otherwise permitted hereunder, (h) payments of loans (or
cancellations of loans) to employees that are (A) approved by a majority of the
board of directors (or other governing body) of Borrower in good faith, (B) made
in compliance with applicable law, and (C) otherwise permitted under this
Agreement, (i) arrangements, transactions or contracts among the Credit Parties,
their Subsidiaries, (j) the Transactions and performance of the Credit Parties
and their Subsidiaries of their obligations under the Passport Health
Acquisition Agreement, (k) the non- exclusive licensing of patents, trademarks,
software, know-how, copyrights or other intellectual property rights in the
ordinary course of business to permit the commercial exploitation of
intellectual property rights, (l) payments to or from, and transactions with,
joint ventures, in the ordinary course of business, in each case to the extent
otherwise permitted under Section 9.05 and (m) arrangements, transactions or
contracts set forth on Schedule 9.09. SECTION 9.10 Restrictive Agreements, etc.
No Credit Party shall, and no Credit Party shall permit any of its Subsidiaries
to, enter into any agreement (other than a Transaction Document) prohibiting:
(a) the creation or assumption by any Credit Party of any Lien upon its
properties, revenues or assets, whether now owned or hereafter acquired; 98



--------------------------------------------------------------------------------



 
[exhibit101passportcredit105.jpg]
(b) the ability of such Person to amend or otherwise modify any Credit Document;
or (c) the ability of such Person to make any dividends, directly or indirectly,
to the Credit Parties. The foregoing prohibitions shall not apply to (i)
customary restrictions of the type described in clause (a) above (which do not
prohibit the Credit Parties from complying with or performing the terms of this
Agreement and the other Credit Documents) which are contained in any agreement,
(A) governing any Indebtedness permitted by Section 9.01(d) as to assets
financed with the proceeds of such Indebtedness, (B) for the creation or
assumption of any Lien on the sublet or assignment of any leasehold interest of
any Credit Party or any of its Subsidiaries entered into in the ordinary course
of business, (C) for the assignment of any contract entered into by any Credit
Party or any of its Subsidiaries in the ordinary course of business or (D) for
the transfer of any asset pending the close of the sale of such asset pursuant
to a Disposition permitted under this Agreement, (ii) the agreements listed on
Schedule 9.10, (iii) agreements in relation to the obligations set forth in
Section 9.01(q) and (iv) any subordination agreement entered into by the
Administrative Agent and any applicable counterparty as required hereunder;
SECTION 9.11 Hedging Transactions. No Credit Party shall, and no Credit Party
shall permit any of its Subsidiaries to, enter into any Hedging Transaction,
except (a) Hedging Transactions entered into to hedge or mitigate risks to which
such Credit Party or such Subsidiary has actual exposure (other than those in
respect of Capital Stock) and (b) Hedging Transactions entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating rate,
from one floating rate to another floating rate or otherwise) with respect to
any interest- bearing liability or investment of such Credit Party or such
Subsidiary. SECTION 9.12 Changes in Business. No Credit Party shall, and no
Credit Party shall permit any of its Subsidiaries to engage in any business
other than the businesses the Credit Parties and their Subsidiaries are engaged
in as of the date hereof and other businesses that are reasonably related,
ancillary or incidental thereto or reasonable extensions thereof. SECTION 9.13
Financial Performance Covenant. The Credit Parties will not permit: (a) Minimum
Net Revenue. (i) Net Revenue on a consolidated basis to be less than
$850,000,000 for the twelve (12) month period to be tested for the fiscal
quarter ending March 31, 2020, (ii) Net Revenue on a consolidated basis to be
less than $800,000,000 for each twelve (12) month period to be tested for the
fiscal quarters ending June 30, 2020, September 30, 2020 and December 31, 2020
and (iii) thereafter, Net Revenue on a consolidated basis to be less than
$750,000,000 for each twelve (12) month period to be tested quarterly commencing
with the fiscal quarter ending March 31, 2021 through and including the fiscal
quarter ending December 31, 2021; provided, that, to the extent True Health New
Mexico, Inc. is sold, transferred or otherwise disposed of for Net Proceeds of
$12,500,000 or more during any such fiscal quarter pursuant to a transaction
permitted hereunder, then the minimum Net Revenue required by this Section
9.13(a) shall thereafter be reduced by an amount equal to the lesser of (x)
$150,000,000 and (y) Net Revenue contributed by True Health New Mexico, Inc. for
the twelve (12) month period ended as 99



--------------------------------------------------------------------------------



 
[exhibit101passportcredit106.jpg]
of last fiscal quarter for which such Net Revenue was calculated immediately
prior to the consummation of such sale, transfer or disposition. (b) Minimum
Liquidity. Liquidity to be less than the amount set forth below opposite such
relevant measurement period: Measurement Period Liquidity January 1, 2020-March
31, 2020 $20,000,000 (or, to the extent one or more draws on the DDTL Facility
has occurred, $40,000,000) April 1, 2020- December 31, 2020 $25,000,0000 (or, to
the extent one or more draws on the DDTL Facility has occurred, $40,000,000)
Each date thereafter $40,000,000 (c) Total Secured Leverage Ratio. The Total
Secured Leverage Ratio, as of the last day of each fiscal quarter set forth in
the chart below (provided for the Test Periods ending March 31, 2021, June 30,
2021 and September 30, 2021, Total Secured Leverage Ratio shall mean: (i) for
the Test Period ending March 31, 2021, the ratio of (x) Consolidated Secured
Debt as of March 31, 2021, to (y) Consolidated Adjusted EBITDA for the three
month period ending March 31, 2021, multiplied by 4; (ii) for the Test Period
ending June 30, 2021, the ratio of (x) Consolidated Secured Debt as of June 30,
2021, to (y) Consolidated Adjusted EBITDA for the six (6)-month period ending
June 30, 2021, multiplied by 2; and (iii) for the Test Period ending September
30, 2021, the ratio of (x) Consolidated Secured Debt as of September 30, 2021,
to (y) Consolidated Adjusted EBITDA for the nine (9)-month period ending
September 30, 2021, multiplied by 4/3), to be greater than the ratio set forth
below opposite such measurement date: Test Period Total Secured Leverage Ratio 4
Quarters ending March 31, 2021 5.50:1.00 4 Quarters ending June 30, 2021
5.50:1.00 4 Quarters ending September 30, 2021 5.50:1.00 4 Quarters ending
December 31, 2021 5.50:1.00 4 Quarters ending March 31, 2022 and ending
4.50:1.00 each fiscal quarter thereafter 100



--------------------------------------------------------------------------------



 
[exhibit101passportcredit107.jpg]
SECTION 9.14 Disqualified Capital Stock. No Credit Party shall, and no Credit
Party shall permit any of its Subsidiaries to, issue any Disqualified Capital
Stock. SECTION 9.15 [Reserved]. SECTION 9.16 Holdings Covenant. (a) Parent. (i)
Parent shall not own or acquire any assets (other than Capital Stock, cash and
Cash Equivalents) or engage in any business or activity other than (i) the
ownership of Capital Stock, and activities and assets incidental thereto, (ii)
the maintenance of its corporate existence and activities incidental thereto and
to its existence as a public company, including general and corporate overhead
and the ability to incur fees, costs and expenses relating to such maintenance,
(iii) activities required to comply with Applicable Laws, (iv) maintenance and
administration of stock option and stock ownership plans and activities
incidental thereto, (v) the receipt of Restricted Payments to the extent
permitted by Section 9.06, (vi) concurrently with any issuance of Capital Stock,
the redemption, purchase or retirement of any Capital Stock of Parent using the
proceeds of, or conversion or exchange of any Capital Stock of, Parent for, such
Capital Stock, (viii) the obtainment of, and the payment of any fees and
expenses for, management, consulting, investment banking and advisory services
to the extent otherwise permitted by this Agreement, (ix) compliance with its
obligations under the Credit Documents or any Indebtedness or guarantees
permitted under Section 9.16(a)(ii), (x) activities necessary or reasonably
advisable for or incidental to the registration and listing of Parent’s common
stock and the continued existence of Parent as a public company, (xi) any public
offering of its common stock or any other issuance of its Capital Stock
(including Qualified Capital Stock) (xii) the execution, delivery and
performance of contracts in the ordinary course of business and consistent with
past practice, (xiii) any transaction that Parent is expressly permitted to
enter into or consummate under this Article IX, (xiv) providing indemnification
and contribution to directors, officers, employees, members of management, and
consultants, (xv) activities incidental to any of the foregoing activities. (ii)
Parent shall not create, incur, assume or permit to exist any Indebtedness
except (i) Indebtedness created under the Credit Documents (or any Permitted
Refinancing thereof), (ii) other unsecured Indebtedness permitted under Section
9.01, (iii) unsecured Guarantee Obligations of obligations of Borrower and its
Subsidiaries to the extent not prohibited herein and (iv) liabilities imposed by
law, including Tax liabilities, and other liabilities incidental to its
existence and permitted business and activities. (iii) Parent shall not create,
incur, assume or permit to exist any Lien (other than Liens permitted by
Sections 9.02(a), (f) and (h) or other non-consensual Permitted Liens arising by
operation of applicable law) on any of the Voting Stock issued by the Borrower
to Parent. (b) EH Holding Company, Inc. (i) EH Holding Company, Inc. shall not
own or acquire any assets (other than Capital Stock, cash and Cash Equivalents)
or engage in any business or activity other than (i) the ownership of Capital
Stock, and activities and assets incidental thereto, (ii) the 101



--------------------------------------------------------------------------------



 
[exhibit101passportcredit108.jpg]
maintenance of its corporate existence and activities incidental thereto,
including general and corporate overhead, (iii) activities required to comply
with Applicable Laws, (iv) maintenance and administration of stock option and
stock ownership plans and activities incidental thereto, (v) the receipt of
Restricted Payments to the extent permitted by Section 9.06, (vi) concurrently
with any issuance of Capital Stock, the redemption, purchase or retirement of
any Capital Stock of Parent using the proceeds of, or conversion or exchange of
any Capital Stock of, EH Holding Company, Inc. for, such Capital Stock, (viii)
the obtainment of, and the payment of any fees and expenses for, management,
consulting, investment banking and advisory services to the extent otherwise
permitted by this Agreement, (ix) compliance with its obligations under the
Credit Documents or any Indebtedness or guarantees permitted under Section
9.16(b)(ii), (x) any transaction that EH Holding Company, Inc. is expressly
permitted to enter into or consummate under this Article IX and (xi) activities
incidental to any of the foregoing activities. (ii) EH Holding Company, Inc.
shall not create, incur, assume or permit to exist any Indebtedness except (i)
Indebtedness created under the Credit Documents (or any Permitted Refinancing
thereof) and (ii) liabilities imposed by law, including Tax liabilities, and
other liabilities incidental to its existence. (iii) EH Holding Company, Inc.
shall not create, incur, assume or permit to exist any Lien on any Capital Stock
of any Subsidiary or joint venture of EH Holding Company, Inc. to EH Holding
Company, Inc. (c) Holding Company Guarantor. (i) No Holding Company Guarantor
shall own or acquire any assets (other than Capital Stock, cash and Cash
Equivalents) or engage in any business or activity other than (i) the ownership
of Capital Stock, and activities and assets incidental thereto, (ii) the
maintenance of its corporate existence and activities incidental thereto,
including general and corporate overhead, (iii) activities required to comply
with Applicable Laws, (iv) maintenance and administration of stock option and
stock ownership plans and activities incidental thereto, (v) the receipt of
Restricted Payments to the extent permitted by Section 9.06, (vi) concurrently
with any issuance of Capital Stock, the redemption, purchase or retirement of
any Capital Stock of Parent using the proceeds of, or conversion or exchange of
any Capital Stock of, such Holding Company Guarantor for, such Capital Stock,
(viii) the obtainment of, and the payment of any fees and expenses for,
management, consulting, investment banking and advisory services to the extent
otherwise permitted by this Agreement, (ix) compliance with its obligations
under the Credit Documents or any Indebtedness or guarantees permitted under
Section 9.16(c)(ii), (x) any transaction that Holding Company Guarantor is
expressly permitted to enter into or consummate under this Article IX and (xi)
activities incidental to any of the foregoing activities. (ii) No Holding
Company Guarantor shall create, incur, assume or permit to exist any
Indebtedness except (i) Indebtedness created under the Credit Documents (or any
Permitted Refinancing thereof) and (ii) liabilities imposed by law, including
Tax liabilities, and other liabilities incidental to its existence. 102



--------------------------------------------------------------------------------



 
[exhibit101passportcredit109.jpg]
(iii) No Holding Company Guarantor shall create, incur, assume or permit to
exist any Lien on any Capital Stock of any Subsidiary or joint venture of such
Holding Company Guarantor to such Holding Company Guarantor. ARTICLE X Events of
Default SECTION 10.01 Listing of Events of Default. Each of the following events
or occurrences described in this Section 10.01 shall constitute an “Event of
Default”: (a) Nonpayment of Obligations. The Borrower shall default in the
payment of: (i) any principal of any Loan when such amount is due; or (ii) any
interest on any Loan when such amount is due and such default shall continue
unremedied for a period of five (5) Business Days after such amount is due; or
(iii) any fee described in Article IV or any other monetary Obligation under the
Credit Documents when such amount is due and such default shall continue
unremedied for a period of five (5) Business Days after such amount is due. (b)
Breach of Warranty. Any representation or warranty of any Credit Party made or
deemed to be made in any Credit Document (including any certificates delivered
pursuant to Article VI) which, by its terms, is subject to a materiality
qualifier, is or shall be incorrect in any respect when made or deemed to have
been made or any other representation or warranty of any Credit Party made or
deemed to be made in any Credit Document (including any certificates delivered
pursuant to Article VI) is or shall be incorrect in any material respect when
made or deemed to have been made. (c) Non-Performance of Certain Covenants and
Obligations. Any Credit Party shall default in the due performance or observance
of any of its obligations under (i) Section 8.01(a) through (d), Section
8.01(f), Section 8.03, Section 8.05(a)(i) (solely with respect to the existence
of the Parent and the Borrower), Section 8.10, Section 8.11(b), Section 8.11(c),
Section 8.12, Section 8.15, Section 8.16 or Article IX and (ii) Section 8.01(e)
and such default under this subclause (ii) shall continue unremedied for a
period of five (5) Business Days after the earlier of (x) any officer of any
Credit Party shall first have actual knowledge thereof or (y) any Credit Party
receives written notice from the Administrative Agent or the Required Lenders in
respect thereof. (d) Non-Performance of Other Covenants and Obligations. Any
Credit Party shall default in the due performance and observance of any covenant
obligation contained in any Credit Document executed by it (other than as
specified in Section 10.01(a), Section 10.01(b) or Section 10.01(c)), and such
default shall continue unremedied for a period of thirty (30) Business Days
after the earlier of (i) any officer of any Credit Party shall first have actual
knowledge thereof or (ii) any Credit Party receives written notice from the
Administrative Agent or the Required Lenders in respect thereof. 103



--------------------------------------------------------------------------------



 
[exhibit101passportcredit110.jpg]
(e) Default on Other Indebtedness. (i) A default shall occur in the payment of
any amount when due (subject to any applicable grace period or cure period),
whether by acceleration or otherwise, of any principal or stated amount of, or
interest or fees on, any Indebtedness (other than the Obligations) of any Credit
Party, or Subsidiary of any Credit Party having a principal or stated amount,
individually or in the aggregate, in excess of $15,000,000, or a default shall
occur in the performance or observance of any obligation or condition with
respect to any such Indebtedness if the effect of such default is to accelerate
the maturity of such Indebtedness or to permit the holder or holders of such
Indebtedness, or any trustee or agent for such holders, to cause or declare such
Indebtedness to become immediately due and payable or (iii) an “Event of
Default” (as defined in the Convertible Senior Notes) shall have occurred and be
continuing under the Convertible Senior Notes if the effect of such Event of
Default is to permit the holder or holders of such Indebtedness, or any trustee
or agent for such holders, to cause or declare such Indebtedness to become
immediately due and payable or if, as a result of such Event of Default
thereunder, the maturity of any Notes (as defined in the Convertible Senior
Notes) thereunder has been accelerated, the Commitments (as defined therein)
shall have been terminated or the noteholders otherwise shall cause such Notes
to become due and payable (or require the conversion of such Convertible Senior
Notes) in its entirety prior to its expressed maturity; provided that clauses
(i) and (ii) shall not apply to (x) Indebtedness which is convertible into
Capital Stock and converts to Capital Stock in accordance with its terms and
such conversion is not prohibited hereunder or (y) any breach or default that is
waived (including in the form of amendment or forbearance) by the required
holders of the applicable item of Indebtedness, in either case, prior to the
acceleration of Loans pursuant to Section 10.02. (f) Judgments. Any final
judgment or order for the payment of money individually or in the aggregate in
excess of $15,000,000 (exclusive of any amounts fully covered by insurance (less
any applicable deductible) and as to which the insurer has been notified of the
claim and has not disputed coverage) shall be rendered against any Credit Party
or any of its Subsidiaries and such judgment shall not have been satisfied,
vacated or discharged or stayed or bonded pending appeal within sixty (60) days
after the entry thereof or enforcement proceedings shall have been commenced by
any creditor upon such judgment or order. (g) Plans. An ERISA Event occurs that
has resulted or could reasonably be expected to result in a Material Adverse
Effect. (h) Bankruptcy, Insolvency, etc. Any Credit Party or any of its
Significant Subsidiaries shall: (i) become insolvent or generally fail to pay,
or admit in writing its inability or unwillingness generally to pay, its debts
as they become due; (ii) apply for, consent to, or acquiesce in the appointment
of a trustee, receiver, sequestrator or other custodian for any substantial part
of the assets or other property of any such Person, or make a general assignment
for the benefit of creditors; (iii) in the absence of such application, consent
or acquiesce to or permit or suffer to exist, the appointment of a trustee,
receiver, sequestrator or other custodian for a substantial part of the property
of any thereof, and such trustee, receiver, sequestrator or other 104



--------------------------------------------------------------------------------



 
[exhibit101passportcredit111.jpg]
custodian shall not be discharged within sixty (60) days; provided, that each
Credit Party hereby expressly authorizes each Secured Party to appear in any
court conducting any relevant proceeding during such sixty (60)-day period to
preserve, protect and defend their rights under the Credit Documents; (iv)
permit or suffer to exist the commencement of any bankruptcy, reorganization,
debt arrangement or other case or proceeding under any bankruptcy or insolvency
law or any dissolution, winding up or liquidation proceeding, in respect
thereof, and, if any such case or proceeding is not commenced by such Person,
such case or proceeding shall be consented to or acquiesced in by such Person,
or shall result in the entry of an order for relief or shall remain for sixty
(60) days undismissed; provided, that each Credit Party hereby expressly
authorizes each Secured Party to appear in any court conducting any such case or
proceeding during such 60-day period to preserve, protect and defend their
rights under the Credit Documents; or (v) take any action authorizing, or in
furtherance of, any of the foregoing. (i) Impairment of Security, etc. Any
Credit Document or any Lien granted thereunder with respect to any material
portion of the Collateral (except in accordance with its terms), in whole or in
part, terminate, cease to be effective or cease to be the legally valid, binding
and enforceable obligation of any Credit Party thereto, or any Credit Party or
any other Person shall contest in writing such effectiveness, validity, binding
nature or enforceability; or, except as permitted under any Credit Document, any
Lien on any material portion of the Collateral shall cease to be a perfected
Lien (other than as a result of the Administrative Agent’s failure to take any
action within its control). (j) Change of Control. Any Change of Control shall
occur. (k) Subordination. The subordination provisions of any subordination
agreement or any subordination provisions governing any subordinated
Indebtedness shall for any reason be revoked or invalidated, or otherwise cease
to be in full force and effect, or any Credit Party or any Affiliate of a Credit
Party shall contest in writing the validity or enforceability thereof or deny in
writing that it has any further liability or obligation thereunder, or the
Obligations, for any reason shall not have the priority contemplated by such
subordination provisions (other than as a result of the Administrative Agent’s
failure to take any action within its control). SECTION 10.02 Remedies Upon
Event of Default. If any Event of Default shall occur for any reason, whether
voluntary or involuntary, and be continuing, the Administrative Agent may, and
upon the direction of the Required Lenders shall, by notice to the Borrower (a)
permanently reduce the Commitment in whole or in part or (b) declare all or any
portion of the outstanding principal amount of the Loans and other Obligations
to be due and payable and the Commitments (if not theretofore terminated) to be
terminated, whereupon the full unpaid amount of such Loans and other Obligations
which shall be so declared due and payable shall be and become immediately due
and payable, without further notice, demand or presentment, and the Commitments
shall terminate. The Lenders and the Administrative Agent shall have all other
rights and remedies available at law or in equity or pursuant to any Credit
Documents. 105



--------------------------------------------------------------------------------



 
[exhibit101passportcredit112.jpg]
ARTICLE XI The Administrative Agent SECTION 11.01 Appointment. Each Lender (and,
if applicable, each other Secured Party) hereby appoints Ares as its
Administrative Agent under and for purposes of each Credit Document and hereby
authorizes the Administrative Agent to act on behalf of such Lender (or, if
applicable, each other Secured Party) under each Credit Document and, in the
absence of other written instructions from the Lenders, pursuant to the terms of
the Credit Documents received from time to time by the Administrative Agent, to
exercise such powers hereunder and thereunder as are specifically delegated to
or required of the Administrative Agent by the terms hereof and thereof,
together with such powers as may be incidental thereto. Each Lender (and, if
applicable, each other Secured Party) hereby irrevocably designates and appoints
the Administrative Agent as the agent of such Lender. Notwithstanding any
provision to the contrary elsewhere in this Agreement, the Administrative Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, or any fiduciary relationship with any Lender or other Secured Party,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Credit Document or
otherwise exist against the Administrative Agent. SECTION 11.02 Delegation of
Duties. The Administrative Agent may execute any of its duties under this
Agreement and the other Credit Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care. SECTION 11.03 Exculpatory Provisions.
Neither the Administrative Agent nor any of its respective officers, directors,
employees, agents, attorneys-in-fact or Affiliates shall be (a) liable for any
action lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement or any other Credit Document (except to the
extent that any of the foregoing are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from its or such Person’s
own gross negligence or willful misconduct) or (b) responsible in any manner to
any of the Lenders or any other Secured Party for any recitals, statements,
representations or warranties made by any Credit Party or any officer thereof
contained in this Agreement or any other Credit Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Credit Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Credit Document or
for any failure of any Credit Party or other Person to perform its obligations
hereunder or thereunder. The Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Credit Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any bankruptcy or insolvency law or other
similar law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any bankruptcy or insolvency law
or other similar law. The Administrative Agent shall not be under any obligation
to any Lender to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Credit Document, or to inspect the properties, books or records of any
Credit Party. 106



--------------------------------------------------------------------------------



 
[exhibit101passportcredit113.jpg]
SECTION 11.04 Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any
instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, electronic mail, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to the Credit Parties), independent accountants and other
experts selected by the Administrative Agent. The Administrative Agent may deem
and treat the payee of any note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Credit Document unless it shall first receive such advice or concurrence
of the Required Lenders (or, if so specified by this Agreement, all or other
requisite Lenders) as it deems appropriate or it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense that
may be incurred by it by reason of taking or continuing to take any such action.
The Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Credit Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all Lenders), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans and all other Secured Parties. SECTION 11.05 Notice of Default. The
Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder, except with respect to
any Default or Event of Default in the payment of principal, interest and fees
required to be paid to the Administrative Agent for the account of the Lenders
unless the Administrative Agent has received notice from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders or any other instructing group of Lenders specified by this Agreement);
provided, that unless and until the Administrative Agent shall have received
such directions, the Administrative Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as the Administrative Agent shall deem advisable in
the best interests of the Secured Parties. SECTION 11.06 Nonreliance on
Administrative Agent and Other Lenders. Each Lender (and, if applicable, each
other Secured Party) expressly acknowledges that neither the Administrative
Agent nor any of its respective officers, directors, employees, agents,
attorneys-in-fact or Affiliates have made any representations or warranties to
it and that no act by the Administrative Agent hereafter taken, including any
review of the affairs of a Credit Party or any Affiliate of a Credit Party,
shall be deemed to constitute any representation or warranty by the
Administrative Agent to any Lender or any other Secured Party. Each Lender (and,
if applicable, each other Secured Party) represents to the Administrative Agent
that it has, independently and without reliance upon the Administrative Agent or
any other Lender or any other Secured Party, and based on such documents and
information as it has deemed appropriate, made its own appraisal of an
investigation into the business, operations, property, financial and other
condition and 107



--------------------------------------------------------------------------------



 
[exhibit101passportcredit114.jpg]
creditworthiness of the Credit Parties and their Affiliates and made its own
decision to make its Loans hereunder and enter into this Agreement. Each Lender
(and, if applicable, each other Secured Party) also represents that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any other Secured Party, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
analysis, appraisals and decisions in taking or not taking action under this
Agreement and the other Credit Documents, and to make such investigation as it
deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Credit Parties and
their Affiliates. Except for notices, reports and other documents expressly
required to be furnished to the Lenders by the Administrative Agent hereunder,
the Administrative Agent shall not have any duty or responsibility to provide
any Lender or any other Secured Party with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Credit Party or any Affiliate
of a Credit Party that may come into the possession of the Administrative Agent
or any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates. SECTION 11.07 Indemnification. The Lenders agree to indemnify the
Administrative Agent in its capacity as such (to the extent not reimbursed by
the Credit Parties and without limiting the obligation of the Credit Parties to
do so), ratably according to their respective Total Credit Exposure in effect on
the date on which indemnification is sought under this Section 11.07 (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Total Credit Exposure immediately prior to such date), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against the Administrative Agent
in any way relating to or arising out of, the Commitments, this Agreement, any
of the other Credit Documents, any Specified Hedging Agreement or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under or in connection with any of the foregoing; provided,
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the
Administrative Agent’s gross negligence or willful misconduct. The agreements in
this Section 11.07 shall survive the payment of the Loans and all other amounts
payable hereunder. SECTION 11.08 Agent in Its Individual Capacity. The
Administrative Agent and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with any Credit Party as though the
Administrative Agent were not the Administrative Agent. With respect to its
Loans made or renewed by it, the Administrative Agent shall have the same rights
and powers under this Agreement and the other Credit Documents as any Lender and
may exercise the same as though it were not the Administrative Agent, and the
terms “Lender,” “Lenders,” “Secured Party” and “Secured Parties” shall include
the Administrative Agent in its individual capacity. SECTION 11.09 Successor
Agents. The Administrative Agent may resign as Administrative Agent, upon twenty
(20) days’ notice to the Lenders and the Borrower. If the 108



--------------------------------------------------------------------------------



 
[exhibit101passportcredit115.jpg]
Administrative Agent shall resign as Administrative Agent under this Agreement
and the other Credit Documents, then the Required Lenders shall appoint from
among the Lenders a successor agent, which successor agent shall (unless an
Event of Default shall have occurred and be continuing) be subject to approval
by the Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights (other than any
rights to indemnity payments owed to the retiring Administrative Agent), powers
and duties of the Administrative Agent, and the term “Administrative Agent”
shall mean such successor agent effective upon such appointment and approval,
and the former Administrative Agent’s rights (other than any rights to indemnity
payments owed to the retiring Administrative Agent), powers and duties as
Administrative Agent shall be terminated, without any other or further act or
deed on the part of such former Agent or any of the parties to this Agreement or
any holders of the Loans. If no applicable successor agent has accepted
appointment as Administrative Agent by the date that is twenty (20) days
following such retiring Administrative Agent’s notice of resignation, such
retiring Agent’s resignation shall nevertheless thereupon become effective
(except that in the case of any Collateral held by the Administrative Agent for
the benefit of the Secured Parties under any of the Credit Documents, the
Administrative Agent will continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and the Lenders shall
assume and perform all of the duties of the Administrative Agent hereunder until
such time, if any, as the Required Lenders appoint a successor agent as provided
for above. After an Agent’s resignation as the Administrative Agent, the
provisions of this Article XI shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was an Agent under this Agreement and the
other Credit Documents. SECTION 11.10 Agents Generally. Except as expressly set
forth herein, the Administrative Agent shall not have any duties or
responsibilities hereunder in its capacity as such. SECTION 11.11 Restrictions
on Actions by Lenders; Sharing of Payments. (a) Each of the Lenders agrees that
it shall not, without the express written consent of the Administrative Agent,
and that it shall, to the extent it is lawfully entitled to do so, upon the
written request of Administrative Agent, set-off against the Obligations, any
amounts owing by such Lender to any Credit Party or any of their respective
Subsidiaries or any deposit accounts of any Credit Party or any of their
respective Subsidiaries now or hereafter maintained with such Lender. Each of
the Lenders further agrees that it shall not, unless specifically requested to
do so in writing by Administrative Agent, take or cause to be taken any action,
including, the commencement of any legal or equitable proceedings to enforce any
Credit Document against any Credit Party or to foreclose any Lien on, or
otherwise enforce any security interest in, any of the Collateral. (b) Subject
to Section 12.09, if, at any time or times any Lender shall receive (i) by
payment, foreclosure, setoff, or otherwise, any proceeds of Collateral or any
payments with respect to the Obligations, except for any such proceeds or
payments received by such Lender from the Administrative Agent pursuant to the
terms of this Agreement, or (ii) payments from the Administrative Agent in
excess of such Lender’s pro rata share of all such distributions by the
Administrative Agent, such Lender promptly shall (A) turn the same over to the
Administrative Agent, in-kind, and with such endorsements as may be required to
negotiate the same to the Administrative Agent, or in immediately available
funds, as applicable, for the account of all of 109



--------------------------------------------------------------------------------



 
[exhibit101passportcredit116.jpg]
the Lenders and for application to the Obligations in accordance with the
applicable provisions of this Agreement, or (B) purchase, without recourse or
warranty, an undivided interest and participation in the Obligations owed to the
other Lenders, so that such excess payment received shall be applied ratably as
among the Lenders in accordance with their pro rata shares; provided, that to
the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment. SECTION
11.12 Agency for Perfection. Administrative Agent hereby appoints each other
Secured Party as its agent (and each Secured Party hereby accepts such
appointment) for the purpose of perfecting the Administrative Agent’s Liens in
assets which, in accordance with Article 7 or Article 8, as applicable, of the
Uniform Commercial Code of any applicable state can be perfected only by
possession or control. Should any Secured Party obtain possession or control of
any such Collateral, such Secured Party shall notify Administrative Agent
thereof, and, promptly upon Administrative Agent’s request therefor shall
deliver possession or control of such Collateral to Administrative Agent or in
accordance with Administrative Agent’s instructions. SECTION 11.13 Authorization
to File Proof of Claim. In case of the pendency of any bankruptcy, insolvency or
other similar proceeding with respect to any Credit Party, the Administrative
Agent (irrespective of whether the principal of any Loan shall then be due and
payable or whether the Administrative Agent shall have made any demand therefor)
shall be entitled: (i) to file and prove a claim in such proceeding for the full
amount of the principal and interest owing and unpaid in respect of the Loans
and to file such other documents as may be necessary or advisable in order to
have the claims of the Lenders and the Administrative Agent (including any claim
for reimbursement under Section 12.05) allowed in such proceeding; and (ii) to
collect and receive any monies or other property payable or deliverable on any
such claims and to distribute the same; and any trustee, liquidator or another
similar official in any such proceedings is hereby authorized by each Lender to
make such payments to the Administrative Agent for the account of such Lender.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the obligations
of the Credit Party hereunder or the rights of any Lender, or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding. SECTION 11.14 Credit Bids. Each Credit Party and each Secured Party
hereby irrevocably authorizes Administrative Agent, based upon the written
instruction of the Required Lenders, to bid and purchase (either directly or
through one (1) or more acquisition vehicles) all or any portion of the
Collateral at any sale thereof conducted (i) by the Administrative Agent under
the provisions of the Code, including pursuant to Sections 9-610 or 9-620 of the
Code (ii) under the provisions of the Bankruptcy Code, including Section 363,
365 and/or 1129 of the Bankruptcy Code or (iii) by the Administrative Agent
(whether by judicial action or otherwise, including a foreclosure sale) in
accordance with applicable law (clauses (i), (ii) an (iii), a “Collateral
Sale”); and in connection with any Collateral Sale based upon the written
instruction of Required Lenders, the Administrative Agent may accept noncash
consideration, including debt and equity securities issued by such acquisition
vehicle under the direction or control of the Administrative Agent and 110



--------------------------------------------------------------------------------



 
[exhibit101passportcredit117.jpg]
the Administrative Agent may offset all or any portion of the Obligations
against the purchase price of such Collateral. Each Secured Party hereby agrees
that, except as otherwise provided in any Credit Documents, or with the written
consent of the Administrative Agent and the Required Lenders, it will not take
any enforcement action, accelerate obligations under any Credit Documents, or
exercise any right that it might otherwise have under applicable law to credit
bid at foreclosure sales, UCC sales or other similar dispositions of Collateral.
SECTION 11.15 Binding Effect. Each Secured Party, by accepting the benefits of
the Credit Documents, agrees that (i) any action taken by the Administrative
Agent or the Required Lenders (or, if expressly required hereby, a greater
proportion of the Lenders) in accordance with the provisions of the Credit
Documents, (ii) any action taken by the Administrative Agent in reliance upon
the instructions of Required Lenders (or, where so required, such greater
proportion) and (iii) the exercise by the Administrative Agent or the Required
Lenders (or, where so required, such greater proportion) of the powers set forth
herein or therein, together with such other powers as are reasonably incidental
thereto, shall be authorized and binding upon all of the Secured Parties.
ARTICLE XII Miscellaneous SECTION 12.01 Amendments and Waivers. Neither this
Agreement nor any other Credit Document, nor any terms hereof or thereof, may be
amended, supplemented or modified except in accordance with the provisions of
this Section 12.01. The Required Lenders may, or, with the consent of the
Required Lenders or the Administrative Agent, as applicable, may, from time to
time, (a) enter into with the relevant Credit Party or Credit Parties written
amendments, supplements or modifications hereto and to the other Credit
Documents for the purpose of adding any provisions to this Agreement or the
other Credit Documents or changing in any manner the rights of the Lenders or
the Credit Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Credit Documents or any Default or Event of Default and its
consequences; provided, that no such waiver, amendment, supplement or
modification shall directly: (i) (A) reduce or forgive any portion of any Loan
or extend the final expiration date of any Lender’s Commitment or extend the
final scheduled maturity date of any Loan or reduce the stated interest rate (it
being understood that only the consent of the Required Lenders shall be
necessary to waive any obligation of the Borrower to pay interest at the Default
Rate or amend Section 2.08(c)), or (B) reduce or forgive any portion or extend
the date for the payment, of any interest or fee payable hereunder (other than
as a result of waiving the applicability of any post-default increase in
interest rates) or (C) amend or modify any provisions of Section 12.09(b) or any
other provision that provides for the pro rata nature of disbursements by or
payments to Lenders, in each case, without the written consent of each Lender
directly and adversely affected thereby; (ii) amend, modify or waive any
provision of this Section 12.01 or reduce the percentages specified in the
definitions of the term “Required Lenders” or consent to the assignment or
transfer by any Credit Party of its rights and obligations under any Credit 111



--------------------------------------------------------------------------------



 
[exhibit101passportcredit118.jpg]
Document to which it is a party (except as permitted pursuant to Section 9.03),
in each case, without the written consent of each Lender directly and adversely
affected thereby; (iii) increase the aggregate amount of any Commitment of any
Lender without the consent of such Lender; (iv) amend, modify or waive any
provision of Article XI applicable to the Administrative Agent without the
written consent of the Administrative Agent; (v) release all or substantially
all of the Guarantors under the Guarantee Agreement (except as expressly
permitted by the Guarantee Agreement), or release all or substantially all of
the Collateral under the Security Agreement and the Mortgages (except as
expressly permitted thereby and in Section 12.19), in each case without the
prior written consent of each Lender; (vi) amend Section 2.10 so as to permit
Interest Period intervals greater than three months if not agreed to by all
applicable Lenders; or Notwithstanding the foregoing or anything to the contrary
herein: (i) this Agreement may be amended (or amended and restated) with the
written consent of the Required Lenders, the Administrative Agent, and the
Borrower (x) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Credit Documents with the Loans and the
accrued interest and fees in respect thereof and (y) to include appropriately
the Lenders holding such credit facilities in any determination of the Required
Lenders; (ii) no Defaulting Lender shall have any right to approve or disapprove
any amendment, waiver or consent hereunder, except that the Commitment of such
Lender may not be increased or extended, and amounts payable to such Lender
hereunder may not be permanently reduced without the consent of such Lender
(other than reductions in fees and interest in which such reduction does not
disproportionately affect such Lender); (iii) schedules to this Agreement and
the Security Agreement may be amended or supplemented with the consent of the
Administrative Agent; and (iv) this Agreement and any other Credit Document may
be amended solely with the consent of the Administrative Agent and the Borrower
without the need to obtain the consent of any other Lender if such amendment is
delivered in order to (x) correct or cure ambiguities, errors, omissions,
defects, (y) effect administrative changes of a technical or immaterial nature
or (z) correct or cure incorrect cross references or similar inaccuracies in
this Agreement or the applicable Credit Document, in each case, with regards to
clauses (x) through (z), the correction of which is not adverse to the interest
of any Lender. Guarantees, collateral documents, security documents,
intercreditor agreements, and related documents executed in connection with this
Agreement may be amended, modified, terminated or waived, and consent to any
departure therefrom may be given, without the consent of any Lender if such
amendment, modification, waiver or consent is given in order to cause such
guarantee, collateral document, 112



--------------------------------------------------------------------------------



 
[exhibit101passportcredit119.jpg]
security document, intercreditor agreement or related document to be consistent
with this Agreement and the other Credit Documents. Any such amendment shall
become effective without any further consent of any other party to such Credit
Document. SECTION 12.02 Notices and Other Communications; Facsimile Copies. (a)
General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Credit Document shall
be in writing (including by electronic transmission). All such written notices
shall be mailed, e-mailed or delivered to the applicable address or electronic
mail address, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows: (i) if to the Credit Parties, the Administrative Agent, to
the address, electronic mail address or telephone number specified for such
Person on Schedule 12.02 or to such other address, electronic mail address or
telephone number as shall be designated by such party in a notice to the other
parties; and (ii) if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the Borrower, and the Administrative Agent. All such notices and other
communications shall be deemed to be given or made upon the earlier to occur of:
(i) actual receipt by the relevant party hereto and (ii) (A) if delivered by
hand or by courier, when signed for by or on behalf of the relevant party
hereto; (B) if delivered by mail, three (3) Business Days after deposit in the
mails, postage prepaid; (C) if delivered by facsimile, when sent and receipt has
been confirmed by telephone; and (D) if delivered by electronic mail (which form
of delivery is subject to the provisions of Section 12.02(c)), when delivered;
provided, that notices and other communications to the Administrative Agent
pursuant to Article II shall not be effective until actually received by such
Person. (b) Effectiveness of Electronic Documents and Signatures. Credit
Documents may be transmitted and/or signed by email or other electronic
communication. The effectiveness of any such documents and signatures shall have
the same force and effect as manually signed originals and shall be binding on
all Credit Parties, the Administrative Agent and the Lenders. (c) Reliance by
the Administrative Agent and Lenders. The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices (including telephonic Notices
of Borrowing) purportedly given by or on behalf of any Credit Party even if (i)
such notices were not made in a manner specified herein, were incomplete or were
not preceded or followed by any other form of notice specified herein or (ii)
the terms thereof, as understood by the recipient, varied from any confirmation
thereof. All telephonic notices to the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording. SECTION 12.03 No Waiver; Cumulative Remedies. No failure to exercise
and no delay in exercising, on the part of the Administrative Agent or any
Lender, any right, remedy, power or 113



--------------------------------------------------------------------------------



 
[exhibit101passportcredit120.jpg]
privilege hereunder or under the other Credit Documents shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law. SECTION 12.04
Survival of Representations and Warranties. All representations and warranties
made hereunder and in the other Credit Documents shall survive the execution and
delivery of this Agreement and the making of the Loans hereunder. SECTION 12.05
Payment of Expenses; Indemnification. The Borrower agrees, subject to any
limitations set forth in the Fee Letter, (a) to pay or reimburse the
Administrative Agent and the Lenders for all their reasonable and documented
out-of-pocket costs and expenses incurred in connection with the development,
preparation, negotiation and execution of, and any amendment, waiver, supplement
or modification to, this Agreement and the other Credit Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including
the reasonable and documented fees, disbursements and other charges of one
counsel (and, to the extent necessary, one local counsel in any relevant
jurisdiction and, if reasonably required, one regulatory counsel) to the
Administrative Agent, (b) to pay or reimburse (i) a single firm of counsel to
the Administrative Agent, (ii) if reasonably necessary, one local counsel in
each relevant jurisdiction (which may include special counsel acting in multiple
jurisdictions) and (iii) solely in the case of an actual or perceived conflict
of interest, one additional primary counsel and one additional counsel in each
relevant jurisdiction (which may include a single special counsel acting in
multiple jurisdictions) for each group of affected Lenders similarly situated
taken as a whole, for all their reasonable and documented out-of-pocket costs
and expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Credit Documents and any such other
documents, and (c) to pay, indemnify and hold harmless each Lender and the
Administrative Agent and their respective Related Parties from and against any
and all other actual liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, and reasonable out- of-pocket costs, expenses or
disbursements of any kind or nature whatsoever, including reasonable and
documented fees, disbursements and other charges of one counsel, arising as a
result of the execution, delivery, enforcement, performance and administration
of this Agreement, the other Credit Documents and any such other documents,
including any of the foregoing relating to the violation of, noncompliance with
or liability under, any Environmental Law on the part of any Credit Party or any
of its Subsidiaries or any actual or alleged presence of Hazardous Materials as
a result of the operations of each Credit Party or any of its Subsidiaries,
including at any of their Real Property (all the foregoing in this clause (c),
collectively, the “indemnified liabilities”); provided, that the Credit Parties
shall have no obligation hereunder to the Administrative Agent or any Lender nor
any of their Related Parties with respect to indemnified liabilities arising
from (i) the gross negligence or willful misconduct of the party to be
indemnified or one of their Related Parties; (ii) disputes among the
Administrative Agent, the Lenders and/or their transferees; or (iii) diminution
in value of any Real Property of any Credit Party resulting from the presence of
Hazardous Materials existing at such Real Property on or before the Closing
Date. The agreements in this Section 12.05 shall survive repayment of the Loans
and all other amounts payable hereunder and termination of this Agreement. To
the fullest extent permitted by Applicable Law, no Credit Party shall assert,
and each Credit Party hereby waives, any claim against any Lender, the 114



--------------------------------------------------------------------------------



 
[exhibit101passportcredit121.jpg]
Administrative Agent and their respective Related Parties, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Credit Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof. No Lender, the Administrative Agent nor any
of their respective Related Parties shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Credit
Documents or the transactions contemplated hereby or thereby. This Section 12.05
shall not apply to Taxes other than any Taxes that represent losses, claims,
damages, etc., arising from a non-Tax claim. SECTION 12.06 Successors and
Assigns; Participations and Assignments. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) except as
set forth in Section 9.03, no Credit Party may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by any Credit Party without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section 12.06. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in paragraph (c) of this Section 12.06) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement. Notwithstanding anything to the contrary herein, (a)
any Lender shall be permitted to pledge or grant a security interest in all or
any portion of such Lender’s rights hereunder including, but not limited to, any
Loans (without the consent of, or notice to or any other action by, any other
party hereto) to secure the obligations of such Lender or any of its Affiliates
to any Person providing any loan, letter of credit or other extension of credit
to or for the account of such Lender or any of its Affiliates and any agent,
trustee or representative of such Person and (b) the Administrative Agent shall
be permitted to pledge or grant a security interest in all or any portion of its
respective rights hereunder or under the other Credit Documents, including, but
not limited to, rights to payment (without the consent of, or notice to or any
other action by, any other party hereto), to secure the obligations of the
Administrative Agent or any of its Affiliates to any Person providing any loan,
letter of credit or other extension of credit to or for the account of the
Administrative Agent or any of its Affiliates and any agent, trustee or
representative of such Person. (b) (i) Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more assignees (other
than to a Defaulting Lender or to the Borrower or to any of the Borrower’s
Affiliates or Subsidiaries) (each, an “Eligible Assignee”) all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitments and the Loans at the time owing to it) with the prior written
consent (which consent in each case shall not be unreasonably withheld or
delayed) of: 115



--------------------------------------------------------------------------------



 
[exhibit101passportcredit122.jpg]
(A) the Borrower; provided, that (1) no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if Default or an Event of Default pursuant to Section 10.01(a),
10.01(c) (solely with respect to a default under Section 8.01(b) through (d) and
Section 9.13) or Section 10.01(h) has occurred and is continuing, any other
assignee and (2) the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof; (B) the Administrative Agent; provided, that no consent of the
Administrative Agent shall be required for an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund. (ii) Assignments shall be subject to
the following additional conditions: (A) except in the case of an assignment to
a Lender, an Affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitments or Loans, the
amount of the Commitments or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $1,000,000, unless each of the Borrower and the Administrative Agent
otherwise consents, which consent, in each case, shall not be unreasonably
withheld or delayed; provided, however, that no such consent of the Borrower
shall be required if an Event of Default under Section 10.01(a), (c) (solely in
respect of a breach of Section 8.01(a), (b), (c), (d) or (e), or Section 9.13)
or Section 10.01(h) has occurred and is continuing; and provided further, that
contemporaneous assignments to a single assignee made by affiliated Lenders or
related Approved Funds and contemporaneous assignments by a single assignor to
affiliated Lenders or related Approved Funds shall be aggregated for purposes of
meeting the minimum assignment amount requirements stated above; (B) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement; provided,
that this paragraph shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of Commitments or Loans; (C) the parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Acceptance,
together with a processing and recordation fee of $3,500; provided, that only
one such fee shall be payable in connection with simultaneous assignments to two
or more Approved Funds; (D) the assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire; and (E) No
Lender may assign or otherwise transfer its rights or obligations hereunder to
any of the Credit Parties. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to such assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof 116



--------------------------------------------------------------------------------



 
[exhibit101passportcredit123.jpg]
as appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee (by its execution
and delivery of the applicable Assignment and Acceptance to the Administrative
Agent) and assignor hereby irrevocably consent), to (x) pay and satisfy in full
all payment liabilities then owed by such Defaulting Lender to the
Administrative Agent, or any Lender hereunder (and interest accrued thereon) and
(y) acquire (and fund as appropriate) its full respective Pro Rata Share of all
Loans. Notwithstanding the foregoing, in the event that any assignment of rights
and obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs. (iii) Subject to
acceptance and recording thereof pursuant to paragraph (b)(v) of this Section
12.06, from and after the effective date specified in each Assignment and
Acceptance, the assignee thereunder shall be a party hereto and, to the extent
of the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.10,
2.11, 5.03 and 12.05); provided, that except to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 12.06 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section 12.06. (iv) The Administrative Agent, acting
solely for this purpose as an agent of the Borrower, shall maintain a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). Further, the Register shall contain
the name and address of the Administrative Agent and the lending office through
which each such Person acts under this Agreement. The entries in the Register
shall be conclusive absent manifest error, and the Credit Parties, the
Administrative Agent, and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The Register, as in effect at the close of business on the
preceding Business Day, shall be available for inspection by the Borrower, and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice. (v) Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative 117



--------------------------------------------------------------------------------



 
[exhibit101passportcredit124.jpg]
Questionnaire (unless the assignee shall already be a Lender hereunder) and any
written consent to such assignment required by paragraph (b)(i) of this Section
12.06, the Administrative Agent shall accept such Assignment and Acceptance and
record the information contained therein in the Register. No assignment shall be
effective for purposes of this Agreement unless and until it has been recorded
in the Register as provided in this paragraph. (vi) Disqualified Institutions.
(A) No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning or transferring Lender entered into a binding agreement to sell and
assign, or grant a participation in, all or a portion of its rights and
obligations under this Agreement, as applicable, to such Person unless
Administrative Agent and the Borrower (unless a Default or Event of Default
under Section 10.01(a) or 10.01(h) has occurred and is continuing, in which case
no consent from the Borrower is required) have consented in writing in their
sole and absolute discretion to such assignment or participation, in which case
such Person will not be considered a Disqualified Institution for the purpose of
such assignment or participation. For the avoidance of doubt, (x) no assignment
or participation shall be retroactively invalidated pursuant to this Section
12.06(b)(vi) if the Trade Date therefor occurred prior to the assignee’s or
participant’s becoming a Disqualified Institution (including as a result of the
delivery of a notice pursuant to, and/or the expiration of the notice period
referred to in, the definition of “Disqualified Institution”), and (y) the
execution by the Borrower or Agent of an Assignment and Acceptance with respect
to such an assignment will not by itself result in such assignee no longer being
considered a Disqualified Institution. (B) Administrative Agent and each
assignor of a Loan or seller of a participation hereunder shall be entitled to
rely conclusively on a representation of the assignee Lender or Participant in
the relevant Assignment or participation agreement, as applicable, that such
assignee or purchaser is not a Disqualified Institution. The Administrative
Agent shall have the right, and the Borrower hereby expressly authorizes
Administrative Agent, to verbally disclose to any potential Lender or
Participant whether not such Person is on the list of Disqualified Institutions
provided by the Borrower and any updates thereto from time to time
(collectively, the “DQ List”). Any assignment to a Disqualified Institution or
grant or sale of participation to a Disqualified Institution in violation of
this Section 12.06(b)(vi) shall not be void, but the other provisions of this
Section 12.06 shall apply. (c) (i) Any Lender may, without the consent of the
Borrower, or the Administrative Agent, sell participations to one or more banks
or other entities (other than a natural person, a Defaulting Lender or the
Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided, that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent, and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement or any other Credit
118



--------------------------------------------------------------------------------



 
[exhibit101passportcredit125.jpg]
Document; provided, that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in clause (i) of the first proviso to Section
12.01. Subject to paragraph (c)(ii) of this Section 12.06, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.10, 2.11,
and 5.04 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section 12.06. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 12.09(b) as though it were a Lender, provided, that such Participant
agrees to be subject to Section 12.09(a) as though it were a Lender. (i) A
Participant shall not be entitled to receive any greater payment under Section
2.10, 2.11 or 5.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Non- U.S. Lender if it were a
Lender shall not be entitled to the benefits of Section 5.04 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 5.04(b) as
though it were a Lender. (ii) Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Lender’s obligations hereunder (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Credit Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
not have any responsibility for maintaining a Participant Register. SECTION
12.07 Replacements of Lenders Under Certain Circumstances. (a) The Borrower, at
its sole cost and expense, shall be permitted to replace any Lender (or any
Participant), other than an Affiliate of the Administrative Agent, that (i)
requests reimbursement for amounts owing pursuant to Section 2.10, Section 2.11,
Section 2.12 or Section 5.04, or (ii) is affected in the manner described in
Section 2.10(a)(iii) and as a result thereof any of the actions described in
such Section is required to be taken, provided, that (A) such replacement does
not conflict with any Applicable Law, (B) no Default or Event of Default shall
have occurred and be continuing at the time of such replacement, (C) the
Borrower shall repay (or the replacement bank or institution shall purchase, at
par) all Loans and other amounts (other than any disputed amounts) pursuant to
Section 2.10, Section 2.11, Section 2.12 or Section 5.04, as the case may be,
owing to such replaced Lender prior to the date of replacement, (D) the
replacement bank or institution, if not already a Lender, and the terms and
conditions of such replacement, shall be reasonably satisfactory to the
Administrative Agent, (E) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 12.06 (except that such
119



--------------------------------------------------------------------------------



 
[exhibit101passportcredit126.jpg]
replaced Lender shall not be obligated to pay any processing and recordation fee
required pursuant thereto) and (F) any such replacement shall not be deemed to
be a waiver of any rights that the Borrower, the Administrative Agent or any
other Lender shall have against the replaced Lender. (b) If any Lender (a
“Non-Consenting Lender”) has failed to consent to a proposed amendment, waiver,
discharge or termination, which pursuant to the terms of Section 12.01 requires
the consent of all of the Lenders affected or the Required Lenders and with
respect to which the Required Lenders shall have granted their consent, then,
provided that no Default or Event of Default then exists, the Borrower shall
have the right (unless such Non-Consenting Lender grants such consent), at its
own cost and expense, to replace such Non-Consenting Lender by requiring such
Non-Consenting Lender to assign its Loans and Commitments to one or more
assignees reasonably acceptable to the Administrative Agent, provided, that: (i)
all Obligations of the Borrower owing to such Non-Consenting Lender being
replaced shall be paid in full to such Non-Consenting Lender concurrently with
such assignment and (ii) the replacement Lender shall purchase the foregoing by
paying to such Non-Consenting Lender a price equal to the principal amount
thereof plus accrued and unpaid interest thereon. In connection with any such
assignment, the Borrower, the Administrative Agent, such Non-Consenting Lender
and the replacement Lender shall otherwise comply with Section 12.06 (except
that such Non-Consenting Lender shall not be obligated to pay any processing and
recordation fee required pursuant thereto). SECTION 12.08 Securitization. The
Credit Parties hereby acknowledge that the Lenders and their Affiliates may
securitize the Loans (a “Securitization”) through the pledge of the Loans as
collateral security for loans to the Lenders or their Affiliates or through the
sale of the Loans or the issuance of direct or indirect interests in the Loans
to their controlled Affiliates, which loans to the Lenders or their Affiliates
or direct or indirect interests will be rated by Moody’s, S&P or one or more
other rating agencies. The Credit Parties shall, to the extent commercially
reasonable, cooperate with the Lenders and their Affiliates to effect any and
all Securitizations. Notwithstanding the foregoing, no such Securitization shall
release the Lender party thereto from any of its obligations hereunder or
substitute any pledgee, secured party or any other party to such Securitization
for such Lender as a party hereto and no change in ownership of the Loans may be
effected except pursuant to Section 12.06. SECTION 12.09 Adjustments; Set-off.
(a) If any Lender (a “Benefited Lender”) shall at any time receive any payment
of all or part of its Loans, or interest thereon, or receive any collateral in
respect thereof (whether voluntarily or involuntarily, by set-off, pursuant to
events or proceedings of the nature referred to in Section 10.01(h) or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of such other Lender’s Loans or
interest thereon, such Benefited Lender shall (i) notify the Administrative
Agent of such fact and (ii) purchase for cash from the other Lenders a
participating interest in such portion of each such other Lender’s Loans, or
shall provide such other Lenders with the benefits of any such collateral, or
the proceeds thereof, as shall be necessary to cause such Benefited Lender to
share the excess payment or benefits of such collateral or proceeds ratably with
each of the Lenders; provided, that (x) if all or any portion of such excess
payment or benefits is thereafter recovered from such Benefited Lender, such
purchase shall be rescinded, and the purchase price and benefits returned, to
the extent of such recovery, but without interest and (y) the provisions of this
Section shall not be construed to apply to (A) any payment made by or on behalf
of the Borrower pursuant to and in accordance with the express terms of this
Agreement (including the 120



--------------------------------------------------------------------------------



 
[exhibit101passportcredit127.jpg]
application of funds arising from the existence of a Defaulting Lender) or (B)
any payment obtained by a Lender as consideration for the assignment of or sale
of a participation in any of its Loans to any assignee or participant (as to
which the provisions of this Section shall apply). Notwithstanding the
foregoing, in the event that any Defaulting Lender shall exercise any such right
of setoff, (1) all amounts so set-off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.05(d) and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders, and (2) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of set- off. Each Credit Party consents to the foregoing
and agrees, to the extent it may effectively do so under applicable law, that
any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such Credit Party rights of set-off and counterclaim with
respect to such participation as fully as if such Lender were a direct creditor
of such Credit Party in the amount of such participation. (a) After the
occurrence and during the continuance of an Event of Default, to the extent
consented to by Administrative Agent, in addition to any rights and remedies of
the Lenders provided by law, each Lender shall have the right, without prior
notice to the Borrower or any other Credit Party, any such notice being
expressly waived by the Credit Parties to the extent permitted by Applicable
Law, upon any amount becoming due and payable by the Borrower hereunder (whether
at the stated maturity, by acceleration or otherwise) to set-off and appropriate
and apply against such amount any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case, whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of the Borrower, as the case may be. Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such set-off and
application made by such Lender; provided, that the failure to give such notice
shall not affect the validity of such set-off and application. SECTION 12.10
Counterparts. This Agreement and the other Credit Documents may be executed by
one or more of the parties thereto on any number of separate counterparts
(including by electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. A set of the
copies of this Agreement signed by all the parties shall be lodged with the
Borrower and the Administrative Agent. SECTION 12.11 Severability. Any provision
of this Agreement that is prohibited or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Without limiting
the foregoing provisions of this Section 12.11, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by bankruptcy, insolvency, fraudulent conveyance,
moratorium, reorganization and other similar laws relating to or affecting
creditors’ rights generally and general 121



--------------------------------------------------------------------------------



 
[exhibit101passportcredit128.jpg]
principles of equity (whether considered in a proceeding in equity or law), as
determined in good faith by the Administrative Agent, then such provisions shall
be deemed to be in effect only to the extent not so limited. SECTION 12.12
Integration. This Agreement and the other Credit Documents represent the
agreement of the Credit Parties, the Administrative Agent and the Lenders with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by any party hereto or thereto relative to the
subject matter hereof not expressly set forth or referred to herein or in the
other Credit Documents. SECTION 12.13 GOVERNING LAW. THIS AGREEMENT, THE OTHER
CREDIT DOCUMENTS (UNLESS EXPRESSLY PROVIDED OTHERWISE THEREIN) AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK. SECTION 12.14 Submission to Jurisdiction; Waivers. Each party hereto
hereby irrevocably and unconditionally: (a) agrees that it will not commence any
action, litigation or proceeding of any kind or description, whether in law or
equity, whether in contract or in tort or otherwise, against the Administrative
Agent, any Lender, or any Affiliate of the foregoing in any way relating to this
Agreement or any other Credit Document or the transactions relating hereto or
thereto, in any forum other than the courts of the State of New York sitting in
New York County, and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, and each of the
parties hereto irrevocably and unconditionally submits to the jurisdiction of
such courts and agrees that all claims in respect of any such action, litigation
or proceeding may be heard and determined in such New York State court or, to
the fullest extent permitted by applicable law, in such federal court; (b)
consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same; (c)
agrees that service of process in any such action or proceeding may be effected
by mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to the applicable party at its
respective address set forth on Schedule 12.02 or at such other address of which
the Administrative Agent shall have been notified pursuant thereto; (d) agrees
that nothing herein shall affect the right to effect service of process in any
other manner permitted by law or shall limit any right that the Administrative
Agent or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Credit Document against the Borrower or
any other Credit Party or their respective properties in the courts of any
jurisdiction; 122



--------------------------------------------------------------------------------



 
[exhibit101passportcredit129.jpg]
(e) waives, to the maximum extent not prohibited by law, all rights of
rescission, set-off, counterclaims, and other defenses in connection with the
repayment of the Obligations; and (f) waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section 12.14 any special, exemplary, punitive
or consequential damages. SECTION 12.15 Acknowledgments. Each Credit Party
hereby acknowledges that: (a) it has been advised by counsel in the negotiation,
execution and delivery of this Agreement and the other Credit Documents; (b)
neither the Administrative Agent nor any Lender has any fiduciary relationship
with or duty to the Credit Parties arising out of or in connection with this
Agreement or any of the other Credit Documents, and the relationship between the
Administrative Agent and Lenders, on one hand, and the Credit Parties, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and (c) no joint venture is created hereby or by the other Credit
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Lenders or among the Credit Parties and the Lenders. SECTION 12.16
WAIVERS OF JURY TRIAL. THE CREDIT PARTIES, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN. SECTION 12.17 Confidentiality. The Administrative
Agent and Lender shall hold all Confidential Information confidential in
accordance with its customary procedure for handling confidential information of
this nature and (in the case of a Lender that is a bank) in accordance with safe
and sound banking practices; provided, that Confidential Information may be
disclosed by the Administrative Agent or Lender: (a) as required by any
governmental agency or representative thereof (including, without limitation,
public disclosures by the Administrative Agent, Lender, or any of their Related
Parties required by the SEC or any other governmental or regulatory authority);
(b) pursuant to legal process; (c) in connection with the enforcement of any
rights or exercise of any remedies by the Administrative Agent or Lender under
this Agreement or any other Credit Document or any action or proceeding relating
to this Agreement or any other Credit Document; (d) to the Administrative
Agent’s or Lender’s attorneys, professional advisors, independent auditors or
Affiliates, 123



--------------------------------------------------------------------------------



 
[exhibit101passportcredit130.jpg]
(e) in connection with: (i) the establishment of any special purpose funding
vehicle with respect to the Loans, (ii) any Securitization permitted under
Section 12.08; (iii) any prospective assignment of, or participation in, its
rights and obligations pursuant to Section 12.06, to prospective assignees or
Participants, as the case may be; (iv) any Hedging Transaction entered into or
proposed to be entered into in connection with the Loans made hereunder, to
actual or proposed direct or indirect contractual counterparties; and (v) any
actual or proposed credit facility for loans, letters of credit or other
extensions of credit to or for the account of the Administrative Agent or Lender
or any of its Affiliates, to any Person providing or proposing to provide such
loan, letter of credit or other extension of credit or any agent, trustee or
representative of such Person; or (f) with the consent of the Borrower;
provided, that in the case of clause (e) hereof, the Person to whom Confidential
Information is so disclosed is advised of and has been directed to comply with
the provisions of this Section 12.17. For purposes of this Section,
“Confidential Information” means all information received from a Credit Party or
any Subsidiary, whether directly or from a Credit Party or a Subsidiary’s
managers, officers, employees, attorneys, agents, or other advisors, relating to
the Credit Parties or any Subsidiary or any of their respective businesses,
other than any such information that is available to the Administrative Agent or
any Secured Party on a nonconfidential basis prior to disclosure by or on behalf
of such Credit Party or any Subsidiary. Notwithstanding the foregoing, (A) each
of the Administrative Agent, the Lenders and any Affiliate thereof is hereby
expressly permitted by the Credit Parties to refer to any Credit Party and any
of their respective Subsidiaries in connection with any promotion or marketing
undertaken by the Administrative Agent, Lender or Affiliate and, for such
purpose, the Administrative Agent, Lender or Affiliate may utilize any trade
name, trademark, logo or other distinctive symbol associated with such Credit
Party or such Subsidiary or any of their businesses and (B) any information that
is or becomes generally available to the public (other than as a result of
prohibited disclosure by the Administrative Agent or Lender) shall not be
subject to the provisions of this Section 12.17. EACH LENDER ACKNOWLEDGES THAT
CONFIDENTIAL INFORMATION (AS DEFINED IN THIS SECTION 12.17) FURNISHED TO IT
PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES,
AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
124



--------------------------------------------------------------------------------



 
[exhibit101passportcredit131.jpg]
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS. ALL INFORMATION, INCLUDING WAIVERS AND
AMENDMENTS, FURNISHED BY THE CREDIT PARTIES OR THE ADMINISTRATIVE AGENT PURSUANT
TO, OR IN THE COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL
INFORMATION, WHICH MAY CONTAIN MATERIAL NONPUBLIC INFORMATION ABOUT THE CREDIT
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE CREDIT PARTIES AND THE ADMINISTRATIVE AGENT THAT
IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY
RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NONPUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW. SECTION 12.18
Press Releases, etc. Each Credit Party will not, and will not permit any of its
respective Subsidiaries, directly or indirectly, to publish any press release or
other similar public disclosure or announcements (including any marketing
materials) regarding this Agreement, the other Credit Documents, the Transaction
Documents, or any of the Transactions, without the consent of the Administrative
Agent, which consent shall not be unreasonably withheld. SECTION 12.19 Releases
of Guarantees and Liens. (a) Notwithstanding anything to the contrary contained
herein or in any other Credit Document, the Administrative Agent is hereby
irrevocably authorized and directed by each Secured Party (without requirement
of notice to or consent of any Secured Party except as expressly required by
Section 12.01) (x) to take any action requested by the Borrower having the
effect of releasing any Collateral or guarantee obligations (i) to the extent
necessary to permit consummation of any transaction not prohibited by any Credit
Document or that has been consented to in accordance with Section 12.01 or (ii)
under the circumstances described in paragraph (b) below and (y) enter into
subordination or intercreditor agreements with respect to Indebtedness to the
extent the Administrative Agent or the Collateral Agent is otherwise
contemplated herein as being a party to such intercreditor or subordination
agreement. (a) At such time as (i) the Loans and the other Obligations (other
than Unasserted Contingent Obligations) shall have been paid in full and (ii)
the Commitments have been terminated, the Collateral shall be automatically
released from the Liens created by the Security Documents, and the Security
Documents and all pledges and obligations (other than those expressly stated to
survive such termination) of the Administrative Agent and each Credit Party
under the Security Documents shall terminate, all without delivery of any
instrument or performance of any act by any Person. (b) Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s authority to release its interest in particular types
or items of property, or to release any guarantee obligations pursuant to this
Section 12.19. In each case as specified in this Section 12.19, the
Administrative Agent will (and each Lender irrevocably authorizes and directs
the Administrative Agent to), at the Borrower’s 125



--------------------------------------------------------------------------------



 
[exhibit101passportcredit132.jpg]
request and expense, (i) execute and deliver any termination statements, lien
releases, discharges of security interests, and other similar discharge or
release documents (and, if applicable, in recordable form) as are reasonably
necessary to release, as of record, the Administrative Agent’s Liens and all
notices of security interests and liens previously filed by the Administrative
Agent and (ii) deliver all possessory collateral in the Administrative Agent’s
possession, custody or control to the Borrower (or the Borrower’s designee), and
(iii) execute and deliver to the applicable Credit Party such other documents as
such Credit Party may reasonably request to evidence the release of such item of
Collateral or obligation from the assignment, lien or security interest granted
under the Security Documents, in each case in accordance with the terms of the
Credit Documents and this Section 12.19. SECTION 12.20 USA Patriot Act. Each
Lender hereby notifies each Credit Party that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”), it is required to obtain, verify and record
information that identifies the Credit Parties, which information includes the
name and address of each Credit Party and other information that will allow such
Lender to identify each Credit Party in accordance with the Patriot Act. Each
Credit Party agrees to provide all such information to the Lenders upon request
by the Administrative Agent at any time, whether with respect to any Person who
is a Credit Party on the Closing Date or who becomes a Credit Party thereafter.
SECTION 12.21 No Fiduciary Duty. Each Credit Party, on behalf of itself and its
Subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the Credit
Parties, their respective Subsidiaries and Affiliates, on the one hand, and the
Administrative Agent, the Lenders and their respective Affiliates, on the other
hand, will have a business relationship that does not create, by implication or
otherwise, any fiduciary duty on the part of the Administrative Agent, the
Lenders or their respective Affiliates, and no such duty will be deemed to have
arisen in connection with any such transactions or communications. SECTION 12.22
Authorized Officers. The execution of any certificate requirement hereunder by
an Authorized Officer shall be considered to have been done solely in such
Authorized Officer’s capacity as an officer of the applicable Credit Party (and
not individually). Notwithstanding anything to the contrary set forth herein,
the Secured Parties shall be entitled to rely and act on any certificate, notice
or other document delivered by or on behalf of any Person purporting to be an
Authorized Officer of a Credit Party and shall have no duty to inquire as to the
actual incumbency or authority of such Person. SECTION 12.23 Acknowledgement and
Consent to Bail-In of EEA Financial Institutions. Notwithstanding anything to
the contrary in any Credit Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any EEA Financial Institution arising under any Credit Document, to
the extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by: (a) the application of any Write-Down
and Conversion Powers by an EEA Resolution Authority to any such liabilities
arising hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution, and (b) the effects of any Bail-in Action on any such
liability, including, if applicable: (i) a reduction in full or in part or
cancellation of any such liability, (ii) a conversion 126



--------------------------------------------------------------------------------



 
[exhibit101passportcredit133.jpg]
of all, or a portion of, such liability into shares or other instruments of
ownership in such EEA Financial Institution, its parent undertaking, or a bridge
institution that may be issued to it or otherwise conferred on it, and that such
shares or other instruments of ownership will be accepted by it in lieu of any
rights with respect to any such liability under this Agreement or any other
Credit Document or (iii) the variation of the terms of such liability in
connection with the exercise of the write-down and conversion powers of any EEA
Resolution Authority. [SIGNATURE PAGES FOLLOW] 127



--------------------------------------------------------------------------------



 
[exhibit101passportcredit134.jpg]
IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.
BORROWER: EVOLENT HEALTH LLC, a Delaware limited liability company By: /s/
Jonathan Weinberg Name: Jonathan Weinberg Title: Secretary PARENT: EVOLENT
HEALTH, INC., a Delaware corporation By: /s/ Jonathan Weinberg Name: Jonathan
Weinberg Title: Secretary OTHER GUARANTORS: EH HOLDING COMPANY, INC., a Delaware
corporation By: /s/ Jonathan Weinberg Name: Jonathan Weinberg Title: Secretary
EVOLENT CARE PARTNERS HOLDING COMPANY, INC., a Delaware corporation By: /s/
Jonathan Weinberg Name: Jonathan Weinberg Title: Secretary Signature Page to
Credit Agreement



--------------------------------------------------------------------------------



 
[exhibit101passportcredit135.jpg]
NCIS HOLDINGS, INC., a Delaware corporation By: /s/ Jonathan Weinberg Name:
Jonathan Weinberg Title: Secretary NCH MANAGEMENT SYSTEMS, INC., a California
corporation By: /s/ Jonathan Weinberg Name: Jonathan Weinberg Title: Secretary
EVOLENT CARE PARTNERS OF TEXAS, INC., a Texas corporation By: /s/ Jonathan
Weinberg Name: Jonathan Weinberg Title: Secretary Signature Page to Credit
Agreement



--------------------------------------------------------------------------------



 
[exhibit101passportcredit136.jpg]
ADMINISTRATIVE AGENT: ARES CAPITAL MANAGEMENT LLC, a Delaware limited liability
company By: /s/ Scott Lem Name: Scott Lem Title: Authorized Signatory Signature
Page to Credit Agreement



--------------------------------------------------------------------------------



 
[exhibit101passportcredit137.jpg]
LENDERS: ARES CAPITAL CORPORATION By: /s/ Scott Lem Name: Scott Lem Title:
Authorized Signatory CION ARES DIVERSIFIED CREDIT FUND By: /s/ Scott Lem Name:
Scott Lem Title: Authorized Signatory ARES CREDIT STRATEGIES INSURANCE DEDICATED
FUND SERIES INTERESTS OF THE SALI MULTI-SERIES FUND, L.P. By: Ares Management
LLC, its investment subadvisor By: Ares Capital Management LLC, as subadvisor
By: /s/ Scott Lem Name: Scott Lem Title: Authorized Signatory ARES DIRECT
FINANCE I LP By: Ares Capital Management LLC, its investment manager By: /s/
Scott Lem Name: Scott Lem Title: Authorized Signatory Signature Page to Credit
Agreement



--------------------------------------------------------------------------------



 
[exhibit101passportcredit138.jpg]
Schedule 1.01(a) Commitment Ratios Lender 1L Term Loan 1L DDTL Ares Capital
Corporation $67,131,423.77 $44,754,282.52 CION Ares Diversified $5,277,288.34
$3,518,192.22 Credit Fund Ares Credit Strategies $2,291,287.89 $1,527,525.26
Insurance Dedicated Fund Series Interests of SALI Multi-Series Fund, L.P. Ares
Direct Finance I LP $300,000.00 $200,000.00



--------------------------------------------------------------------------------



 
[exhibit101passportcredit139.jpg]
Schedule 1.01(b) Licensed Insurance Entities Evolent Assurance Solutions LLC, a
Vermont limited liability company Justify Holdings, Inc., a Kentucky corporation
Juntos Health Plan Inc., a Texas corporation True Health New Mexico, Inc., a New
Mexico corporation



--------------------------------------------------------------------------------



 
[exhibit101passportcredit140.jpg]
Schedule 1.01(c) Material Contracts Material Contracts (other than customer
contracts): 1. Ironwood Physicians, PC a. Network Provider Group Participation
Contact by and between NCH Management Systems, Inc. and Ironwood Physicians, PC,
dated July 1, 2014 (as amended to date, most recently by the Amendment to
Network Provider Group Participation Agreement, dated June 26, 2018) 2.
Lighthouse Health Plan LLC a. Amended and Restated Medicaid Management Services
Agreement by and between Lighthouse Health Plan, LLC and Evolent Health LLC,
effective February 1, 2019 3. 21st Century Oncology LLC a. Florida i. New
Century Health Network Provider Group Participation Agreement by and between NCH
Management Systems, Inc. and 21st Century Oncology, LLC, dated April 1, 2015 (as
amended to date, most recently by the Amendment to New Century Health Network
Provider Group Participation Agreement, dated September 1, 2019) b. Arizona i.
Network Provider Group Participation Agreement by and between NCH Management
Systems, Inc. and Cancer Treatment Services Arizona, LLC, dated May 1, 2016 ii.
Network Provider Group Participation Agreement by and between NCH Management
Systems, Inc. and Alliance Oncology of Arizona, LLC (as amended to date, most
recently by the Amendment to New Century Health Network Provider Group
Participation Agreement, effective April 1, 2019) iii. Provider Group
Participation Agreement by and between NCH Management Systems, Inc. and Arizona
Radiation Therapy Management Services, Inc., dated July 1, 2014 (as amended to
date, most recently by the Amendment to Network Provider Group Participation
Agreement, effective May 1, 2018) 4. CVS Pharmacy, Inc. a. Amended & Restated
Prescription Benefit Services Agreement by and between CaremarkPCS Health,
L.L.C. and Evolent Health LLC, dated January 1, 2018 (as amended to date, most
recently by the Amendment to Amended and Restated Prescription Benefit Services
Agreement, dated October 1, 2018) 5. Palo Verde Hematology Oncology LTD a.
Network Provider Group Participation Agreement by and between NCH Management
Systems, Inc. and Palo Verde Hematology Oncology, dated May 21, 2014 (as amended
to date, most recently by the Amendment to Network Provider Group participation
Agreement, dated May 1, 2018) 6. Arizona Oncology Associates, PC



--------------------------------------------------------------------------------



 
[exhibit101passportcredit141.jpg]
a. Network Provider Group Participation Agreement by and between NCH Management
Systems, Inc. and Arizona Oncology Associates, dated July 1, 2014 (as amended to
date, most recently by the Amendment to Network Provider Group Participation
Agreement, effective May 1, 2018) Evolent Health Services Client Contracts
(listed by client relationship) 1. County Care (Cook County) a. Cook County
Health and Hospitals System Amended and Restated Master Contract by and between
Cook County Health and Hospital Systems d/b/a Cook County Health by its
CountyCare Health Plan and Evolent Health LLC., dated April 1, 2016 (as amended
to date, most recently by the Corrected Amendment No. 5 to Cook County Master
Contract Agreement, dated September 24, 2019) 2. Deaconess a. Operational Master
Services Agreement, by and between Deaconess Health System, Inc. and Evolent
Health LLC, dated January 1, 2015 (as amended to date, most recently by the
Tenth Amendment to the Operational Master Services Agreement, dated April 1,
2019) 3. Maryland Physicians a. Medicaid Master Services Agreement by and
between Maryland Care, Inc. (sometimes referred to in the Maryland Medicaid
Program as Maryland Physicians Care) and Evolent Health LLC, effective September
30, 2019 4. Passport a. Services Agreement, by and between University Health
Care, Inc. d/b/a Passport Health Plan and Evolent Health LLC, dated December 16,
2015 (as amended to date, most recently by the Eleventh Amendment to the
Services Agreement, dated May 28, 2019) 5. Premera a. Master Service Agreement
by and between Premera Blue Cross and Evolent Health LLC, made effective January
1, 2019 6. SOMOS a. Management Services Agreement by and between SOMOS Your
Health, LLC and Evolent Health LLC, dated January 19, 2018 (as amended to date,
most recently by First Amendment to Master Services Agreement, dated May 21,
2019) b. Management Services Agreement by and between Somos Healthcare Providers
Inc. and Evolent Health LLC, effective January 15, 2018 (as amended to date,
most recently by First Amendment to Management Services Agreement, dated June
15, 2018) New Century Customer Contracts (listed by client relationship)1 1.
CarePlus a. Specialty Care Agreement, by and between CarePlus Health Plans, Inc.
and NCH Management Systems, Inc., dated March 1, 2009 (as amended to date, most
recently 1 NTD - County Care and Passport are also NCH customers, but the NCH
services are contracted as part of the broader Evolent services, not
individually with NCH.



--------------------------------------------------------------------------------



 
[exhibit101passportcredit142.jpg]
by the Twenty-third Amendment to Specialty Care Agreement, dated January 1,
2015) b. Specialty Care Agreement, by and between CarePlus Health Plans, Inc.
and New Century Health, dated April 1, 2004 (as amended to date, most recently
by the Amendment to the Network Agreement Between Careplus Health Plans, Inc.
and New Century Health, dated May 1, 2017) c. Specialty Care Agreement, by and
between CarePlus Health Plans, inc. and NCH Management Systems, Inc., dated
April 1, 2004 (as amended to date, most recently by the Amendment to the
Specialty Care Agreement between CarePlus Health Plans Inc. and NCH Management
Systems, Inc., dated October 1, 2013) 2. Cigna a. Capitated Health System
Agreement, by and between Cigna HealthCare of Arizona, Inc. and NCH Management
Systems, Inc., effective July 1, 2014 (as amended to date, most recently by
Second Amendment to Capitated Health System Agreement, dated January 1, 2019).
3. Coventry a. Delegated Network Agreement, by and between Coventry Summit
Health Plan, Inc. and NCH Management Systems, Inc. f/k/a New Century Infusion
Solutions, Inc. aka NCIS, dated October 8, 2007 (as amended to date, most
recently by Amendment Number 3 to Delegated Network Agreement, dated September
1, 2011) b. Network Agreement, by and between Coventry Health Care of Florida,
Inc. f/k/a Vista Healthplan, Inc., Coventry Health Plan of Florida, Inc. f/k/a
Vista Healthplan of South Florida, Inc., Coventry Health Care, Inc. f/k/a Vista
Insurance Plan, Inc. and NCH Management Systems, Inc. d/b/a New Century Health,
dated October 8, 2007 (as amended to date most recently by Amendment Number 6 to
the Network Agreement, dated December 1, 2011) c. Delegated Network Agreement,
by and between NCH Management Systems, Inc. d/b/a New Century Health, f/k/a New
Century Infusion Solutions, Inc. a.k.a NCIS and Aetna Health Inc. (as amended to
date most recently by Amendment Number Six to Delegated Network Agreement, dated
January 1, 2017) d. Network Agreement, by and between Summit Health Plan, Inc.
and NCH Management Systems, Inc. d/b/a New Century Health, dated April 1, 2007
(as amended to date, most recently by Amendment Number 2 to Network Agreement,
dated December 1, 2009) e. Delegated Network Agreement, by and between NCH
Management Systems, Inc. d/b/a/ New Century Health and Aetna Health Inc. (as
amended to date, most recently by Amendment Number Five to Delegated Network
Agreement, dated April 1, 2018) 4. GlobalHealth a. Master Services Agreement, by
and between NCH Management Systems, Inc. and GlobalHealth Holdings, LLC,
effective February 1, 2020 5. Humana a. Services Agreement, by and between NCH
Management Systems, Inc. and Humana Health Plan, Inc., Humana Insurance Company
and Affiliates, effective



--------------------------------------------------------------------------------



 
[exhibit101passportcredit143.jpg]
January 10, 2011 (as amended to date, most recently by Amendment Eleven to
Services Agreement, effective July 1, 2016) b. Network Services Agreement, by
and between Humana Insurance Company, Humana Health Insurance Company of
Florida, Inc., Humana Medical Plan, Inc. and their affiliates that underwire or
administer health plans, effective May 1, 2013 (as amended to date, most
recently by the Amendment to Network Services Agreement, effective April 26,
2017) 6. Optum a. Lifeprint Health, Inc. Health Services Agreement (Specialty
Capitation), by and between Lifeprint Health, Inc. and NCH Management Systems,
Inc., dated October 1, 2017 7. Simply Health a. Management and Network
Agreement, by and between Simply Healthcare Plans, Inc. and NCH Management
Systems, Inc. d/b/a New Century Health, dated February 1, 2014 (as amended to
date, most recently by Amendment to Management and Network Agreement, effective
July 1, 2018)



--------------------------------------------------------------------------------



 
[exhibit101passportcredit144.jpg]
Schedule 7.04 Litigation Kelly v. Evolent Health LLC, Case No. 1:19-cv-00500 in
the United States District Court for the Northern District of Illinois, Eastern
Division. Lawsuit alleges that Evolent has incorrectly categorized exempt and
nonexempt employees. Torres v. Evolent Health LLC, Case No. 1:19-cv-02887 in the
United States District Court for the Northern District of Illinois, Eastern
Division. Lawsuit alleges that Evolent has incorrectly compensated certain
nonexempt employees. DeLeon v. NCH Management Systems, Inc. Case No.
30-2019-01060073-CU-OE-CXC in the Superior Court of the State of California,
County of Orange. Lawsuit alleges that NCH failed to pay plaintiff and similarly
situated employees for all hours worked, failed to pay him for missed rest
breaks and meal breaks, failed to pay overtime compensation or minimum wages,
did not allow him to take legally required meal and rest breaks, failed to
timely pay final wages upon termination, failed to provide compliant wage
statements, failed to maintain complete and accurate payroll records and failed
to reimburse him for work-related expenses. Plymouth County Retirement System v.
Evolent Health, Inc., Case No. 1:19-cv-01031-RDA- TCB in the United States
District Court for the Eastern District of Virginia, Alexandria Division. This
is a class action complaint by a purported shareholder of the Company, alleging
that Evolent and its officers defrauded shareholders by making misleading
statements and omissions about Evolent’s business strategy and operations.
Sendero Health Plans, Inc. v. Evolent Health LLC, Case No. 01-19-0001-3352 –
this is case is currently in arbitration. Demand letter relates to Sendero
Health Plans, Inc. (a Texas Medicaid plan and former client of Evolent) for not
timely processing claims.



--------------------------------------------------------------------------------



 
[exhibit101passportcredit145.jpg]
Schedule 7.12 Subsidiaries and Joint Ventures/Partnerships Subsidiaries Credit
Party Subsidiary Ownership State of Percentage Incorporation/Formation of
Subsidiary Evolent Health, Evolent Health LLC 100% Delaware Inc. Evolent Health
NCIS Holdings, Inc. 100% Delaware LLC NCIS Holdings, NCH Management 100%
California Inc. Systems, Inc. Evolent Health Evolent Care 100% Delaware LLC
Partners Holding Company, Inc. Evolent Care Evolent Care 100% Texas Partners
Partners of Texas, Holding Inc. Company, Inc. Evolent Care The Accountable 100%
Michigan Partners Care Organization Holding Ltd Company, Inc. Evolent Health
Evolent Health 99.998%2 India LLC International Private Limited Evolent Health
Evolent Assurance 100% Vermont LLC Solutions LLC Evolent Health EH Holding 100%
Delaware LLC Company, Inc. EH Holding Justify Holdings, Inc. 100% Kentucky
Company, Inc. EH Holding True Health New 100% New Mexico Company, Inc. Mexico,
Inc. EH Holding Juntos Health Plan 80% Texas Company, Inc. Inc. 2 Note that 1
share is held by an Indian national as required by Indian law.



--------------------------------------------------------------------------------



 
[exhibit101passportcredit146.jpg]
Joint Ventures Credit Party Subsidiary State of Name of Joint
Incorporation/Formation Venture Affiliate(s) Evolent Health LLC Momentum Health
Delaware Momentum Health (28.1%), HE Group, LLC Holdings, LLC Holding Company,
(56.9%) Inc. (15.0%) Evolent Health LLC Georgia Physicians Georgia Better Health
of (26.6%) for Accountable Georgia, LLC and Care LLC other individual
equityholders (73.4%) Evolent Health LLC SOMOS Innovation Delaware Somos
Holdings, (4%) LLC LLC (96%) Evolent Health LLC Lighthouse Health Florida
Baptist Hospital, (40%) Plan LLC Inc. (60%) Evolent Health LLC Miami Children’s
Florida Variety Children’s (25%) Health Plan LLC Hospital dba Nicklaus
Children’s Hospital Evolent Health LLC Vivant Health MSO California Vivant
Health, Inc. (48%) LLC (52%) Subsidiaries of Momentum Health Group, LLC (a Joint
Venture) Subsidiary Ownership State of Percentage Incorporation/Formation of
Subsidiary Momentum Health Momentum Health 100% Delaware Group, LLC Acquisition,
Inc. Momentum Health GlobalHealth 100% Oklahoma Acquisition, Inc. Holdings, LLC
GlobalHealth True Health New 100% New York Holdings, LLC York, Inc. GlobalHealth
True Health 100% Indiana Holdings, LLC Indiana, Inc. GlobalHealth GlobalHealth,
Inc. 100% Oklahoma Holdings, LLC



--------------------------------------------------------------------------------



 
[exhibit101passportcredit147.jpg]
Schedule 7.15 Real Property Leased Property3 Company Location Lessor Evolent
Health LLC 121 Airport Center I, 2208 Principle Equity Properties, Highway 121,
Suite 120, LP Bedford, TX 76021 Address: Linda S. Larabee, CCIM, RPA Vice
President of Asset Management TriStone Realty Management, LLC (DBA) 13831
Northwest Fwy, Suite 510 Houston, Texas 77040 Evolent Health LLC 950 North
Meridian Street, Indiana University Health, Indianapolis, IN 46204 Inc. 950 N.
Meridian Street, Suite 1200 Indianapolis, IN 46204 Evolent Health LLC 10089
Willow Creek Road, Willow Creek SD, LLC Suite 100, San Diego, CA 92131 Address:
c/o CAMI, Inc. 10089 Willow Creek Road, Suite 230 San Diego, California 92131
Attention: Ron Lack Evolent Health LLC 177 Post Street, Suite 900, 177 Post
Street Associates San Francisco, CA 94108 Address: 177 Post Street, Suite 770
San Francisco, CA 94108 3 All leased properties listed as owned by Justify
Holdings, Inc. are being transferred to Justify Holdings, Inc. as part of the
Passport Acquisition.



--------------------------------------------------------------------------------



 
[exhibit101passportcredit148.jpg]
True Health New Mexico, 2440 Louisiana Blvd NE, Uptown Tower, LLC (62% Inc.
Suite 600, Albuquerque, NM Undivided Interest), Allen 87110 Family Investments,
LLC (21% Undivided Interest), NCH Management Systems, Huntington Center, Phase
II, MRM Office Owner 4, L.P. Inc. 2801 SW 149th Avenue, Suite 130, Miramar, FL
33027 Address: c/o Starwood Capital Group 591 West Putnam Avenue Greenwich,
Connecticut 06830 Attention: Read Mortimer Evolent Health LLC 300 South
Riverside, Suite South Riverside Building 400, Chicago, IL 60606 LLC Address:
South Riverside Building LLC c/o Third Millenium Group 7700 Congress Ave, Suite
3106 Boca Raton, FL 33487 Evolent Health LLC 300 South Riverside, Suite
Sublessor: DeVry Education 700, Chicago, IL 60606 Group, Inc. Address: 3005
Highland Parkway Downers Grove, IL 60515- 5799 Attn: Real Estate Department
Evolent Health LLC 5111 Commerce Crossings, Sublessor: Firstsource Group Suite
110, Louisville, KY USA, Inc. 40229 Address: 1661 Lyndon Farm Court Louisville,
KY 40223 Attn: CEO Evolent Health LLC 540 West Madison Street, 540 West Madison
Owner Chicago, IL 60661 LLC Address: 110 East 59th Street



--------------------------------------------------------------------------------



 
[exhibit101passportcredit149.jpg]
Suite 3201 New York, NY 10022 Attn: Seymour Braun and Maryanne Small Evolent
Health LLC 600 W. Jackson Street, Suite Stockbridge 600 West 600, Chicago, IL
Jackson, LLC Address: 600 W Jackson Blvd Ste 600 Chicago, IL 60661 Evolent
Health LLC Wells Fargo Bank Tower, WFBT, LLC 615 North Upper Broadway, Suite
1285, Corpus Christi, Address: c/o U.S. Realty TX 78401 Management 615 N. Upper
Broadway, Ste. 101 Corpus Christi, TX 78401 Evolent Health LLC 6630 Onion Drive,
Fort Lee Memorial Health System Myers, FL 33912 d/b/a Lee Health Address: Brock
Billman Property Management 12801 Westlinks Drive, Suite 102 Fort Myers, FL
33913 NCH Management Systems, 675 Placentia Avenue, Suite Fairway Center II -
Orange Inc. 300, Brea, CA 92821 County, CA, LP Address: c/o Piedmont Office
Realty Trust 11695 Johns Creek Parkway, Suite 350 Johns Creek, Georgia 30097
Attention: Asset Manager - West Region Evolent Health LLC 700 E. Gregory St.,
Sublessor: Baptist Hospital, Pensacola, FL 35202 Inc.



--------------------------------------------------------------------------------



 
[exhibit101passportcredit150.jpg]
Address: 1717 N. E Street, 3rd Floor Administration, Pensacola, FL 32501 Evolent
Health LLC 800 North Glebe Road, Suite North Glebe Office, LLC 500, Arlington,
VA 22203 Address: JBG/Commercial Management, LLC 4445 Willard Avenue, Suite 400
Chevy Chase, MD 20815 Attn: Executive Vice President-Commercial Asset Management
Evolent Health LLC 801 Warrenville Road, Suite Millbrook Lisle 801 LLC 400,
Lisle, IL 60532 Address: c/o Millbrook Properties LLC 485 Half Day Road, Suite
220 Buffalo Grove, IL 60089 Attn: Bruce Hecktman NCH Management Systems, 80
William Street, Suite 270, John Hancock Life Insurance Inc. Wellesley, MA 02481
Company (U.S.A.) and John Hancock Life & Health Insurance company Address: c/o
John Hancock Corporate Real Estate 200 Berkeley Street C-01-05 Boston, MA 02110
Evolent Health LLC 8400 N.W. 36th Street, Suite G&I VIII Doral Concourse 350,
Miami, FL 33166 LLC Address: c/o DRA Advisors LLC 220 East 42nd Street, 27th
Floor New York, New York 10017 Attention: Rob Hyman, Asset Manager



--------------------------------------------------------------------------------



 
[exhibit101passportcredit151.jpg]
Evolent Health LLC 9601 Amberglen Boulevard, NW Austin Office Partners Suite
225, Austin, TX 78729 LLC Address: NW Austin Office Partners LLC c/o Menlo
Equities 490 California Avenue, Fourth Floor Palo Alto, CA 94306 Attn: Henry
Bullock and Richard Holmstrom Evolent Health International B-301 Sai Radhe
Complex, SAI Construction Private Private Limited Behind Sheraton Grand, Limited
RBM Road, Pune 411 001, India Address: 605, Sai Chambers, 16, Mumbai-Pune Road
Pune: 411 003 Justify Holdings, Inc. 370 Village Drive, Regency Appalachia LLC
Prestonburg, KY 41653 Justify Holdings, Inc. 5100 Commerce Crossings Commerce
Office Center, Drive, Louisville, KY 40229 LLC Justify Holdings, Inc. 1841
Taylor Avenue, Suite Underground Vaults & 107, Louisville, KY 40213 Storage,
Inc.



--------------------------------------------------------------------------------



 
[exhibit101passportcredit152.jpg]
Schedule 7.18 Licensed Insurance Entities • Quota Share Reinsurance Agreement,
by and between Coverys Specialty Insurance Company and Evolent Assurance
Solutions, LLC, dated January 1, 2019, and the related Guaranty and
Indemnification Agreement, by and between Evolent Health, Inc. and Coverys
Specialty Insurance Company, dated January 1, 2019. • During June 2019, Evolent
Health, Inc. and Passport also entered into an indemnity agreement with an
insurance company (the “Surety”). More specifically, the Surety issued a $25
million performance bond to secure Passport’s performance under its Medicaid
contract in case of a contract breach. This bond is required by the Commonwealth
of Kentucky in the ordinary course of business and does not impact Evolent’s
obligation to absorb expected losses or receive expected residual returns. That
said, the indemnity agreement is such that Evolent and Passport are jointly and
severally liable to the Surety in the event of losses arising under the bond.
That is, while the Surety is securing Passport’s performance up to $25 million
from Kentucky’s perspective, Evolent and Passport are liable to reimburse the
Surety for the $25 million performance bond if it was to be utilized. The bond’s
effective date is July 1, 2019 through June 30, 2020. No liabilities are
recorded or expected under the Surety arrangement.



--------------------------------------------------------------------------------



 
[exhibit101passportcredit153.jpg]
Schedule 7.22 Collective Bargaining Agreements None.



--------------------------------------------------------------------------------



 
[exhibit101passportcredit154.jpg]
Schedule 7.24 Evidence of Indebtedness 1. 2021 Convertible Notes 2. 2021 Mirror
Note between Evolent Health Inc. and Evolent Health LLC 3. 2025 Convertible
Notes 4. 2025 Mirror Note between Evolent Health Inc. and Evolent Health LLC 5.
Global Share Backstop 6. Passport Health Note 7. Loan Agreement, dated as of
October 1, 2018 by and among Evolent Health LLC and NCIS Holdings, Inc. 8. Cash
collateralized L/C items: a) Irrevocable Standby Letter of Credit in favor of
Wells Fargo issued in connection with Cigna Healthcare of Arizona Inc. in the
face amount of $650,000. b) Irrevocable Standby Letter of Credit in favor of
Wells Fargo issued in connection with Humana Health Plan in the face amount of
$400,000. c) Irrevocable Standby Letter of Credit in favor of Wells Fargo issued
in connection with Florida Health Plan Administrators (Coventry) in the face
amount of $1,000,000. d) Irrevocable Standby Letter of Credit in favor of Wells
Fargo issued in connection with Centers for Medicare & Medicaid Services in the
face amount of $1,814,817.37. 9. Letters of Credit relating to various leases:
a) Letter of Credit in favor of Bank of America issued in connection with the
Millbrook Lisle Lease with a current balance of $300,000. c) Letter of Credit in
favor of Bank of America issued in connection with the Glebe Road Lease with a
current balance of $1,578,562. d) Letter of Credit in favor of Bank of America
issued in connection with the 540 W Madison Lease with a current balance of
$1,500,000. e) Letter of Credit in favor of Bank of America issued in connection
with the Riverside Lease with a current balance of $231,895.34. 10. The surety
bonds listed on Schedule 7.23.



--------------------------------------------------------------------------------



 
[exhibit101passportcredit155.jpg]
Schedule 7.25 Deposit Accounts and Securities Accounts Financial Credit Party
Account Type Excluded Institution Number Account? American Bank, EH Holding
60004769302 Securities No N.A. Company, Inc. Bank of America Evolent
5S7-02Z27-1- Securities No Health LLC 7CIW Bank of America Evolent 435029035142
Deposit No Health LLC Bank of America Evolent 435029048744 Deposit No Health,
Inc. Wells Fargo NCH 4122091168 Deposit No Management Systems, Inc. Wells Fargo
NCIS 4122091184 Deposit No Holdings, Inc. Bank of America Evolent 435029035155
Deposit Yes Health LLC Bank of America Evolent 435029038055 Deposit Yes Health
LLC Bank of America Evolent 458003277291 Deposit Yes Health LLC Bank of America
Evolent 435029038071 Deposit Yes Health LLC Bank of America Evolent 435029054712
Deposit Yes Health LLC City National Bank Evolent 450224855 Deposit Yes Health
LLC City National Bank Evolent 450225290 Deposit Yes Health LLC Wells Fargo
Evolent 4229996442 Deposit Yes Health LLC Bank of America Evolent 435029068931
Deposit Yes Health LLC Wells Fargo Evolent 4229996483 Deposit Yes Health LLC
Wells Fargo Evolent 4637312950 Deposit Yes Health LLC Bank of America Evolent
385015861904 Deposit Yes Health LLC



--------------------------------------------------------------------------------



 
[exhibit101passportcredit156.jpg]
Wells Fargo Evolent 4229996517 Deposit Yes Health LLC Wells Fargo Evolent
4069451151 Deposit Yes Health LLC Wells Fargo Evolent 4128036068 Deposit Yes
Health LLC Wells Fargo Evolent 4128036050 Deposit Yes Health LLC Wells Fargo
Evolent 4398762377 Deposit Yes Health LLC Wells Fargo Evolent 4943652651 Deposit
Yes Health LLC Wells Fargo NCH 4122091176 Deposit Yes Management Systems Inc.
Wells Fargo NCH 4075390070 Deposit Yes Management Systems Inc. Wells Fargo NCH
4777374463 Deposit Yes Management Systems Inc. Wells Fargo NCH 4122094576
Deposit Yes Management Systems Inc.



--------------------------------------------------------------------------------



 
[exhibit101passportcredit157.jpg]
Schedule 7.30 Location of Collateral; Equipment List The locations listed on
Schedule 7.15 contain Collateral.



--------------------------------------------------------------------------------



 
[exhibit101passportcredit158.jpg]
Schedule 7.31 Health Care Matters None.



--------------------------------------------------------------------------------



 
[exhibit101passportcredit159.jpg]
Schedule 9.02 Liens Liens securing the Letters of Credit listed on Schedule
7.24.



--------------------------------------------------------------------------------



 
[exhibit101passportcredit160.jpg]
Schedule 9.04 Dispositions Disposition of Miami Children’s Health Plan LLC
Disposition of Vivant Health MSO LLC



--------------------------------------------------------------------------------



 
[exhibit101passportcredit161.jpg]
Schedule 9.05(g) Investments Passport Health Note The Investments listed on
Schedule 7.12 2021 Mirror Note between Evolent Health Inc. and Evolent Health
LLC 2025 Mirror Note between Evolent Health Inc. and Evolent Health LLC Cash
Equivalents: THNM Investments Category Description Maturity Money market funds
CAVANAL HILL GOVT SEC MMKT-SEL Corporate bonds BANK OF AMERICA CORP 3/5/2024
Corporate bonds JACKSON NATL LIFE 6/21/2024 GLOBAL Corporate bonds AT&T INC
3/1/2024 Corporate bonds KEURIG DR PEPPER INC 5/25/2003 Private CMO CSMC SER
2015-3 CL A9 3/5/2045 Private CMO GSR SER 2005-5F CL 2A2 6/25/2035 Private CMO
JPMMT SER 2016-4 CL A5 10/25/2046 Private CMO JPMMT SER 2017-1 CL A5 1/25/2047
Private CMO JPMMT SER 2017-3 CL 1A5 8/25/2047 Private CMO WIN SER 2014-1 CL A4
6/20/2044 CMBS CGCMT SER 2015-GC27 CL A2 2/10/2048 CMBS WFCM SER 2015-NXS1 CL A2
5/15/2048 US Treasury US Treasury Note 6/30/2023 US Treasury US Treasury Note
7/15/2021 US Treasury US Treasury Note 12/31/2019 Agency FFCB 10/15/2026 Agency
CMO FNMA SER 2003-W6 CL 6A 8/25/2042 Agency CMO FNW SER 2003-W10 CL 2A 6/25/2043
Agency CMO FNW SER 2003-W12 CL 3A 3/25/2043 Agency CMO FNW SER 2004-W3 CL A7
5/25/2034 Agency CMO GNR SER 2014-52 CL AE 8/16/2041



--------------------------------------------------------------------------------



 
[exhibit101passportcredit162.jpg]
Agency CMO GNR SER 2017-96 CL MC 8/20/2046 Agency CMO VENDE SER 2003-2 CL Z
5/15/2033 Sovereign debt EXPORT-IMPORT BANK KOREA 11/27/2023 Sovereign debt
KOREA DEVELOPMENT BANK 3/12/2023 Corporate bonds BAIDU INC 9/29/2023 Corporate
bonds MIZUHO FINANCIAL GROUP 3/5/2023 Juntos Health Plan, Inc. Goldman Sachs
Government Fund Principal US Treasury Bill due 10/8/2020



--------------------------------------------------------------------------------



 
[exhibit101passportcredit163.jpg]
Schedule 9.09 Transactions with Affiliates Health Plan Services Agreement by and
between True Health New Mexico, Inc. and Evolent Health LLC, effective January
1, 2018 Amended and Restated Services Agreement by and between Justify Holdings,
Inc. and Evolent Health LLC4 Medicaid Management Services Agreement by and
between Lighthouse Health Plan, LLC and Evolent Health LLC, dated February 1,
2019 Medicaid Management Services Agreement by and between Miami Children’s
Health Plan, LLC and Evolent Health LLC, dated October 27, 2017 Subcontractor
Management Services Agreement by and between Vivant Health MSO, LLC and Evolent
Health, LLC, dated January 3, 2019 Operational Master Services Agreement by and
between Georgia Physicians for Accountable Care and Evolent Health LLC, dated
May 6, 2016 Subcontractor Management Services Agreement by and between
GlobalHealth Holdings, LLC and Evolent Health LLC, dated May 24, 2019 Master
Services Agreement by and between GlobalHealth Holdings, LLC and NCH Management
System, Inc., effective February 1, 2020 Intercompany Service Agreement by and
between Evolent Health LLC and Evolent Health International Private Limited (fka
Valence Health Solutions India Private Limited), dated January 31, 2018
Intercompany Service Agreement by and between Evolent Health LLC and NCH
Management Systems, Inc., dated January 1, 2019 4 NTD – consolidation of the
current agreement is expected to be completed on January 3, 2020.



--------------------------------------------------------------------------------



 
[exhibit101passportcredit164.jpg]
Schedule 9.10 Restrictive Agreements The letters of credit listed on Schedule
7.24.



--------------------------------------------------------------------------------



 
[exhibit101passportcredit165.jpg]
Schedule 12.02 Addresses for Notices If to the Borrower: Evolent Health LLC
Attn: Chief Financial Officer 800 N. Glebe Rd., Suite 500 Arlington, VA 22203
With copies to: Evolent Health LLC Attn: General Counsel 800 N. Glebe Rd., Suite
500 Arlington, VA 22203 King & Spalding LLP Attn: Amy Peters and Evan Palenschat
353 N Clark Street 12th Floor Chicago, IL 60654 If to the Administrative Agent:
Ares Capital Corporation 2000 Avenue of the Stars, 12th Floor Lost Angeles, CA
90067 Attention: Doug Dieter Email: ddieter@aresmgmt.com With copies to: Morgan,
Lewis & Bockius LLP 101 Park Avenue New York, NY Attention: Kate Weinstein
Email: katherine.weinstein@morganlewis.com



--------------------------------------------------------------------------------



 
[exhibit101passportcredit166.jpg]
EXHIBIT A-1 FORM OF ASSIGNMENT AND ACCEPTANCE Date: __________, 2019 Reference
is made to the Credit Agreement, dated as of December 30, 2019 (as amended,
restated, amended and restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”), among EVOLENT HEALTH, INC., a Delaware
corporation (“Parent”), EVOLENT HEALTH LLC, a Delaware limited liability company
(the “Borrower”), its Subsidiaries signatory thereto as guarantors or hereafter
designated as Guarantors pursuant to Section 8.11 of the Credit Agreement, the
lenders from time to time party thereto (each a “Lender” and, collectively, the
“Lenders”), and ARES CAPITAL CORPORATION, a Maryland corporation (“Ares”), as
administrative agent and collateral agent for the Lenders (in such capacity,
together with its successors and assigns in such capacity, the “Administrative
Agent”). Unless otherwise defined herein, capitalized terms used herein and
defined in the Credit Agreement shall have the meanings given to them in the
Credit Agreement. 1. The Assignor identified on Schedule 1 hereto (the
“Assignor”) and the Assignee identified on Schedule l hereto (the “Assignee”)
agree as follows: 2. For an agreed consideration, the Assignor hereby
irrevocably sells and assigns to the Assignee without recourse to the Assignor,
and the Assignee hereby irrevocably purchases and assumes from the Assignor,
without recourse to the Assignor, subject to and in accordance with the terms
and conditions of the Credit Agreement, as of the Effective Date (as defined
below), the interest described in Schedule 1 hereto (the “Assigned Interest”) in
and to the Assignor’s rights and obligations under the Credit Agreement and any
other documents or instruments delivered pursuant thereto with respect to the
Commitments (the “Assigned Commitments”) or Loans (the “Assigned Facilities”),
as applicable, contained in the Credit Agreement as are set forth on Schedule 1
hereto, in a principal amount for each such Assigned Commitments or Assigned
Facilities, as applicable, as set forth on Schedule 1 hereto. 3. The Assignor
(x) represents and warrants that (i) it is the legal and beneficial owner of the
Assigned Interest, (ii) the Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Acceptance and to consummate the transactions contemplated hereby and (y)(i)
makes no representation or warranty and assumes no responsibility with respect
to any statements, warranties or representations made in or in connection with
the Credit Agreement or with respect to the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement, any
other Credit Document or any other instrument or document furnished pursuant
thereto, other than that the Assignor has not created any adverse claim upon the
interest being assigned by it hereunder and that such interest is free and clear
of any such adverse claim; (ii) makes no representation or warranty and assumes
no responsibility with respect to the financial condition of any Borrower, any
Subsidiary or any other Loan Party or the performance or observance by any
Borrower, any Subsidiary or any other Loan Party of any of their respective
obligations under the Credit Agreement or any other Credit Document or any other
instrument or document furnished pursuant hereto or thereto; and (iii) attaches
any Exhibit A-1 - 1 DB1/ 110516459.3



--------------------------------------------------------------------------------



 
[exhibit101passportcredit167.jpg]
promissory notes held by it evidencing the Assigned Facilities (“Notes”) and (A)
requests that the Administrative Agent, upon request by the Assignee, exchange
the attached Notes for a new Note or Notes payable to the Assignee and (B) if
the Assignor has retained any interest in the Assigned Facilities, requests that
the Administrative Agent exchange the attached Notes for a new Note or Notes
payable to the Assignor, in each case in amounts which reflect the assignment
being made hereby (and after giving effect to any other assignments which have
become effective on the Effective Date). 4. The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement and (ii) it meets all the requirements to be an assignee under
Section 12.06(a) and (b) of the Credit Agreement (subject to such consents, if
any, as may be required under Section 12.06(a) of the Credit Agreement); (b)
confirms that (i) it has received a copy of the Credit Agreement, together with
copies of the financial statements delivered pursuant to Section 8.01 thereof
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Acceptance, (ii) that it is sophisticated with respect to decisions to acquire
assets of the type represented by the Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire the Assigned
Interest, is experienced in acquiring assets of such type; and (iii) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest; (c) agrees that it will,
independently and without reliance upon the Assignor, the Administrative Agent
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, the other Credit Documents or any
other instrument or document furnished pursuant hereto or thereto; (d) appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers and discretion under the Credit Agreement,
the other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are incidental thereto; and (e) agrees
that it will be bound by the provisions of the Credit Agreement as a Lender
thereunder, and to the extent of the Assigned Interest, and shall perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender. 5. The effective date
of this Assignment and Acceptance shall be the Effective Date of Assignment
described in Schedule 1 hereto (the “Effective Date”). Following the execution
of this Assignment and Acceptance, it will be delivered to the Administrative
Agent for acceptance by it and recording by the Administrative Agent pursuant to
the Credit Agreement, effective as of the Effective Date (which shall not,
unless otherwise agreed to by the Administrative Agent, be earlier than five (5)
Business Days after the date of such acceptance and recording by the
Administrative Agent). 6. Upon such acceptance and recording, from and after the
Effective Date, the Administrative Agent shall make all payments in respect of
the Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have Exhibit A-1 - 2



--------------------------------------------------------------------------------



 
[exhibit101passportcredit168.jpg]
accrued to the Effective Date and to the Assignee for amounts which have accrued
subsequent to the Effective Date. 7. From and after the Effective Date, (a) the
Assignee shall be a party to the Credit Agreement and, to the extent provided in
this Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and under the other Credit Documents and shall be bound by the
provisions thereof and (b) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement. 8. This Assignment and Acceptance shall
be governed by and construed in accordance with the laws of the State of New
York, without reference to conflicts of law provisions. IN WITNESS WHEREOF, the
parties hereto have caused this Assignment and Acceptance to be executed as of
the date first written above by their respective duly authorized officers on
Schedule 1 hereto. Exhibit A-1 - 3



--------------------------------------------------------------------------------



 
[exhibit101passportcredit169.jpg]
Schedule 1 to Assignment and Acceptance Name of Assignor: [_____] Name of
Assignee: [_____] Effective Date of Assignment: [_____], 20[__] Assigned
Interest Principal Percentage of the applicable Purchase Price for Assignment
[Initial Term Loan Amount [Assigned Commitment] Commitment] Assigned [Assigned
Loan] $[_____] [DDTL Commitment] [Initial Term Loan] $__________ ____.______%
[Delayed Draw Term Loan] ____________________ [_____], as Assignor [_____], as
Assignee By: ____________________________ By: ________________________________
Name: Name: Title: Title: Assignee’s Address for Notices: Exhibit A-1 - 4



--------------------------------------------------------------------------------



 
[exhibit101passportcredit170.jpg]
Accepted and Consented to: [Consented To: ARES CAPITAL CORPORATION, EVOLENT
HEALTH LLC, as Administrative Agent as Borrower5 By:
_________________________________ By: _________________________________ Name:
Name: Title: Title: 5 To the extent required under the Credit Agreement. Exhibit
A-1 - 5



--------------------------------------------------------------------------------



 
[exhibit101passportcredit171.jpg]
EXHIBIT C-1 FORM OF COMPLIANCE CERTIFICATE [_______________] This certificate is
delivered pursuant to Section 8.01(d) of the Credit Agreement, dated as of
December 30, 2019 (as amended, restated, amended and restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”), among EVOLENT
HEALTH LLC, a Delaware limited liability company (the “Borrower”), EVOLENT
HEALTH, INC., a Delaware corporation (“Parent”), the Persons signatory thereto
as guarantors or hereafter designated as Guarantors pursuant thereto, the
lenders from time to time party thereto (each a “Lender” and, collectively, the
“Lenders”), and ARES CAPITAL CORPORATION, a Maryland corporation (“Ares”), as
administrative agent and collateral agent for the Lenders (in such capacity,
together with its successors and assigns in such capacity, the “Administrative
Agent”). Unless otherwise defined herein, capitalized terms used herein and in
the attachments hereto shall have the meanings provided in the Credit Agreement.
The Borrower hereby certifies, on behalf of the Credit Parties, that as of the
date hereof [no Default or Event of Default had occurred and is continuing] [a
Default/an Event of Default has occurred and is continuing and set forth on
Attachment 6 are the details specifying such Default or Event of Default and the
action taken or to be taken with respect thereto]. The Borrower hereby further
certifies, on behalf of the Credit Parties, that as of [_____], 20[__] (the
“Computation Date”): (1) The financial statements delivered with this
Certificate in accordance with Section 8.01 of the Credit Agreement have been
prepared in accordance with GAAP, as applicable, and present fairly in all
material respects the financial position and results of operations of the Credit
Parties at the respective dates of such information and for the respective
periods covered thereby, subject in the case of unaudited financial information,
to changes resulting from normal year end audit adjustments and to the absence
of footnotes. (2) There are no material liabilities of any Credit Party of any
kind whatsoever, whether accrued, contingent, absolute, determined, determinable
or otherwise, and there is no existing condition, situation or set of
circumstances which could reasonably be expected to result in any such
liabilities, other than those liabilities provided for or disclosed in the
financial statements delivered with this Certificate in accordance with Section
8.01 of the Credit Agreement. (3) The Net Revenue of the Credit Parties on a
consolidated basis is not less than [[$850,000,000]6 [$800,000,000]7
[$750,000,000]8]9 6 To only be included for the Test Period ending March 31,
2020. 7 To only be included for the Test Periods ending June 30, 2020, September
30, 2020 and December 31, 2020. 8 To only be included for the Test Periods
commencing with the fiscal quarter ending March 31, 2021 through and including
the fiscal quarter ending December 31, 2021. 9 To the extent True Health New
Mexico, Inc. is sold, transferred or other disposed of for Net Proceeds of
$12,500,000 or more during any such fiscal quarter pursuant to a transaction
permitted by the Credit Agreement, this



--------------------------------------------------------------------------------



 
[exhibit101passportcredit172.jpg]
(4) The Liquidity is not less than [$20,000,000 (or, to the extent one or more
draws on the DDTL Facility has occurred, $40,000,000]10 [$25,000,000 (or, to the
extent one or more draws on the DDTL Facility has occurred, $40,000,000)]11
[$40,000,000]12 (5) [The Total Secured Leverage Ratio on the last day of the
Test Period ending on the Computation Date was ____ to 1.00, as computed on
Attachment 2 hereto. The Total Secured Leverage Ratio for such period must not
be greater than 5.50 : 1.00 for such Test Period as pursuant to Section 9.13(c)
of the Credit Agreement.]13 (6) [The Total Secured Leverage Ratio on the last
day of the Test Period ending on the Computation Date was ____ to 1.00, as
computed on Attachment 2 hereto. The Total Secured Leverage Ratio for such
period must not be greater than 4.50 : 1.00 for such Test Period as pursuant to
Section 9.13(c) of the Credit Agreement.]14 (7) Attachment 3 hereto contains the
changes, if any, in the identity of the Subsidiaries from those identified to
the Administrative Agent since [the Closing Date]15 [the date of the most recent
Compliance Certificate delivered to the Administrative Agent]. (8) [Attachment 4
hereto contains a written supplement, if any, substantially in the form of
Schedules 1-5, as applicable, to the Security Agreement with respect to any
additional assets and property acquired by any Credit Party [after the Closing
Date]16 [since the date of the most recent Compliance Certificate delivered to
the Administrative Agent], in reasonable detail and each such written supplement
shall be deemed to immediately and automatically amend such Schedule as then in
effect.]17 (9) [Attachment 5 hereto contains a written supplement, if any,
updating Schedules [1.01(b)], [1.01(c)18], [7.12], [7.15], [7.22], [7.23],
[7.25] and [7.30] of the Credit Agreement and each such written supplement shall
be deemed to immediately and automatically amend such Schedule as then in
effect.]19 amount is to be reduced by an amount equal to the lesser of (i)
$150,000,000 and (ii) Net Revenue contributed by True Health New Mexico, Inc.
for the twelve (12) month period ended as of last fiscal quarter for which such
Net Revenue was calculated immediately prior to the consummation of such sale,
transfer or disposition. 10 To only be included for measurement period January
1, 2020 through March 31, 2020. 11 To only be included for measurement period
April 1, 2020 through December 31, 2020. 12 To only be included for measurement
periods commencing after December 31, 2020. 13 To only be included for reporting
for the Test Periods ending March 31, 2021 through December 31, 2021. 14 To only
be included for reporting for the Test Periods ending March 31, 2022 and ending
each fiscal quarter thereafter. 15 To only be included for the first delivery of
the Compliance Certificate only. 16 To only be included for the first delivery
of the Compliance Certificate only. 17 To the extent applicable for the relevant
Test Period. 18 Including delivery of copies of (x) each Material Contract
entered into since the Closing Date or the most recently delivered Compliance
Certificate, as applicable and (y) each material amendment or modification of
any Material Contract since the Closing Date or the most recently delivered
Compliance Certificate, as applicable. 19 To the extent applicable for the
relevant Test Period.



--------------------------------------------------------------------------------



 
[exhibit101passportcredit173.jpg]
[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------



 
[exhibit101passportcredit174.jpg]
Attachment 1 (to _/_/_ Compliance Certificate) CONSOLIDATED ADJUSTED EBITDA20 As
of _______ __, 20__ (the “Computation Date”) for the Test Period ending on the
Computation Date (the “Computation Period”) I. Consolidated Adjusted EBITDA for
the Computation Period: an amount determined for the Borrower and its
Subsidiaries on a consolidated basis equal to: A. Consolidated Net Income: the
consolidated net income (or loss) of the Parent and its Subsidiaries determined
in accordance with GAAP; minus $___________ (i) the income (or loss) of any
Person (other than consolidated Subsidiaries of Parent) in which any Person
(other than Parent or any of its consolidated Subsidiaries) has a joint
ownership interest, or that is accounted for by the equity method of accounting,
except to the extent of the amount of dividends or other distributions actually
paid to Parent or any of its consolidated Subsidiaries by such Person during
such specified period, minus $___________ (ii) the income (or loss) of any
Person accrued prior to the date it becomes a consolidated Subsidiary of Parent
or is merged into or consolidated with Parent or any of its consolidated
Subsidiaries or such Person’s assets are acquired by Parent or any of its
consolidated Subsidiaries, minus $___________ 20 All attachments to Compliance
Certificate to be conformed with final Credit Agreement.



--------------------------------------------------------------------------------



 
[exhibit101passportcredit175.jpg]
(iii) the income of any consolidated Subsidiary of Parent (other than a Credit
Party) to the extent that the declaration or payment of dividends or similar
distributions by that consolidated Subsidiary of that income is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule, governmental regulation applicable to
that consolidated Subsidiary or would require governmental (including
regulatory) consent; provided, that, the income (or loss) of any consolidated
Subsidiary of Parent (other than a Credit Party) shall not be excluded from this
definition to the extent governmental (including regulatory) consent has been
received for the declaration or payment of dividends or similar distributions by
that consolidated Subsidiary of its income…………..………….………………………………………..
$___________ B. In each case to the extent deducted in calculating Consolidated
Net Income for the Computation Period (other than with respect to clause (B)(13)
below), the sum of, and without duplication, amounts for: (1) Consolidated
Interest Expense (net of interest income): for the Borrower and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP, the
sum of: (a) all interest in respect of Indebtedness (including, without
limitation, the interest component of any payments in respect of $___________
Capitalized Lease Obligations) accrued or capitalized during such period
(whether or not actually paid during such period) plus…… . (b) the net amount
payable (or minus the net amount receivable) in respect of Hedging Obligations
relating to interest during such period (whether or not actually paid or
received during such period)…….. $___________ (2) Provisions for Taxes based on
income and any payments made pursuant to the TRA……………………………………………….…………
$___________ (3) Total depreciation expense……………………...……….………. $___________ (4)
Total amortization expense………………………………………. $___________ (5) Other non-cash
charges reducing Consolidated Net Income (excluding any such non cash item (a)
to the extent that it represents an accrual or reserve for potential cash items
in any future period or amortization of a prepaid cash item that was paid in a
prior period or (b) relating to a write- down, write off or reserve with respect
to receivables or inventory)……………………………………..……………………………. $___________



--------------------------------------------------------------------------------



 
[exhibit101passportcredit176.jpg]
(6) Losses, costs and expenses on asset sales, disposals or abandonments (other
than (a) of current assets and (b) asset sales, disposals or abandonments in the
ordinary course of business)… ………………………. $___________ (7) Fees and expenses
incurred in connection with a Permitted Acquisition, other Investments permitted
under the Credit Agreement, Dispositions (other than in the ordinary course of
business) permitted under the Credit Agreement, Restricted Payments permitted
under the Credit Agreement or the refinancing or redemption of Indebtedness
permitted under the Credit Agreement; provided, that, to the extent such
transactions have not been consummated, such costs, fees and expenses shall not
exceed an amount not greater than $1,500,000 in any Test Period ………………………………….
$___________ (8) Fees and expenses incurred in connection with the consummation
of the Transactions on the Closing Date in an aggregate amount not to exceed
$5,200,000 and to the extent disclosed to Administrative Agent………………
$___________ (9) Non-cash adjustments pursuant to any management equity or
equity- based plan or stock option plan or any other management or employee
benefit plan or agreement or any stock subscription or stockholders
agreement…….. $___________ (10) (a) The effects of adjustments in the Parent’s
and its Subsidiaries’ consolidated financial statements pursuant to GAAP
(including in the property and equipment, software, goodwill, intangible assets,
deferred revenue and debt line items thereof) resulting from the application of
recapitalization accounting or purchase accounting, as the case may be, in
relation to the Transactions or any consummated acquisition or the amortization
of any amounts thereof, (b) any non-cash losses, charges or adjustments
resulting from the application of Accounting Standards Codification 606 and (c)
earnout obligations and other similar contingent consideration………………………………………………
$___________ (11) Costs, fees and expenses relating to restructuring, severance,
recruiting, retentions and relocations, signing and stay bonuses, payments made
to employees or producers who are subject to non-compete agreements, and
curtailments or modifications to pension and post-retirement employee benefits
plans; provided, that, the aggregate amount included in this Item (B)(11) during
any Test Period shall not exceed $7,500,000………………………………… $___________ (12)
Charges, losses or expenses to the extent paid for, reimbursed or indemnified by
a Person other than Parent and its Subsidiaries or reimbursed through insurance
by a Person other than Parent and its Subsidiaries, in each case to the extent
such expenses are actually paid or refunded to Parent or any of its Subsidiaries
(to the extent such payments or refunds are included in Consolidated Net
Income)………..…………………..……………………… $___________ (13) Proceeds received from business
interruption insurance……….. $___________



--------------------------------------------------------------------------------



 
[exhibit101passportcredit177.jpg]
(14) To the extent included in Consolidated Net Income, losses attributable to
non-controlling interests…………………………………….. $___________ (15) Extraordinary,
unusual and non-recurring costs, expenses and losses in any Test Period;
provided, that the aggregate amount included in this Item (B)(15) during any
Test Period shall not exceed the greater of (x) $2,500,000 and (y) 20% of
Consolidated Adjusted EBITDA as of the end of the most recently ended Test
Period …………………………………………….. $___________ (16) Sum of Item (B)(1) through Item
(B)(15)……………………… $___________ C. In each case to the extent included in
calculating Consolidated Net Income for the Computation Period, the sum of,
without duplication, amounts for: (1) Gains on asset sales, disposals or
abandonments (other than of (a) current assets and (b) asset sales, disposals or
abandonments in the ordinary course of business)…………………………………………………………..
$___________ (2) Other non-cash gains increasing Consolidated Net Income for
such period (excluding any such non-cash item to the extent it represents the
reversal of an accrual or reserve for a potential cash item in any prior
period). ……………………………………………………………………… $___________ (3) Extraordinary, unusual and
non-recurring gains and income……. $___________ (4) Any software development
costs to the extent capitalized during such period………………………………………………………………….
$___________ (5) Sum of Item (C)(1) through Item (C)(4)………………………… $___________
D. Consolidated Adjusted EBITDA for the Computation Period: The sum of Item (A)
and Item (B)(16) minus Item (C)(5) …………………………….. $___________



--------------------------------------------------------------------------------



 
[exhibit101passportcredit178.jpg]
Attachment 2 (to _/_/_ Compliance Certificate) TOTAL SECURED LEVERAGE RATIO As
of _________ __, 20__ (the “Computation Date”) for the Test Period ending on the
Computation Date (the “Computation Period”) A. Consolidated Secured Debt
outstanding on the last date of the Computation Period: (1) The outstanding
principal amount of all Funded Debt that is secured, in whole or party, by a
Lien on any asset of Parent or any of its Subsidiaries ……………………………………………….
$___________ B. Consolidated Adjusted EBITDA for the Computation Period: (1) The
amount set forth in Item (D) of Attachment 1 to this Compliance
Certificate…………………………………………… $___________ (2) [The amount set forth in Item
(B)(1) [multiplied by four (4)]21 [multiplied by two (2)]22 [multiplied by
four-thirds (4/3)]23…..…]24 $___________ C. Total Secured Leverage Ratio on the
last day of the Computation Period: The ratio of Item (A)(1) to [Item (B)(2)]25
[Item (B)(1)]……………………………….…………………………………… ___ : 1.00 21 To only be included for
the Test Period ending March 31, 2021, where Consolidated Adjusted EBITDA set
forth in Item (B)(1) is for the three (3) month period ending March 31, 2021. 22
To only be included for the Test Period ending June 30, 2021, where Consolidated
Adjusted EBITDA set forth in Item (B)(1) is for the six (6) month period ending
June 30, 2021. 23 To only be included for the Test Period ending September 30,
2021, where Consolidated Adjusted EBITDA set forth in Item (B)(1) is for the
nine (9) month period ending September 30, 2021. 24 To only be included for the
Test Periods ending March 31, 2020 through September 30, 2021. 25 To only be
included for the Test Periods ending March 31, 2020 through September 30, 2021.



--------------------------------------------------------------------------------



 
[exhibit101passportcredit179.jpg]
Attachment 3 (to _/_/_ Compliance Certificate) CHANGES IN IDENTITY OF THE
SUBSIDIARIES



--------------------------------------------------------------------------------



 
[exhibit101passportcredit180.jpg]
Attachment 4 (to _/_/_ Compliance Certificate) UPDATES/SUPPLEMENTS TO CERTAIN
SCHEDULES OF THE SECURITY AGREEMENT An updated Schedule [__] of the Security
Agreement



--------------------------------------------------------------------------------



 
[exhibit101passportcredit181.jpg]
Attachment 5 (to _/_/_ Compliance Certificate) UPDATES/SUPPLEMENTS TO CERTAIN
SCHEDULES OF THE CREDIT AGREEMENT An updated Schedule [__] of the Credit
Agreement



--------------------------------------------------------------------------------



 
[exhibit101passportcredit182.jpg]
Attachment 6 (to _/_/_ Compliance Certificate) DETAILS SPECIFYING DEFAULT OR
EVENT OF DEFAULT AND THE ACTION TAKEN OR TO BE TAKEN WITH RESPECT THERETO



--------------------------------------------------------------------------------



 
[exhibit101passportcredit183.jpg]
EXHIBIT D-1 FORM OF DDTL NOTE $[____________] [_____], 20[__] FOR VALUE
RECEIVED, the undersigned (the “Borrower”), hereby unconditionally promises to
pay to [_________________], a [___________] or its registered assigns (the
“Holder”), in lawful money of the United States and in immediately available
funds, the principal amount of (a) [____________________] DOLLARS ($[________]),
or, if less, (b) the unpaid principal amount of the Delayed Draw Term Loan of
the Holder outstanding under the Credit Agreement (as defined below). The
principal amount of this DDTL Note (as amended, restated, amended and restated,
supplemented or otherwise modified, this “Note”) shall be paid in the amounts
and on the dates specified in the Credit Agreement to the account designated by
the Administrative Agent (as defined below). The Borrower further agrees to pay
interest in like money to the account designated by the Administrative Agent
under Section 2.08(f) of the Credit Agreement on the unpaid principal amount
hereof from time to time outstanding at the rates and on the dates specified in
the Credit Agreement. This Note (a) is one of the promissory notes referred to
in the Credit Agreement, dated as of December 30, 2019 (as amended, restated,
amended and restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, Parent, the other Credit Parties from
time to time party thereto, the lenders from time to time party thereto (each a
“Lender” and, collectively, the “Lenders”), and ARES CAPITAL CORPORATION, a
Maryland corporation (“Ares”), as administrative agent and collateral agent for
the Lenders (in such capacity, together with its successors and assigns in such
capacity, the “Administrative Agent”), (b) is subject to the provisions of the
Credit Agreement and (c) is subject to optional and mandatory prepayment in
whole or in part as provided in the Credit Agreement. This Note is secured and
guaranteed as provided in the Credit Documents. Reference is hereby made to the
Credit Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
the guarantees, the terms and conditions upon which the security interests and
each guarantee were granted and the rights of the Holder in respect thereof.
Upon the occurrence of any one or more of the Events of Default, all principal
and all accrued interest then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable, all as provided in the Credit
Agreement. All parties now and hereafter liable with respect to this Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind. Unless otherwise
defined herein, capitalized terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement. D-1 - 1



--------------------------------------------------------------------------------



 
[exhibit101passportcredit184.jpg]
2 NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 12.06 OF THE CREDIT
AGREEMENT. THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK. [Signature page follows.] D-1 - 2



--------------------------------------------------------------------------------



 
[exhibit101passportcredit185.jpg]
EVOLENT HEALTH LLC, a Delaware limited liability company By Name: Title: D-1 - 3



--------------------------------------------------------------------------------



 
[exhibit101passportcredit186.jpg]
EXHIBIT N-1 FORM OF NOTICE OF BORROWING Ares Capital Corporation, as
Administrative Agent 2000 Avenue of the Stars, 12th Floor Los Angeles, CA 90067
Attention: agency@aresmgmt.com Ladies and Gentlemen: This Notice of Borrowing is
delivered to you as of [__], [__] pursuant to Section 2.03 of the Credit
Agreement, dated as of December 30, 2019 (as amended, restated, amended and
restated, supplemented, or otherwise modified from time to time, the “Credit
Agreement”), among EVOLENT HEALTH, INC., a Delaware corporation (“Parent”),
EVOLENT HEALTH LLC, a Delaware limited liability company (the “Borrower”), its
Subsidiaries signatory thereto as guarantors or thereafter designated as
Guarantors pursuant to Section 8.11 of the Credit Agreement, the lenders from
time to time party thereto (each a “Lender” and, collectively, the “Lenders”),
and ARES CAPITAL CORPORATION, a Maryland corporation (“Ares”), as administrative
agent and collateral agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, the “Administrative Agent”). Unless
otherwise defined herein, capitalized terms used herein and defined in the
Credit Agreement shall have the meanings provided in the Credit Agreement. (1)
The Borrower hereby requests that on [__], 20[__], a [Initial Term Loan]
[Delayed Draw Term Loan] be made in the aggregate principal amount of
____________________ ($____________) as [a][an] [ABR Loan] [Eurodollar Loan]
with interest payable quarterly in accordance with the Credit Agreement, with
the proceeds of such Loan to be disbursed in accordance with Section 4 hereto.
(2) The Borrower hereby acknowledges that, pursuant to Section 6.02(a) of the
Credit Agreement, the acceptance by the Borrower for the benefit of the Credit
Parties of the proceeds of the Loans requested hereby constitutes a
representation and warranty by the Borrower, on behalf of each Credit Party,
that, on the date of such Credit Extension (both immediately before and after
giving effect thereto and to the application of the proceeds thereof) all the
statements set forth in Section 6.02(a) of the Credit Agreement are true and
correct. (3) The Borrower agrees that if, prior to the time of the Borrowings
requested hereby, any matter certified to herein by them will not be true and
correct in all respects at the date of such Borrowings as if then made, they
will immediately so notify the Administrative Agent. Except to the extent, if
any, that prior to the time of the Borrowings requested hereby, the
Administrative Agent shall receive written notice to the contrary from the
Borrower, each matter certified to herein shall be deemed to be certified as
true and correct at the date of such Borrowings. Exhibit N-1 - 4



--------------------------------------------------------------------------------



 
[exhibit101passportcredit187.jpg]
(4) Please wire transfer the proceeds of the Borrowings [to the following
account and financial institution] [for initial Notice of Borrowing; in
accordance with that certain Letter of Direction and Flow of Funds to be
delivered to the Administrative Agent]: Bank Name: [ ] Bank Address: [ ] Account
Name: [ ] Account No.: [ ] ABA No.: [ ] Attention: [ ] [Remainder of page left
intentionally blank.] Exhibit N-1 - 5



--------------------------------------------------------------------------------



 
[exhibit101passportcredit188.jpg]
The Borrower has caused this Notice of Borrowing to be executed and delivered as
of the date first written above. EVOLENT HEALTH LLC, a Delaware limited
liability company By: Name: ______________________________ Title: ______ Exhibit
N-1 - 6



--------------------------------------------------------------------------------



 
[exhibit101passportcredit189.jpg]
EXHIBIT N-2 FORM OF NOTICE OF CONVERSION OR CONTINUATION Ares Capital
Corporation, as Administrative Agent 2000 Avenue of the Stars, 12th Floor Los
Angeles, CA 90067 Attention: agency@aresmgmt.com Ladies and Gentlemen: This
Notice of Conversion or Continuation is delivered to you as of [____________],
20___ pursuant to Section 2.06 of the Credit Agreement, December 30, 2019 (as
amended, restated, amended and restated, supplemented, or otherwise modified
from time to time, the “Credit Agreement”), among EVOLENT HEALTH, INC., a
Delaware corporation (“Parent”), EVOLENT HEALTH LLC, a Delaware limited
liability company (the “Borrower”), its Subsidiaries signatory thereto as
guarantors or thereafter designated as Guarantors pursuant to Section 8.11 of
the Credit Agreement, the lenders from time to time party thereto (each a
“Lender” and, collectively, the “Lenders”), and ARES CAPITAL CORPORATION, a
Maryland Corporation (“Ares”), as administrative agent and collateral agent for
the Lenders (in such capacity, together with its successors and assigns in such
capacity, the “Administrative Agent”). Unless otherwise defined herein or the
context otherwise requires, capitalized terms used herein and defined in the
Credit Agreement shall have the meanings given to them in the Credit Agreement.
The Borrower hereby requests26 that on ___________ __, 20___27, 1.
$___________.00 of the currently outstanding principal amount of the [Initial
Term Loan] [Delayed Draw Term Loan] originally made on ___________ __, 20___, 2.
all currently being maintained as [ABR][Eurodollar] Loans, 3. be [converted
into][continued as], 4. [ABR Loans] [Eurodollar Loans with an Interest Period of
[__] months (which shall be 1, 2, 3 or 6 months). 26 Such request to be made
prior to 1:00 p.m. (New York time) at least three Business Days (or one Business
Day in the case of a conversion into ABR Loans) (and in either case on not more
than five Business Days) prior to the proposed conversion or continuation. 27
Such date to be a Business Day. Exhibit N-2 - 1



--------------------------------------------------------------------------------



 
[exhibit101passportcredit190.jpg]
Except to the extent, if any, that prior to the time of the continuation or
conversion requested hereby the Administrative Agent shall receive written
notice to the contrary from the Borrower, each matter certified to herein shall
be deemed to be certified as true and correct in all respects at the date of
such continuation or conversion as if then made. Exhibit N-2 - 2



--------------------------------------------------------------------------------



 
[exhibit101passportcredit191.jpg]
The Borrower has caused this Notice of Conversion or Continuation to be executed
and delivered by its duly Authorized Officer this __ day of _________, 20__.
EVOLENT HEALTH LLC, a Delaware limited liability company By: Name: Title:
Exhibit N-2 - 3



--------------------------------------------------------------------------------



 
[exhibit101passportcredit192.jpg]
EXHIBIT T-1 FORM OF TERM LOAN NOTE $[____________] [________ __], 20[__] FOR
VALUE RECEIVED, the undersigned (the “Borrower”), hereby unconditionally
promises to pay to [_________________], a [___________] or its registered
assigns (the “Holder”), in lawful money of the United States and in immediately
available funds, the principal amount of (a) [____________________] DOLLARS
($[________]), or, if less, (b) the unpaid principal amount of the Term Loans of
the Holder outstanding under the Credit Agreement (as defined below). The
principal amount of this Term Loan Note (as amended, restated, amended and
restated, supplemented or otherwise modified, this “Note”) shall be paid in the
amounts and on the dates specified in the Credit Agreement to the account
designated by the Administrative Agent (as defined below). The Borrower further
agrees to pay interest in like money to the account designated by the
Administrative Agent under Section 2.08(f) of the Credit Agreement on the unpaid
principal amount hereof from time to time outstanding at the rates and on the
dates specified in the Credit Agreement. This Note (a) is one of the promissory
notes referred to in the Credit Agreement, dated as of December 30, 2019 (as
amended, restated, amended and restated, supplemented, or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, Parent, the
other Credit Parties from time to time party thereto, the lenders from time to
time party thereto (each a “Lender” and, collectively, the “Lenders”), and ARES
CAPITAL CORPORATION, a Maryland corporation (“Ares”), as administrative agent
and collateral agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, the “Administrative Agent”), (b) is
subject to the provisions of the Credit Agreement and (c) is subject to optional
and mandatory prepayment in whole or in part as provided in the Credit
Agreement. This Note is secured and guaranteed as provided in the Credit
Documents. Reference is hereby made to the Credit Documents for a description of
the properties and assets in which a security interest has been granted, the
nature and extent of the security and the guarantees, the terms and conditions
upon which the security interests and each guarantee were granted and the rights
of the Holder in respect thereof. Upon the occurrence of any one or more of the
Events of Default, all principal and all accrued interest then remaining unpaid
on this Note shall become, or may be declared to be, immediately due and
payable, all as provided in the Credit Agreement. All parties now and hereafter
liable with respect to this Note, whether maker, principal, surety, guarantor,
endorser or otherwise, hereby waive presentment, demand, protest and all other
notices of any kind. Unless otherwise defined herein, capitalized terms defined
in the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement. Exhibit T-1 - 1



--------------------------------------------------------------------------------



 
[exhibit101passportcredit193.jpg]
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 12.06 OF THE CREDIT
AGREEMENT. THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK. [Signature page follows.] Exhibit T-1 - 2



--------------------------------------------------------------------------------



 
[exhibit101passportcredit194.jpg]
EVOLENT HEALTH LLC, a Delaware limited liability company By Name: Title: Exhibit
T-1 - 3



--------------------------------------------------------------------------------



 